Exhibit 10.1

EXECUTION VERSION



CREDIT AND GUARANTY AGREEMENT
dated as of October 12, 2011
among
DIGITALGLOBE, INC.,
The GUARANTORS Referred to Herein
The LENDERS Referred to Herein
MORGAN STANLEY SENIOR FUNDING, INC.
and
J.P. MORGAN SECURITIES LLC,
as Joint Lead Arrangers and Joint Lead Bookrunners,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent,
 
$600,000,000 Senior Secured Credit Facilities
 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          ARTICLE 1
Definitions and Interpretations

 
       
Section 1.01. Definitions
    1  
Section 1.02. Accounting Terms; Certain Pro Forma Adjustments
    41  
Section 1.03. Interpretation, Etc.
    42  
 
        ARTICLE 2
Loans and Letters of Credit

 
       
Section 2.01. Term Loans
    42  
Section 2.02. Revolving Loans
    43  
Section 2.03. Swing Line Loans
    44  
Section 2.04. Issuance of Letters of Credit and Purchase of Participations
Therein
    45  
Section 2.05. Pro Rata Shares; Availability of Funds
    50  
Section 2.06. Use of Proceeds
    51  
Section 2.07. Evidence of Debt; Register; Lenders’ Books and Records; Notes
    51  
Section 2.08. Interest on Loans
    52  
Section 2.09. Conversion/Continuation
    54  
Section 2.10. Default Interest
    54  
Section 2.11. Fees
    55  
Section 2.12. Scheduled Payments/Commitment Reductions
    56  
Section 2.13. Voluntary Prepayments/Commitment Reductions
    56  
Section 2.14. Mandatory Prepayments/Commitment Reductions
    59  
Section 2.15. Application of Prepayments/Reductions
    60  
Section 2.16. General Provisions Regarding Payments
    61  
Section 2.17. Ratable Sharing
    62  
Section 2.18. Making or Maintaining Eurodollar Rate Loans
    63  
Section 2.19. Increased Costs; Capital Adequacy
    65  
Section 2.20. Taxes; Withholding, Etc.
    66  
Section 2.21. Defaulting Lenders
    69  
Section 2.22. Obligation to Mitigate; Removal or Replacement of a Lender
    71  
Section 2.23. Incremental Facilities
    72  
Section 2.24. Notices
    74  
 
        ARTICLE 3
Conditions Precedent

 
       
Section 3.01. Closing Date
    74  
Section 3.02. Conditions to Each Credit Extension
    77  
 
        ARTICLE 4
Representations and Warranties

 
       
Section 4.01. Organization; Requisite Power and Authority; Qualification
    77  
Section 4.02. Equity Interests and Ownership
    78  
Section 4.03. Due Authorization
    78  

 

i



--------------------------------------------------------------------------------



 



         
Section 4.04. No Conflict
    78  
Section 4.05. Governmental Consents
    78  
Section 4.06. Binding Obligation
    78  
Section 4.07. Historical Financial Statements
    79  
Section 4.08. Projections
    79  
Section 4.09. No Material Adverse Effect
    79  
Section 4.10. Adverse Proceedings, Etc
    79  
Section 4.11. Payments of Taxes
    79  
Section 4.12. Properties
    80  
Section 4.13. Environmental Matters
    80  
Section 4.14. No Defaults
    80  
Section 4.15. Material Contracts
    80  
Section 4.16. Governmental Regulation
    80  
Section 4.17. Employee Matters
    81  
Section 4.18. Employee Benefit Plans
    82  
Section 4.19. Certain Fees
    82  
Section 4.20. Solvency
    82  
Section 4.21. Tender Offer Documents
    82  
Section 4.22. Compliance with Statutes, Etc
    83  
Section 4.23. Disclosure
    83  
Section 4.24. PATRIOT Act
    83  
Section 4.25. Sanctioned Persons
    83  
Section 4.26. Federal Reserve Regulations
    83  
 
        ARTICLE 5
Affirmative Covenants

 
       
Section 5.01. Financial Statements and Other Reports
    84  
Section 5.02. Existence
    87  
Section 5.03. Payment of Taxes and Claims
    87  
Section 5.04. Maintenance of Properties
    87  
Section 5.05. Insurance
    87  
Section 5.06. Books and Records; Inspections
    89  
Section 5.07. Lenders’ Meetings
    89  
Section 5.08. Compliance with Laws
    90  
Section 5.09. Environmental
    90  
Section 5.10. Subsidiaries
    90  
Section 5.11. Additional Material Real Estate Assets
    91  
Section 5.12. Further Assurances
    91  
Section 5.13. Maintenance of Ratings
    91  
Section 5.14. Designation Of Restricted And Unrestricted Subsidiaries
    91  
 
        ARTICLE 6
Negative Covenants

 
       
Section 6.01. Indebtedness
    93  
Section 6.02. Liens
    95  
Section 6.03. No Further Negative Pledges
    98  
Section 6.04. Restricted Junior Payments
    98  
Section 6.05. Restrictions on Subsidiary Distributions
    99  

 

ii



--------------------------------------------------------------------------------



 



         
Section 6.06. Investments
    101  
Section 6.07. Fundamental Changes; Acquisitions
    102  
Section 6.08. Disposition of Assets
    103  
Section 6.09. Transactions with Shareholders and Affiliates
    103  
Section 6.10. Conduct of Business
    103  
Section 6.11. Amendments or Waivers of Organizational Documents and Tender Offer
Documents
    104  
Section 6.12. Amendments or Waivers of with Respect to Certain Indebtedness
    104  
Section 6.13. Fiscal Year
    104  
 
        ARTICLE 7
Financial Covenants

 
       
Section 7.01. Interest Coverage Ratio
    104  
Section 7.02. Leverage Ratio
    104  
 
        ARTICLE 8
Guaranty

 
       
Section 8.01. Guaranty of the Obligations
    104  
Section 8.02. Payment by Guarantors
    105  
Section 8.03. Liability of Guarantors Absolute
    105  
Section 8.04. Waivers by Guarantors
    107  
Section 8.05. Guarantors’ Rights of Subrogation, Contribution, Etc
    108  
Section 8.06. Subordination of Other Obligations
    108  
Section 8.07. Continual Guaranty
    108  
Section 8.08. Authority of Guarantors or Borrower
    109  
Section 8.09. Financial Condition of Borrower
    109  
Section 8.10. Bankruptcy, Etc
    109  
Section 8.11. Discharge of Guaranty Upon Sale of Guarantor
    110  
 
        ARTICLE 9
Events Of Default

 
       
Section 9.01. Events of Default
    110  
 
        ARTICLE 10
Agents

 
       
Section 10.01. Appointment of Agents
    113  
Section 10.02. Powers and Duties
    113  
Section 10.03. General Immunity
    114  
Section 10.04. Agents Entitled to Act as Lender
    116  
Section 10.05. Lenders’ Representations, Warranties and Acknowledgment
    116  
Section 10.06. Right to Indemnity
    116  
Section 10.07. Successor Administrative Agent, Collateral Agent and Swing Line
Lender
    117  
Section 10.08. Collateral Documents and Guaranty
    118  

 

iii



--------------------------------------------------------------------------------



 



          ARTICLE 11
Miscellaneous

 
       
Section 11.01. Notices
    119  
Section 11.02. Expenses
    121  
Section 11.03. Indemnity
    122  
Section 11.04. Set-Off
    123  
Section 11.05. Amendments and Waivers
    123  
Section 11.06. Successors and Assigns; Participations
    127  
Section 11.07. Independence of Covenants
    131  
Section 11.08. Survival of Representations, Warranties and Agreements
    131  
Section 11.09. No Waiver; Remedies Cumulative
    131  
Section 11.10. Marshalling; Payments Set Aside
    132  
Section 11.11. Severability
    132  
Section 11.12. Obligations Several; Independent Nature of Lenders’ Rights
    132  
Section 11.13. Headings
    132  
Section 11.14. APPLICABLE LAW
    132  
Section 11.15. CONSENT TO JURISDICTION
    133  
Section 11.16. Waiver of Jury Trial
    133  
Section 11.17. Certain Regulatory Matters
    134  
Section 11.18. Confidentiality
    134  
Section 11.19. Usury Savings Clause
    135  
Section 11.20. Counterparts
    135  
Section 11.21. Effectiveness; Entire Agreement
    135  
Section 11.22. PATRIOT Act
    136  
Section 11.23. Electronic Execution of Assignments
    136  
Section 11.24. No Fiduciary Duty
    136  

              Page  
APPENDICES:
       
A Revolving Commitments
       
B Notice Addresses
       
 
       
SCHEDULES:
       
 
       
4.01 Jurisdictions of Organization and Qualification
       
4.02 Equity Interests and Ownership
       
4.12 Real Estate Assets
       
4.15 Material Contracts
       
6.01 Certain Indebtedness
       
6.02 Certain Liens
       
6.03 Certain Negative Pledges
       
6.05 Certain Restrictions on Subsidiary Distributions
       
6.06 Certain Investments
       
6.09 Certain Affiliate Transactions
         

iv



--------------------------------------------------------------------------------



 



         
EXHIBITS:
       
 
       
A-1 Funding Notice
       
A-2 Conversion/Continuation Notice
       
A-3 Issuance Notice
       
B-1 Term Loan Note
       
B-2 Revolving Loan Note
       
B-3 Swing Line Note
       
C Compliance Certificate
       
D [Reserved]
       
E Assignment Agreement
       
F U.S. Tax Certificate
       
G-1 Closing Date Certificate
       
G-2 Solvency Certificate
       
H Counterpart Agreement
       
I [Reserved]
       
J [Reserved]
       
K [Reserved]
       
L [Reserved]
       
M Joinder Agreement
       

 

v



--------------------------------------------------------------------------------



 



CREDIT AND GUARANTY AGREEMENT
This CREDIT AND GUARANTY AGREEMENT, dated as of October 12, 2011, is entered
into by and among DIGITALGLOBE, INC., a Delaware corporation (“Borrower”), the
GUARANTORS from time to time party hereto, the Lenders from time to time party
hereto, and JPMORGAN CHASE BANK, N.A., as administrative agent (together with
its permitted successors in such capacity, “Administrative Agent”) and as
Collateral Agent (together with its permitted successor in such capacity,
“Collateral Agent”).
RECITALS:
The Lenders have agreed, subject to the terms and conditions set forth herein,
to extend certain credit facilities to Borrower, the proceeds of which will be
used in part, to pay the consideration for Senior Notes pursuant to the Tender
Offer, and for other general corporate purposes.
In consideration of the premises and the agreements, provisions and covenants
herein contained, the parties hereto agree as follows:
ARTICLE 1
Definitions and Interpretations
Section 1.01 . Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:
“Accession Agreement” means the Accession Agreement, dated as of the date
hereof, among Borrower, the other Grantors party thereto, JPMorgan Chase Bank,
N.A., as Collateral Agent, U.S. Bank National Association, as an existing
secured obligations representative, and the Administrative Agent, as the new
secured obligations representative.
“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by Borrower or any of its Restricted
Subsidiaries in exchange for, or as part of, or in connection with, any
Permitted Acquisition, whether paid in cash or by exchange of Equity Interests
or of properties or otherwise and whether payable at or prior to the
consummation of such Permitted Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, “earn-outs” and other agreements to make
any payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business acquired in connection with such
Permitted Acquisition, provided that any such future payment that is subject to
a contingency shall be considered Acquisition Consideration only to the extent
of the reserve, if any, required under GAAP at the time of such sale to be
established in respect thereto by Borrower or any of its Restricted
Subsidiaries.

 

 



--------------------------------------------------------------------------------



 



“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (and rounding upward to the next whole multiple of 1/100 of
1%) (i) (a) the rate appearing on Reuters BBA Libor Rates Page 3750 (or on any
successor or substitute page of such page) providing rate quotations comparable
to those currently provided on such page of such page, as determined by
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period, or (b) in the event the rate
referenced in the preceding clause (a) does not appear on such page or service
or if such page or service shall cease to be available, the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of Administrative Agent in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest Period
by (ii) an amount equal to (a) one minus (b) the Applicable Reserve Requirement;
provided, however, that notwithstanding the foregoing, the Adjusted Eurodollar
Rate with respect to Term Loans shall at no time be less than 1.25% per annum.
“Administrative Agent” as defined in the preamble hereto.
“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Borrower or any of its
Restricted Subsidiaries) at law or in equity, or before or by any Governmental
Authority, domestic or foreign (including any Environmental Claims), whether
pending or, to the knowledge of Borrower or any of its Restricted Subsidiaries,
threatened in writing against or affecting Borrower or any of its Restricted
Subsidiaries or any property of Borrower or any of its Restricted Subsidiaries.
“Affected Lender” as defined in Section 2.18(b).
“Affected Loans” as defined in Section 2.18(b).
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.
“Agent” means each of (a) Administrative Agent and (b) any other Person
appointed under the Credit Documents to serve in an agent or similar capacity,
including without limitation, any auction manager (other than the Collateral
Agent).
“Agent Affiliates” as defined in Section 11.01(b).
“Aggregate Amounts Due” as defined in Section 2.17.

 

2



--------------------------------------------------------------------------------



 



“Agreement” means this Credit and Guaranty Agreement, as it may be amended,
restated, supplemented or otherwise modified from time to time.
“Applicable Margin” and “Applicable Commitment Fee Percentage’’ mean (a) from
the Closing Date until the date of delivery of the Compliance Certificate and
the financial statements for the period ending December 31, 2011, a percentage,
per annum, determined by reference to the following table as if the Leverage
Ratio then in effect were 2.00:1.00; and (b) thereafter, a percentage, per
annum, determined by reference to the Leverage Ratio in effect from time to time
as set forth below:

                                              Applicable Margin:            
Applicable   Class of   Leverage     Eurodollar Rate     Applicable Margin:    
Commitment Fee   Loan   Ratio     Loans     Base Rate Loans     Percentage  
Term Loans
            4.50 %     3.50 %        
Revolving Loans
    > 1.50:1.00       4.50 %     3.50 %     0.50 %
 
    ≤ 1.50:1.00       4.25 %     3.25 %     0.375 %
 
    ≤ 1.00:1.00       4.00 %     3.00 %     0.375 %

No change in the Applicable Margin or the Applicable Commitment Fee Percentage
shall be effective until three Business Days after the date on which
Administrative Agent shall have received the applicable financial statements and
a Compliance Certificate pursuant to Section 5.01(d) calculating the Leverage
Ratio. At any time Borrower has not submitted to Administrative Agent the
applicable information as and when required under Section 5.01(d), the
Applicable Margin and the Applicable Commitment Fee Percentage shall be
determined as if the Leverage Ratio were in excess of 1.50:1.00. Within one
Business Day of receipt of the applicable information under Section 5.01(d),
Administrative Agent shall give each Lender telefacsimile or telephonic notice
(confirmed in writing) of the Applicable Margin and the Applicable Commitment
Fee Percentage in effect from such date.
“Applicable Percentage” means, with respect to any Lender with Revolving
Exposure, the percentage of the total Revolving Commitments represented by such
Lender’s Revolving Commitment at such time (or, if the Revolving Commitments
have terminated or expired, such Lender’s share of the total Revolving Exposure
at that time); provided that in the case of Section 2.21 when a Defaulting
Lender shall exist, “Applicable Percentage” shall mean the percentage of the
total Revolving Commitments (disregarding any Defaulting Lender’s Revolving
Commitment) represented by such Lender’s Revolving Commitment. If the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments and to any Lender’s status as a Defaulting Lender at
the time of determination.

 

3



--------------------------------------------------------------------------------



 



“Applicable Reserve Requirement” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors to which Administrative Agent is subject
with respect to the Adjusted Eurodollar Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board of Governors). Such reserve percentage shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Applicable Reserve Requirement shall be adjusted automatically
on and as of the effective date of any change in any reserve percentage.
“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to Agents, Lenders or Issuing Bank by
means of electronic communications pursuant to Section 11.01(b).
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Arrangers” means Morgan Stanley Senior Funding, Inc. and J.P. Morgan Securities
LLC, in their capacity as joint lead arrangers and joint bookrunners.
“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person (other than Borrower or any Guarantor), in one transaction or a
series of transactions, of all or any part of Borrower’s or any of its
Restricted Subsidiaries’ businesses, assets or properties of any kind, whether
real, personal, or mixed and whether tangible or intangible, whether now owned
or hereafter acquired, leased or licensed, including the Equity Interests of any
of Borrower’s Restricted Subsidiaries, other than (i) inventory (or other
assets) sold, leased or licensed out in the ordinary course of business,
(ii) obsolete or worn-out property, (iii) sales of Cash Equivalents for the Fair
Market Value thereof, (iv) sales, leases or licenses out of other assets for
aggregate consideration of less than $5,000,000 with respect to any transaction
or series of related transactions and less than $15,000,000 in the aggregate
during any Fiscal Year; (v) sales, transfers or dispositions by Borrower or any
of its Restricted Subsidiaries of non-strategic assets purchased as part of a
Permitted Acquisition; (vi) dispositions of property (including the sale or
issuance of any Equity Interest) from any Restricted Subsidiary that is not a
Guarantor to any other Subsidiary that is not a Guarantor; (vii) dispositions of
property in connection with casualty or condemnation events; (vii) dispositions
of past due accounts receivable in connection with the collection, write down or
compromise thereof in the ordinary course of business; (ix) dispositions of
Investments in Joint Ventures, to the extent required by, or made pursuant to
buy/sell arrangements between the Joint Venture parties set forth in Joint
Venture arrangements and similar binding arrangements; provided that the
consideration received shall be in an amount at least equal to the Fair Market
Value thereof; and (x) dispositions of assets in connection with sale-leaseback
transactions.

 

4



--------------------------------------------------------------------------------



 



“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent and Borrower.
“Assignment Effective Date” as defined in Section 11.06(b).
“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, vice president (or the equivalent thereof), chief financial officer
or treasurer of such Person; provided that the secretary or assistant secretary
of such Person shall have delivered an incumbency certificate to Administrative
Agent as to the authority of such Authorized Officer.
“Available Amount” means, at any time, an amount equal to:
(a) the sum, without duplication, of:
(i) an amount, not less than zero, equal to the aggregate amount, determined for
all Fiscal Years commencing with the Fiscal Year ending on December 31, 2012, of
(x) Consolidated Excess Cash Flow for such Fiscal Year minus (y) the applicable
ECF Percentage of Consolidated Excess Cash Flow for such Fiscal Year; plus
(ii) the amount of any capital contributions or proceeds of other equity
issuances received as Cash equity by Borrower, in each case, during the period
from and including the Business Day immediately following the Closing Date
through and including such time; plus
(iii) to the extent not (A) included in Consolidated Net Income used in
calculating Consolidated Excess Cash Flow or (B) required to be applied to
prepay the Term Loans in accordance with Section 2.14, the aggregate amount
received by Borrower or any Subsidiary from Cash dividends and distributions
received from any Unrestricted Subsidiary as a return on capital, and net
proceeds in connection with any sale of the Equity Interests of an Unrestricted
Subsidiary, in each case, during the period from and including the Business Day
immediately following the Closing Date through and including such time, but in
any event under this clause (iii) only to the extent of the value of Investments
in such Unrestricted Subsidiary made by Borrower or one or more Restricted
Subsidiaries after the Closing Date but prior to the date of such dividend,
distribution or sale; plus
(iv) to the extent not otherwise included in the Consolidated Net Income used in
calculating the Consolidated Excess Cash Flow added pursuant to clause (a)(i)
above, the aggregate amount of cash returns to Borrower or any Subsidiary in
respect of Investments made pursuant to Section 6.06(s) after the Closing Date
in reliance on the Available Amount; minus
(b) the sum, without duplication, of:

 

5



--------------------------------------------------------------------------------



 



(i) the aggregate amount of any Restricted Junior Payments made by Borrower or
any Restricted Subsidiary pursuant to Section 6.04(f) after the Closing Date in
reliance on the Available Amount; plus
(ii) the aggregate amount of any Investments made by Borrower or any Restricted
Subsidiary pursuant to Section 6.06(s) after the Closing Date in reliance on the
Available Amount.
“Available Incremental Amount” means, as of the date of determination, the
aggregate amount of New Revolving Loan Commitments and New Term Loan Commitments
available to Borrower pursuant to Section 2.23.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1% and (iii) the Adjusted Eurodollar Rate for
a one month Interest Period on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1%. Any change in the Base Rate due
to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.
“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.
“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.
“Beneficiary” means each Agent, Collateral Agent, Issuing Bank, Lender and
Lender Counterparty.
“Board of Directors” means the board of directors or comparable governing body
of Borrower, or any committee thereof duly authorized to act on its behalf.

 

6



--------------------------------------------------------------------------------



 



“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.
“Borrower” as defined in the preamble hereto.
“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” means any day which
is a Business Day described in clause (i) and which is also a day for trading by
and between banks in Dollar deposits in the London interbank market.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
“Cash” means money, currency or a credit balance in any demand or Deposit
Account.
“Cash Equivalents” means
(1) United States dollars, or money in other currencies received in the ordinary
course of business,
(2) U.S. Government Obligations or certificates representing an ownership
interest in U.S. Government Obligations with maturities not exceeding one year
from the date of acquisition,
(3) (i) demand deposits, (ii) time deposits and certificates of deposit with
maturities of one year or less from the date of acquisition, (iii) bankers’
acceptances with maturities not exceeding one year from the date of acquisition,
and (iv) overnight bank deposits, in each case with any bank or trust company
organized or licensed under the laws of the United States or any State thereof
having capital, surplus and undivided profits in excess of $500 million whose
short-term debt is rated “A-2” or higher by S&P or “P-2” or higher by Moody’s,
(4) repurchase obligations with a term of not more than seven days for
underlying securities of the type described in clauses (2) and (3) above entered
into with any financial institution meeting the qualifications specified in
clause (3) above,
(5) commercial paper rated at least P-1 by Moody’s or A-1 by S&P and maturing
within one year after the date of acquisition,
(6) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or A-1 by
Moody’s, and

 

7



--------------------------------------------------------------------------------



 



(7) money market funds at least 95% of the assets of which consist of
investments of the type described in clauses (1) through (6) above.
“Cash Management Agreement” means any agreement relating to (a) commercial
credit cards or (b) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services) provided to any Credit
Party by any Lender Counterparty.
“Certificate re Non Bank Status” means a certificate substantially in the form
of Exhibit F.
“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement (a) the adoption of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the interpretation or
application thereof by any Governmental Authority or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.19(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided however, that notwithstanding anything herein to the
contrary,(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder, issued
in connection therewith or in implementation thereof, and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.
“Change of Control” means:
(i) any “person” or “group” (as such terms are used for purposes of Sections
13(d) and 14(d) of the Exchange Act), other than Permitted Holders, is or
becomes the “beneficial owner” (as such term is used in Rule 13d-3 under the
Exchange Act), directly or indirectly, of more than 35% of the total voting
power of the voting stock of Borrower, unless the Permitted Holders are the
beneficial owners of more than 50% of the total voting power of the voting stock
of Borrower; or
(ii) individuals who on the Closing Date constituted the Board of Directors of
Borrower, together with any new directors whose election by the Board of
Directors or whose nomination for election by the stockholders of Borrower was
approved by a majority of the directors then still in office who were either
directors or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board of
Directors of Borrower then in office.
“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Term Loan Exposure and (b) Lenders having Revolving
Exposure (including Swing Line Lender) and (ii) with respect to Loans, each of
the following classes of Loans: (a) Term Loans and (b) Revolving Loans
(including Swing Line Loans).

 

8



--------------------------------------------------------------------------------



 



“Closing Date” means the date on which the Term Loans are made.
“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G 1.
“Collateral” has the meaning assigned to such term in the Security Agreement.
“Collateral Agency Agreement” means the Collateral Agency Agreement dated as of
April 28, 2009 among Borrower, the other grantors party thereto, JPMorgan Chase
Bank, N.A. (as successor to U.S. Bank National Association), as collateral
agent, U.S. Bank National Association, as indenture trustee, the hedge
counterparty lienholders party thereto, and the other secured obligations
representatives party thereto
“Collateral Agent” as defined in the preamble hereto.
“Collateral Documents” means the “Security Documents” as defined in the Senior
Notes Indenture as in effect on the date hereof.
“Collateral Questionnaire” means a certificate in form reasonably satisfactory
to Administrative Agent that provides information with respect to the personal
or mixed property of each Credit Party.
“Commitment” means any Revolving Commitment or Term Loan Commitment.
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.
“Consolidated Adjusted EBITDA” means, for any period:
(a) Consolidated Net Income determined for such period, plus:
(b) in each case, only to the extent deducted in determining such Consolidated
Net Income for such period (and in each case determined on a consolidated basis
for Borrower and its Restricted Subsidiaries in accordance with GAAP) the sum of
the following amounts for such period:
(i) Consolidated Interest Expense; plus
(ii) provision for taxes based on income, profits or capital, including federal,
foreign and state income, franchise, and similar taxes based on income, profits
or capital paid or accrued during such period (including in respect of
repatriated funds); plus
(iii) depreciation and amortization; plus
(iv) losses (or minus any gains) realized upon the sale or other disposition of
any asset that is not sold or disposed of in the ordinary course of business and
any loss (or minus any gain) realized upon the sale or other disposition of any
Equity Interest of any Person; plus

 

9



--------------------------------------------------------------------------------



 



(v) extraordinary or non-recurring, charges, expenses or losses; plus
(vi) any losses from an early extinguishment of indebtedness; plus
(vii) all other non-cash charges, non-cash expenses or non-cash losses in such
period (excluding any such item that is non-cash during such period but the
subject of a cash payment in a prior or future period); plus
(viii) non-cash compensation expenses from stock, options to purchase stock and
stock appreciation rights issued to the management, employees or board members
of Borrower; plus
(ix) any impairment charges, write-off, depreciation or amortization of
intangibles arising pursuant to GAAP and any other non-cash charges resulting
from purchase accounting; plus
(x) any reduction in revenue resulting from the purchase accounting effects of
adjustments to deferred revenue in component amounts required or permitted by
GAAP and related authoritative pronouncements (including the effects of such
adjustments pushed down to Borrower and its Restricted Subsidiaries), as a
result of any acquisition consummated prior to the Closing Date or any Permitted
Acquisition; plus
(xi) any unrealized losses (or minus any unrealized gains) in respect of Secured
Hedge Agreements; plus
(xii) Transaction Costs and any other costs, fees and expenses incurred in
connection with Permitted Acquisitions, issuances or incurrence of Indebtedness,
disposition of assets, issuances of Equity Interests or refinancing transactions
and modifications of instruments of Indebtedness; plus
(c) cash received by Borrower and its Restricted Subsidiaries during such period
under the “service level agreement” portion of NGA Contracts; minus
(d) accrued revenues recognized by Borrower and its Restricted Subsidiaries for
such period with respect to (i) the “service level agreement” portion of NGA
Contracts and (ii) the “cost share” portion of the NextView Contract; minus
(e) all non-cash items increasing Consolidated Net Income (excluding any such
item that is non-cash during such period but the subject of a cash payment in a
prior or future period).

 

10



--------------------------------------------------------------------------------



 



“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Borrower and its Restricted Subsidiaries during such period
determined on a consolidated basis that, in accordance with GAAP, are or should
be included in “purchase of property and equipment” or similar items, or which
should otherwise be capitalized, reflected in the consolidated statement of cash
flows of Borrower and its Restricted Subsidiaries; provided that Consolidated
Capital Expenditures shall not include any expenditures (i) for replacements and
substitutions for fixed assets, capital assets or equipment to the extent made
with Net Insurance/Condemnation Proceeds invested pursuant to Section 2.14(b) or
with Net Asset Sale Proceeds invested pursuant to Section 2.14(a) or (ii) which
constitute a Permitted Acquisition permitted under Section 6.06.
“Consolidated Current Assets” means, as at any date of determination, the total
assets of Borrower and its Restricted Subsidiaries on a consolidated basis that
may properly be classified as current assets in conformity with GAAP, excluding
(x) Cash and Cash Equivalents and (y) deferred tax assets.
“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Borrower and its Restricted Subsidiaries on a consolidated
basis that may properly be classified as current liabilities in conformity with
GAAP, excluding (x) the current portion of long term debt, (y) deferred revenue
and (z) deferred tax liabilities.
“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to:
(i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Net Income, plus, (b) to the extent reducing Consolidated Net
Income, the sum, without duplication, of amounts for non Cash charges reducing
Consolidated Net Income, including for depreciation and amortization (excluding
any such non Cash charge to the extent that it represents an accrual or reserve
for potential Cash charge in any future period or amortization of a prepaid Cash
charge that was paid in a prior period), plus (c) the Consolidated Working
Capital Adjustment plus (d) amounts designated as Reserved Funds in a prior
period and redesignated pursuant to the definition thereof as no longer
constituting Reserved Funds (but not including any such Reserved Funds used to
fund one or more Permitted Reserved Funds Uses), plus (e) the amount (which may
be a negative number) by which deferred revenue as of the end of such period
exceeds (or is less than) the deferred revenue as of the beginning of such
period, minus
(ii) the sum, without duplication, of:
(a) the amounts for such period paid from Internally Generated Cash of (1)
scheduled and voluntary repayments of Indebtedness for borrowed money (excluding
repayments of Revolving Loans or Swing Line Loans except to the extent the
Revolving Commitments are permanently reduced in connection with such
repayments, and excluding any mandatory prepayments or voluntary prepayments of
the Loans) and scheduled repayments of obligations under Capital Leases
(excluding any interest expense portion thereof), (2) Consolidated Capital
Expenditures, (3) Permitted Acquisitions and (4) Permitted Foreign Investments,
plus
(b) without duplication of any amount in clause (a), amounts of Internally
Generated Cash designated as Reserved Funds during such period and not expended
in such period.

 

11



--------------------------------------------------------------------------------



 



“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Borrower and its Restricted Subsidiaries on a
consolidated basis with respect to all outstanding Indebtedness of Borrower and
its Restricted Subsidiaries, including all commissions, discounts and other fees
and charges owed with respect to letters of credit and net costs under Interest
Rate Agreements, but, excluding, however for purposes of Section 7.01, any
amount not payable in Cash during the applicable period (including any such
amounts attributable to original issue discount) and any amounts referred to in
Section 2.11(d) or (e) payable on or before the Closing Date.
“Consolidated Net Income” means, for any period, the aggregate net income (or
loss) of Borrower and its Restricted Subsidiaries for such period determined on
a consolidated basis in conformity with GAAP, provided that the following
(without duplication) will be excluded in computing Consolidated Net Income:
(a) the net income (or loss) of any Person that is not a wholly-owned Restricted
Subsidiary, except to the extent that cash in an amount equal to any such income
has actually been received by Borrower or (subject to clause (c) below) any of
its Restricted Subsidiaries;
(b) any net income (or loss) of any Person acquired in a pooling of interests
transaction for any period prior to the date of such acquisition;
(c) the net income (or loss) of any Restricted Subsidiary of Borrower to the
extent that the declaration or payment of dividends or similar distributions by
such Restricted Subsidiary of such net income would not have been permitted for
the relevant period by charter or by any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Restricted Subsidiary;
(d) any gains (but not losses) attributable to Asset Sales;
(e) any extraordinary or non recurring gains (but not losses); and
(f) the cumulative effect of a change in accounting principles.
In calculating the aggregate net income (or loss) of Borrower and its Restricted
Subsidiaries on a consolidated basis, non-wholly owned Restricted Subsidiaries
of Borrower will be treated as if accounted for under the equity method of
accounting.
“Consolidated Total Debt” means, as at any date of determination, the aggregate
principal amount of all Indebtedness for borrowed money, purchase money
Indebtedness, and Capital Leases of Borrower and its Restricted Subsidiaries
(or, if higher, the par value or stated face amount of all such Indebtedness
(other than zero coupon Indebtedness)) determined on a consolidated basis in
accordance with GAAP.
“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.

 

12



--------------------------------------------------------------------------------



 



“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment there shall be excluded
(i) the effect of reclassification during such period of current assets to long
term assets (or long term assets to current assets) and current liabilities to
long term liabilities (or long term liabilities to current liabilities),
(ii) any changes in allowance for “doubtful accounts”, (iii) any changes in
accounts payable and accrued liabilities associated with amounts capitalized in
property and equipment and (iv) the effect of any Permitted Acquisition during
such period; provided that there shall be included with respect to any Permitted
Acquisition during such period an amount (which may be a negative number) by
which the Consolidated Working Capital acquired in such Permitted Acquisition as
at the time of such acquisition exceeds (or is less than) Consolidated Working
Capital at the end of such period.
“Constructive Total Failure” has the meaning ascribed to that term or a term
substantially similar to such term in the launch and initial operations
insurance or the orbit insurance Borrower or any Restricted Subsidiary of
Borrower is required to obtain pursuant to Section 5.05, whichever is then in
effect.
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.
“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.10.
“Credit Date” means the date of a Credit Extension.
“Credit Document” means any of this Agreement, the Notes, if any, the Accession
Agreement, any Joinder Agreement, the Collateral Documents, any Refinancing
Amendment, any documents or certificates executed by Borrower in favor of
Issuing Bank relating to Letters of Credit, and all other documents,
certificates, instruments or agreements executed and delivered by or on behalf
of a Credit Party for the benefit of any Agent, Issuing Bank or any Lender in
connection herewith on or after the date hereof.
“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.
“Credit Party” means Borrower and the Guarantors.
“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Borrower’s and its Restricted
Subsidiaries’ operations and not for speculative purposes.

 

13



--------------------------------------------------------------------------------



 



“DAP Debt” means all obligations of Borrower or any of its Restricted
Subsidiaries in respect of letters of credit, bankers’ acceptances or similar
instruments issued to, or performance bonds posted to, customers participating
in the Direct Access Program.
“Default” means an Event of Default or a condition or event that, after notice
or lapse of time or both, would constitute an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Line Loans or (iii) pay over to Administrative Agent, any Lender or any Credit
Party any other amount required to be paid by it hereunder, unless, in the case
of clause (i) above, such Lender notifies Administrative Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified
Administrative Agent, Issuing Bank, Swing Line Lender, any other Lender,
Borrower or any Credit Party in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a Loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by Administrative Agent or
Borrower, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit
and Swing Line Loans under this Agreement, provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon Administrative
Agent’s or Borrower’s receipt of such certification in form and substance
satisfactory to it and Administrative Agent, or (d) has become the subject of a
Bankruptcy Event.
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
“DigitalGlobe Business” means the designing, development, acquisition,
construction, manufacture, installation, leasing, licensing, testing,
completion, delivery, acceptance, activation, operation, maintenance,
restoration, improvement, use and ownership of the DigitalGlobe System, the
providing of services in connection with the DigitalGlobe System, the financing
thereof (whether through the issuance of debt or equity securities or otherwise)
and all systems, property, businesses, activities and services of Borrower and
its Restricted Subsidiaries related thereto and all businesses reasonably
associated with digital imagery.
“DigitalGlobe System” means each Satellite and the TTC&M Facilities.

 

14



--------------------------------------------------------------------------------



 



“Direct Access Program” means Borrower’s program whereby customers, with
approval from the U.S. government, purchase equipment and software necessary to
allow access to Borrower’s Satellites and purchase access time on such
Satellites.
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (other than
solely for Equity Interests which are not otherwise Disqualified Equity
Interests), pursuant to a sinking fund obligation or otherwise, (ii) is
redeemable at the option of the holder thereof (other than solely for Equity
Interests which are not otherwise Disqualified Equity Interests), in whole or in
part or (iii) is or becomes convertible into or exchangeable (unless at the sole
option of the issuer thereof) for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 181 days after the Term Loan Maturity Date; provided that Equity
Interests will not constitute Disqualified Equity Interests solely because of
provisions giving holders thereof the right to require repurchase or redemption
upon an “asset sale” or “change of control” occurring prior to the date that is
181 days after the Term Loan Maturity Date if those provisions are more
favorable, taken as a whole, to the Lenders than Section 6.07 and
Section 9.01(a).
“Disqualified Lender” means any Person (or its Affiliates) designated in writing
by Borrower in consultation with and reasonably acceptable to the Arrangers;
provided that no Person shall be a “Disqualified Lender” unless such Person is
specifically identified in writing by Borrower to the Arrangers prior to
October 8, 2011, which list may be distributed to each Lender.
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia, other
than a Subsidiary substantially all of the assets of which consist of stock of
Subsidiaries that are classified as “controlled foreign corporations” for U.S.
federal income tax purposes.
“ECF Percentage” means 50.0%; provided, that the ECF Percentage shall be
(i) reduced to 25.0% if the Leverage Ratio as of the last day of such Fiscal
Year is less than 3.50 to 1.00 but equal to or greater than 3.00 to 1.00 and
(ii) equal to 0.0% if the Leverage Ratio as of the last day of such Fiscal Year
is less than 3.00 to 1.00.
“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an affiliate of any Lender or an Approved Fund, or (ii) a commercial
bank, insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans in the ordinary course of business; provided,
neither any Credit Party nor any Affiliate thereof shall be an Eligible
Assignee.
“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was within the six (6) years prior to the date
of this Agreement sponsored, maintained or contributed to by, or required to be
contributed by, Borrower, any of its Restricted Subsidiaries or any of their
respective ERISA Affiliates.

 

15



--------------------------------------------------------------------------------



 



“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to public
health or safety, natural resources or the environment.
“Environmental Laws” means any and all applicable foreign or domestic, federal
or state (or any subdivision of either of them), statutes, ordinances, orders,
rules, regulations, judgments, Governmental Approvals, or any other requirements
of Governmental Authorities relating to (i) environmental matters, including
those relating to any Hazardous Materials Activity; (ii) the generation, use,
storage, transportation or disposal of Hazardous Materials; or
(iii) occupational or public safety or health, industrial hygiene, or the
protection of the environment, in any manner applicable to Borrower or any of
its Restricted Subsidiaries or any Facility.
“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.
“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (i) above or any trade or business described in clause (ii) above is a
member. Any former ERISA Affiliate of Borrower or any of its Restricted
Subsidiaries shall continue to be considered an ERISA Affiliate of Borrower or
any such Restricted Subsidiary within the meaning of this definition with
respect to the period such entity was an ERISA Affiliate of Borrower or such
Restricted Subsidiary and with respect to liabilities arising after such period
for which Borrower or such Restricted Subsidiary could be liable under the
Internal Revenue Code or ERISA.
“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30 day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 430(j) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress

 

16



--------------------------------------------------------------------------------



 



termination described in Section 4041(c) of ERISA; (iv) the withdrawal by
Borrower, any of its Restricted Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to Borrower, any of
its Restricted Subsidiaries or any of their respective Affiliates pursuant to
Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (vi) the imposition of liability
on Borrower, any of its Restricted Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (vii) the withdrawal of Borrower, any
of its Restricted Subsidiaries or any of their respective ERISA Affiliates in a
complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan if there is any potential liability
therefore, or the receipt by Borrower, any of its Restricted Subsidiaries or any
of their respective ERISA Affiliates of notice from any Multiemployer Plan that
it is in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA,
or that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (viii) the occurrence of an act or omission which could give rise to the
imposition on Borrower, any of its Restricted Subsidiaries or any of their
respective ERISA Affiliates of fines, penalties, taxes or related charges under
Chapter 43 of the Internal Revenue Code or under Section 409, Section 502(c),
(i) or (l), or Section 4071 of ERISA in respect of any Employee Benefit Plan; or
(ix) the imposition of a lien pursuant to Section 430(k) of the Internal Revenue
Code or ERISA or a violation of Section 436 of the Internal Revenue Code.
“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.
“Event of Default” means each of the conditions or events set forth in
Section 9.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient under any Credit Document: (a) income or franchise Taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction (i) under the laws of which such Recipient is organized or in which
its principal office is located, (ii) as a result of a present or former
connection between such person and the jurisdiction of the Governmental
Authority imposing such Tax (other than any connection arising solely from such
person having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any other Credit Document, or sold
or assigned an interest in any Credit Document), or (iii) in the case of any
Lender, in which its applicable lending office is located, and (b) any branch
profits Taxes imposed by the United States of America or any similar Taxes
imposed by any other jurisdiction described in clause (a) above, and (c) in the
case of a Non-U.S. Lender (other than an assignee pursuant to a request by
Borrower under Section 2.22(b)), any withholding Taxes (i) resulting from any
law in effect (including FATCA) on such date such Non-U.S. Lender becomes a
party to this Agreement (or designates a new lending office), (ii) that are
attributable to such Non-U.S. Lender’s failure or inability to comply with
Section 2.20(f), except to the extent that such Non-U.S. Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from Borrower with respect
to such withholding Taxes pursuant to Section 2.20(a), or (iii) that are imposed
on amounts payable by any Credit Party pursuant to FATCA.

 

17



--------------------------------------------------------------------------------



 



“FAA” means the United States Federal Aviation Administration or any successor
agency thereto.
“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Borrower or any of its Restricted Subsidiaries or any of
their respective predecessors or Affiliates.
“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by a Financial Officer of Borrower or
the Restricted Subsidiary with respect to valuations not in excess of
$10,000,000 or determined in good faith by the Board of Directors of Borrower or
the Restricted Subsidiary with respect to valuations equal to or in excess of
$10,000,000, as applicable, which determination will be conclusive (unless
otherwise provided in this Agreement).
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code and any
amended or successor version that is substantively comparable and any current or
future Treasury regulations or other official administrative guidance (including
any Revenue Ruling, Revenue Procedure, Notice or similar guidance issued by the
Internal Revenue Service) promulgated thereunder.
“FCC” means the United States Federal Communications Commission or any successor
agency thereto.
“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Administrative Agent on such day on such transactions as
determined by Administrative Agent.
“Financial Officer” of any Person means the chief financial officer, treasurer,
assistant treasurer or vice president of finance or controller of such Person.
“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of a
Financial Officer of Borrower that such financial statements fairly present, in
all material respects, the financial condition of Borrower and its Subsidiaries
as at the dates indicated and the results of their operations and their cash
flows for the periods indicated, subject to changes resulting from audit and
normal year end adjustments.

 

18



--------------------------------------------------------------------------------



 



“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of Borrower and its Subsidiaries ending on
December 31 of each calendar year.
“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of Secured Parties, and located in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Funding Notice” means a notice substantially in the form of Exhibit A-1.
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.02, United States generally accepted accounting principles in effect
as of the date of determination thereof.
“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.
“Governmental Approval” means any Telecommunications Approval and any other
material authorizations, consents, approvals, licenses, rulings, permits,
certifications, exemptions, filings or registrations by or with a
Telecommunications Authority or other Governmental Authority required by
applicable requirements of law to be obtained or held by Borrower or any of its
Restricted Subsidiaries in connection with the DigitalGlobe Business, the due
execution, delivery and performance of the Credit Documents, the creation,
perfection and enforcement of the Liens contemplated by the Collateral Documents
and the other transaction contemplated hereby.
“Grantor” as defined in the Security Agreement.
“Guaranteed Obligations” as defined in Section 8.01.
“Guarantor” means each Domestic Subsidiary of Borrower that is a Restricted
Subsidiary.
“Guaranty” means the guaranty of each Guarantor set forth in Article 8.

 

19



--------------------------------------------------------------------------------



 



“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Environmental Law.
“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of Borrower and its Subsidiaries, for the immediately
preceding 3 Fiscal Years, consisting of balance sheets and the related
consolidated statements of income, stockholders’ equity and cash flows for such
Fiscal Years, and (ii) the unaudited financial statements of Borrower and its
Subsidiaries as of the most recent Fiscal Quarter ended after the date of the
most recent audited financial statements and at least 10 days prior to the
Closing Date, consisting of a balance sheet and the related consolidated
statements of income, stockholders’ equity and cash flows for the three , six or
nine month period, as applicable, ending on such date, and, in the case of
clauses (i) and (ii), certified by the Financial Officer of Borrower that they
fairly present, in all material respects, the financial condition of Borrower
and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject to changes
resulting from audit and normal year end adjustments.
“Increased Amount Date” as defined in Section 2.23.
“Incremental Equivalent Debt” means Indebtedness, in an amount not to exceed the
Available Incremental Amount as of the time of determination, incurred by
Borrower (which may be guaranteed by the Guarantors) consisting of the issuance
of senior secured first lien or second lien notes, senior subordinated notes or
senior unsecured notes, in each case issued in a public offering, Rule 144A or
other private placement or bridge in lieu of the foregoing, or secured or
unsecured “mezzanine” debt.
“Indebtedness” means, as applied to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s business
and earn-out obligations), (c) all obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all Capital Lease
obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit or

 

20



--------------------------------------------------------------------------------



 



similar arrangements, (g) all guarantee obligations of such Person in respect of
obligations of others of the kind referred to in clauses (a) through (f) above,
(h) all obligations of the kind referred to in clauses (a) through (g) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation; provided, that
the amount of such Indebtedness shall be limited to the lesser of such
obligation and the value of the property subject to such Lien if such Person has
not assumed or become liable for the payment of such obligation, (i) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of Disqualified Equity Interest of such Person,
(j) all obligations of such Person in respect of Secured Hedge Agreements;
provided that (i) in no event shall obligations under any Secured Hedge
Agreement be deemed “Indebtedness” for any purpose under Article 7 unless such
obligations relate to a derivatives transaction which has been terminated and
(ii) Indebtedness shall not include obligations under operating leases or
obligations under employment contracts entered into in the ordinary course of
business; and (k) all payment obligations in respect of sale-leaseback
transactions, without regard to whether such obligations are in respect of
capital leases or operating leases.
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Hazardous Materials Activity), expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person, whether or not any such Indemnitee shall be designated
as a party or a potential party thereto, and any fees or expenses incurred by
Indemnitees in enforcing this indemnity), whether direct, indirect, special or
consequential and whether based on any federal, state or foreign laws, statutes,
rules or regulations (including securities and commercial laws, statutes, rules
or regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise, that may be imposed on, incurred by, or asserted against
any such Indemnitee, in any manner relating to or arising out of (i) this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby (including the Lenders’ agreement to make Credit Extensions, the
syndication of the credit facilities provided for herein or the use or intended
use of the proceeds thereof, any amendments, waivers or consents with respect to
any provision of this Agreement or any of the other Credit Documents, or any
enforcement of any of the Credit Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty)); (ii) any commitment letter, fee letter or engagement letter
delivered by any Agent or any Lender to Borrower with respect to the
transactions contemplated by this Agreement; or (iii) any Environmental Claim or
any Hazardous Materials Activity relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of Borrower or any of its Restricted Subsidiaries.
“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by any Credit Party under any Credit Document
and (b) Other Taxes.

 

21



--------------------------------------------------------------------------------



 



“Indemnitee” as defined in Section 11.03.
“Installment” as defined in Section 2.12.
“Interest Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDA for the four Fiscal Quarter Period
then ending to (ii) Consolidated Interest Expense for such four Fiscal Quarter
Period; provided that for the first three Fiscal Quarters ending after the
Closing Date, Consolidated Interest Expense for the related four Fiscal Quarter
Periods shall be deemed to be Consolidated Interest Expense for the first three
months, six months and nine months multiplied by 4, 2 and 4/3, respectively.
“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan, each March 31, June 30, September 30 and December 31 of each year,
commencing on the first such date to occur after the Closing Date and the final
maturity date of such Loan; and (ii) any Loan that is a Eurodollar Rate Loan,
the last day of each Interest Period applicable to such Loan; provided, in the
case of each Interest Period of longer than three months “Interest Payment Date”
shall also include each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period.
“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one, two, three or six months (or nine or twelve months if agreed to
by all affected Lenders), as selected by Borrower in the applicable Funding
Notice or Conversion/Continuation Notice, (i) initially, commencing on the
Credit Date or Conversion/Continuation Date thereof, as the case may be; and
(ii) thereafter, commencing on the day on which the immediately preceding
Interest Period expires; provided, (a) if an Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day unless no further Business Day occurs in such
month, in which case such Interest Period shall expire on the immediately
preceding Business Day; (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clauses (c) and (d), of this definition, end on the last
Business Day of a calendar month; (c) no Interest Period with respect to any
portion of any Class of Term Loans shall extend beyond such Class’s Term Loan
Maturity Date; and (d) no Interest Period with respect to any portion of the
Revolving Loans shall extend beyond the Revolving Commitment Termination Date.
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with Borrower’s and its Restricted
Subsidiaries’ operations and not for speculative purposes.
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

22



--------------------------------------------------------------------------------



 



“Internally Generated Cash” means, with respect to any period, any cash of
Borrower or any Restricted Subsidiary generated during such period, excluding
(i) Net Asset Sale Proceeds, (ii) Net Insurance/Condemnation Proceeds,
(iii) amounts that had previously been designated as Reserved Funds but
redesignated as no longer being Reserved Funds and (iv) any cash that is
generated from an incurrence of Indebtedness, an issuance of Equity Interests or
a capital contribution.
“Investment” means (i) any direct or indirect purchase or other acquisition by
Borrower or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person (other than a Guarantor); (ii) any direct or
indirect redemption, retirement, purchase or other acquisition for value, by any
Subsidiary of Borrower from any Person (other than Borrower or any Guarantor),
of any Equity Interests of such Person; and (iii) any direct or indirect loan,
advance (other than advances to employees for moving, entertainment and travel
expenses, drawing accounts and similar expenditures in the ordinary course of
business) or capital contributions by Borrower or any of its Subsidiaries to any
other Person (other than Borrower or any Guarantor), including all indebtedness
and accounts receivable from that other Person that are not current assets or
did not arise from sales to that other Person in the ordinary course of
business. The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write ups, write downs or write offs with
respect to such Investment.
“IP Security Agreement Supplements” has the meaning assigned to that term in the
Security Agreement.
“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit A-3.
“Issuing Bank” means JPMorgan Chase Bank, as Issuing Bank hereunder, together
with its permitted successors and assigns in such capacity.
“Joinder Agreement” means an agreement substantially in the form of Exhibit M.
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.
“JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A.
“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity or expiration date of any New Term
Loan, any Replacement Term Loan, any New Revolving Loan Commitment, any New
Revolving Loan, any Replacement Revolving Commitment or any Replacement
Revolving Loan.
“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement, a Joinder Agreement or a Refinancing Amendment.

 

23



--------------------------------------------------------------------------------



 



“Lender Counterparty” means each Lender, each Agent, the Collateral Agent and
each of their respective Affiliates counterparty to a Secured Hedge Agreement or
Cash Management Agreement (including any Person who is an Agent or a Lender (and
any Affiliate thereof) as of the Closing Date but subsequently, whether before
or after entering into a Secured Hedge Agreement or Cash Management Agreement,
as applicable, ceases to be an Agent or a Lender, as the case may be).
“Letter of Credit” means a commercial or standby letter of credit issued or to
be issued by Issuing Bank pursuant to this Agreement.
“Letter of Credit Sublimit” means the lesser of (i) $40,000,000 and (ii) the
aggregate unused amount of the Revolving Commitments then in effect.
“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing Bank
and not theretofore reimbursed by or on behalf of Borrower.
“Leverage Ratio” means, at any date, the ratio of (i) Consolidated Total Debt as
of such date to (ii) Consolidated Adjusted EBITDA for the four Fiscal Quarter
period ending on or most recently prior to such date.
“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.
“Loan” means a Term Loan, a Revolving Loan, a Swing Line Loan, a New Term Loan,
a Replacement Term Loan, a New Revolving Loan, and a Replacement Revolving Loan.
“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.
“Material Adverse Effect” means a material adverse effect on (i) the business,
operations, properties, assets or financial condition of Borrower and its
Restricted Subsidiaries taken as a whole; (ii) the ability of any Credit Party
to fully and timely perform its payment obligations under any Credit Document;
or (iii) the rights and remedies of, the Collateral Agent, the Administrative
Agent or any other Agent and any Lender or any Secured Party under any Credit
Document.
“Material Contract” means any contract or other arrangement to which Borrower or
any of its Restricted Subsidiaries is a party (other than the Credit Documents)
for which breach, nonperformance, cancellation or failure to renew could
reasonably be expected to have a Material Adverse Effect.
“Material Real Estate Asset” means any fee owned Real Estate Asset having a fair
market value in excess of $5,000,000 as of the date of the acquisition thereof.

 

24



--------------------------------------------------------------------------------



 



“Mission Control Center” means the mission control center located at Borrower’s
headquarters at 1601 Dry Creek Drive, Longmont, Colorado.
“Moody’s” means Moody’s Investor Services, Inc.
“Mortgage” means a Mortgage substantially in the form of Exhibit J, as it may be
amended, restated, supplemented or otherwise modified from time to time.
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.
“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Borrower and its Restricted Subsidiaries in the form prepared for
presentation to senior management thereof for the applicable month, Fiscal
Quarter or Fiscal Year and for the period from the beginning of the then current
Fiscal Year to the end of such period to which such financial statements relate.
“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Borrower or any of its Restricted Subsidiaries
from such Asset Sale, minus (ii) any bona fide direct costs and expenses
incurred in connection with such Asset Sale, including (a) income or gains taxes
payable by the seller as a result of any gain recognized in connection with such
Asset Sale, (b) payment of the outstanding principal amount of, premium or
penalty, if any, and interest on any Indebtedness (other than the Loans) that is
secured by a Lien on the stock or assets in question and that is required to be
repaid under the terms thereof as a result of such Asset Sale and (c) a
reasonable reserve for any indemnification payments (fixed or contingent)
attributable to seller’s indemnities and representations and warranties to
purchaser in respect of such Asset Sale undertaken by Borrower or any of its
Restricted Subsidiaries in connection with such Asset Sale; provided that upon
release of any such reserve, the amount released shall be considered Net Asset
Sale Proceeds.
“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Borrower or any of its Restricted Subsidiaries
(a) under any casualty insurance policy in respect of a covered loss thereunder
or (b) as a result of the taking of any assets of Borrower or any of its
Restricted Subsidiaries by any Person pursuant to the power of eminent domain,
condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, in each case in excess
of $5,000,000 individually or $15,000,000 in the aggregate during any Fiscal
Year minus (ii) (a) any actual and reasonable costs incurred by Borrower or any
of its Restricted Subsidiaries in connection with the adjustment or settlement
of any claims of Borrower or such Restricted Subsidiary in respect thereof,
(b) any bona fide direct costs incurred in connection with any sale of such
assets as referred to in clause (i)(b) of this definition, including income
taxes payable as a result of any gain recognized in connection therewith and
(c) payment of the outstanding principal amount of, premium or penalty, if any,
and interest on any Indebtedness (other than the Loans) that is secured by a
Lien on the stock or assets in question and that is required to be repaid under
the terms thereof as a result of such sale or taking of such assets referred to
in clause (i)(b) of this definition.

 

25



--------------------------------------------------------------------------------



 



“New Revolving Loan Commitments” as defined in Section 2.23.
“New Revolving Loan Lender” as defined in Section 2.23.
“New Revolving Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the New Revolving Loans of
such Lender.
“New Revolving Loans” as defined in Section 2.23.
“New Revolving Loan Maturity Date” means the date on which New Revolving Loans
of a Series shall become due and payable in full hereunder, as specified in the
applicable Joinder Agreement, including by acceleration or otherwise.
“New Term Loan Commitments” as defined in Section 2.23.
“New Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the New Term Loans of such
Lender.
“New Term Loan Lender” as defined in Section 2.23.
“New Term Loan Maturity Date” means the date on which New Term Loans of a Series
shall become due and payable in full hereunder, as specified in the applicable
Joinder Agreement, including by acceleration or otherwise.
“New Term Loans” as defined in Section 2.23.
“NextView Contract” means NextView Contract, dated as of December 9, 2003,
between Borrower and the National Geospatial Intelligence Agency.
“NGA Contract” means any contract, agreement or other arrangement between
Borrower or any Restricted Subsidiary and the National Geospatial Intelligence
Agency.
“NOAA” means the United States Department of Commerce’s National Oceanic and
Atmospheric Administration or any successor agency thereto.
“Non-Public Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.
“Non-US Lender” means a Lender that is not a U.S. Person.
“Note” means a Term Loan Note, a Revolving Loan Note or a Swing Line Note.
“Notice” means a Funding Notice, an Issuance Notice, or a Conversion/
Continuation Notice.

 

26



--------------------------------------------------------------------------------



 



“Obligations” means all obligations of every nature of each Credit Party,
including obligations from time to time owed to Agents (including former
Agents), Arranger, Lenders or any of them and Lender Counterparties, under any
Credit Document, Secured Hedge Agreement or Cash Management Agreement, whether
for principal, interest (including interest which, but for the filing of a
petition in bankruptcy with respect to such Credit Party, would have accrued on
any Obligation, whether or not a claim is allowed against such Credit Party for
such interest in the related bankruptcy proceeding), reimbursement of amounts
drawn under Letters of Credit, payments for early termination of Secured Hedge
Agreements, fees, expenses, indemnification or otherwise.
“Obligee Guarantor” as defined in Section 8.06.
“OFAC” as defined in Section 4.25.
“Organizational Documents” means (i) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association, as amended, and its by laws, as amended, (ii) with respect to any
limited partnership, its certificate or declaration of limited partnership, as
amended, and its partnership agreement, as amended, (iii) with respect to any
general partnership, its partnership agreement, as amended, and (iv) with
respect to any limited liability company, its articles of organization, as
amended, and its operating agreement, as amended. In the event any term or
condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Credit Document, or sold or assigned an interest in any Credit Document).
“Other Taxes” means any present or future stamp, court, documentary intangible,
recording, filing or similar other excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Credit Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
or a sale of a participation (other than an assignment under Section 2.22(b)).
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Partial Failure” has the meaning ascribed to that term or a term substantially
similar to such term in the launch and initial operations insurance or the orbit
insurance Borrower or any Restricted Subsidiary of Borrower is required to
obtain pursuant to Section 5.05, whichever is then in effect.
“Participant Register” as defined in Section 11.06(g).

 

27



--------------------------------------------------------------------------------



 



“PATRIOT Act” as defined in Section 3.01(n).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.
“Permitted Acquisition” means any transaction or series of related transactions
for the purpose of or resulting in the acquisition by Borrower or any of its
wholly owned Restricted Subsidiaries, whether by purchase, merger or otherwise,
of all or substantially all of the assets of, all of the Equity Interests of, or
a business line or unit or a division of, any Person; provided,
(i) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;
(ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Approvals;
(iii) such acquisition was not preceded by an unsolicited tender offer for such
Equity Interests by, or proxy contest initiated by Borrower or any Subsidiary;
(iv) in the case of the purchase or other acquisition of Equity Interests, all
of the Equity Interests (except for any such Securities in the nature of
directors’ qualifying shares required pursuant to applicable law) acquired or
otherwise issued by such Person or any newly formed Subsidiary of Borrower in
connection with such acquisition shall be owned 100% by Borrower or a Guarantor,
and Borrower shall have taken, or caused to be taken, promptly after the date
such Person becomes a Subsidiary of Borrower, each of the actions set forth in
Section 5.10 or Section 5.11, as applicable;
(v) Borrower and its Restricted Subsidiaries shall be in compliance with the
financial covenants set forth in Article 7 on a pro forma basis after giving
effect to such acquisition as of the last day of the Fiscal Quarter most
recently ended, (as determined in accordance with Section 1.02(b));
(vi) Borrower shall have delivered to Administrative Agent (A) with respect to
any transaction or series of related transactions involving Acquisition
Consideration of more than $25,000,000, at least 10 Business Days prior to such
proposed acquisition, (i) a Compliance Certificate evidencing compliance with
the covenants set forth in Article 7 as required under clause (iv) above and
(ii) all other relevant financial information with respect to such acquired
assets, including the aggregate consideration for such acquisition and any other
information required to demonstrate compliance with the covenants set forth in
Article 7 and (B) with respect to any transaction or series of related
transactions involving Acquisition Consideration of more than $250,000,000
promptly upon request by Administrative Agent, (i) a copy of the purchase
agreement related to the proposed Permitted Acquisition (and any related
documents reasonably requested by Administrative Agent) and (ii) to the extent
available, quarterly and annual financial statements of the Person whose Equity
Interests or assets are being acquired for the twelve (12) month period
immediately prior to such proposed Permitted Acquisition, including any audited
financial statements that are available;

 

28



--------------------------------------------------------------------------------



 



(vii) any Person or assets or division as acquired in accordance herewith shall
be in same business or lines of business in which Borrower and/or its Restricted
Subsidiaries are engaged as of the Closing Date or similar or related
businesses; and
(viii) after giving effect to the consummation of the respective Permitted
Acquisition and any financing thereof, the sum of (i) the aggregate amount of
unrestricted Cash and Cash Equivalents held by Borrower and its Restricted
Subsidiaries plus (ii) the Revolving Commitments less the Total Utilization of
Revolving Commitments, shall not be less than $35,000,000 (it being understood
that Cash and Cash Equivalents subject to the Lien of the Collateral Documents
and Reserved Funds shall not constitute restricted Cash or Cash Equivalents).
“Permitted Business” means any of the businesses in which Borrower and its
Restricted Subsidiaries are engaged on the Closing Date, and any business
reasonably related, incidental, complementary or ancillary thereto.
“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by Borrower in the form of one or more series of senior secured notes
or loans; provided that (i) such Indebtedness may only be secured by assets
consisting of Collateral on a pari passu basis (but without regard to the
control of remedies) with the Obligations and may not be secured by any property
or assets of Borrower or any Restricted Subsidiary other than the Collateral,
(ii) such Indebtedness shall be used to refinance the Loans, (iii) such
Indebtedness does not mature or have scheduled amortization or payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligation (except customary asset sale or change of control
provisions), in each case prior to the date that is ninety-one (91) days after
the then Latest Maturity Date, (iv) such Indebtedness is not at any time
guaranteed by any Subsidiaries other than Subsidiaries that are Guarantors,
(v) the other terms and conditions of such Indebtedness (excluding pricing,
premiums and optional prepayment or optional redemption provisions) are
customary market terms for Indebtedness of such type and, in any event, when
taken as a whole, are not more favorable to the investors or lenders providing
such Indebtedness than the terms and conditions of the applicable Loans being
refinanced (except with respect to any terms (including covenants) and
conditions contained in such Indebtedness that are applicable only after the
then Latest Maturity Date), (vi) no Event of Default shall exist immediately
prior to or after giving effect to such incurrence, (vii) the security
agreements relating to such Indebtedness are substantially the same as the
applicable Collateral Documents (with such differences as are reasonably
satisfactory to Administrative Agent) and (viii) a Senior Representative validly
acting on behalf of the holders of such Indebtedness shall have become party to
a customary intercreditor agreement or, if an intercreditor agreement has
previously been entered into in connection with any other Permitted First
Priority Refinancing Debt, execute a joinder to the then existing intercreditor
agreement.

 

29



--------------------------------------------------------------------------------



 



“Permitted Foreign Entity” means any “first-tier” Foreign Subsidiary which is a
Restricted Subsidiary.
“Permitted Foreign Investment” means an Investment made by Borrower or another
Credit Party to any Permitted Foreign Entity or any other wholly-owned Foreign
Subsidiary after the Closing Date; provided that (a) the proceeds of such
Investment are used by such Permitted Foreign Entity or wholly-owned Foreign
Subsidiary, as applicable, solely to directly, or indirectly through any Foreign
Subsidiary of such Permitted Foreign Entity or wholly-owned Foreign Subsidiary,
finance a Permitted Acquisition, (b) if applicable, such Investment is evidenced
by a promissory note of such Permitted Foreign Entity; and (c) such promissory
note is delivered and pledged to the Collateral Agent pursuant to the Collateral
Documents.
“Permitted Holders” means any or all of the following:
(i) Morgan Stanley Principal Investments;
(ii) any Affiliate of any Person specified in clause (i); and
(iii) any Person both the capital stock and the voting stock of which (or in the
case of a trust, the beneficial interests in which) are owned 80% by Persons
specified in clauses (i) and (ii).
“Permitted Liens” means each of the Liens permitted pursuant to Section 6.02.
“Permitted Refinancing” shall mean, with respect to any Person, any
modification, refinancing, refunding, renewal or extension of any Indebtedness
of such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed or
extended except by an amount equal to unpaid accrued interest and premium
thereon plus other reasonable amounts paid, and fees and expenses reasonably
incurred, in connection with such modification, refinancing, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized
thereunder, (b) such modification, refinancing, refunding, renewal or extension
has a final maturity date equal to or later than the final maturity date of, and
has a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Indebtedness being modified, refinanced,
refunded, renewed or extended, (c) to the extent such Indebtedness being
modified, refinanced, refunded, renewed or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal
or extension is subordinated in right of payment to the Obligations on terms at
least as favorable, taken as a whole, to the Lenders (as determined in good
faith by the Board of Directors of Borrower) as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
renewed or extended, (d) Indebtedness of a Restricted Subsidiary that is not a
Borrower or Guarantor shall not refinance Indebtedness of a Borrower or a
Guarantor and (e) no person is an obligor under such modified, refinanced,
refunded, renewed or extended Indebtedness that was not an obligor under such
Indebtedness prior to such modification, refinancing, refunding, renewal or
extension.

 

30



--------------------------------------------------------------------------------



 



“Permitted Second Priority Refinancing Debt” shall mean secured Indebtedness
incurred by Borrower in the form of one or more series of second lien secured
notes or second lien secured loans; provided that (i) such Indebtedness may only
be secured by assets consisting of Collateral on a second lien, subordinated
basis to the Obligations and the obligations in respect of any Permitted First
Priority Refinancing Debt and may not be secured by any property or assets of
Borrower or any Restricted Subsidiary other than the Collateral, (ii) such
Indebtedness shall be used to refinance the Loans, (iii) such Indebtedness does
not mature or have scheduled amortization or payments of principal and is not
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (except customary asset sale or change of control provisions), in
each case prior to the date that is ninety-one (91) days after the then Latest
Maturity Date, (iv) such Indebtedness is not at any time guaranteed by any
Subsidiaries other than Subsidiaries that are Guarantors, (v) the other terms
and conditions of such Indebtedness (excluding pricing, premiums and optional
prepayment or optional redemption provisions) are customary market terms for
Indebtedness of such type and, in any event, when taken as a whole, are not more
favorable to the investors or lenders providing such Indebtedness than the terms
and conditions of the applicable Loans being refinanced (except with respect to
any terms (including covenants) and conditions contained in such Indebtedness
that are applicable only after the then Latest Maturity Date), (vi) the security
agreements relating to such Indebtedness reflect the second lien nature of the
security interests and are otherwise substantially the same as the applicable
Collateral Documents (with such differences as are reasonably satisfactory to
Administrative Agent), (vii) no Event of Default shall exist immediately prior
to or after giving effect to such incurrence and (viii) a Senior Representative
validly acting on behalf of the holders of such Indebtedness shall have become
party to a customary intercreditor agreement or, if an intercreditor agreement
has previously been entered into in connection with any other Permitted First
Priority Refinancing Debt, execute a joinder to the then existing intercreditor
agreement.
“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by Borrower in the form of one or more series of unsecured notes or
loans; provided that (i) such Indebtedness shall be used to refinance the Loans,
(ii) such Indebtedness does not mature or have scheduled amortization or
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligation (except customary asset sale or change of
control provisions), in each case prior to the date that is ninety-one (91) days
after the then Latest Maturity Date, (iii) such Indebtedness is not at any time
guaranteed by any Subsidiaries other than Subsidiaries that are Guarantors,
(iv) such Indebtedness (including any guarantee thereof) is not secured by any
Lien on any property or assets of Borrower or any Restricted Subsidiary and
(v) the other terms and conditions of such Indebtedness (excluding pricing,
premiums and optional prepayment or optional redemption provisions) are
customary market terms for Indebtedness of such type and, in any event, when
taken as a whole, are not more favorable to the lenders or investors providing
such Indebtedness than the terms and conditions of the applicable Loans being
refinanced (except with respect to any terms (including covenants) and
conditions contained in such Indebtedness that are applicable only after the
then Latest Maturity Date) and (vi) no Event of Default shall exist immediately
prior to or after giving effect to such incurrence.
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

31



--------------------------------------------------------------------------------



 



“Platform” as defined in Section 5.01(l).
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its office located
at 270 Park Avenue, New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Principal Office” means, for each of Administrative Agent, Swing Line Lender
and Issuing Bank, such Person’s “Principal Office” as set forth on Appendix B,
or such other office or office of a third party or sub-agent, as appropriate, as
such Person may from time to time designate in writing to Borrower,
Administrative Agent and each Lender.
“Projections” as defined in Section 4.08.
“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Term Loan of any Lender, the percentage obtained by
dividing (a) the Term Loan Exposure of that Lender by (b) the aggregate Term
Loan Exposure of all Lenders; and (ii) with respect to all payments,
computations and other matters relating to the Revolving Commitment or Revolving
Loans of any Lender or any Letters of Credit issued or participations purchased
therein by any Lender or any participations in any Swing Line Loans purchased by
any Lender, the percentage obtained by dividing (a) the Revolving Exposure of
that Lender by (b) the aggregate Revolving Exposure of all Lenders. For all
other purposes with respect to each Lender, “Pro Rata Share” means the
percentage obtained by dividing (A) an amount equal to the sum of the Term Loan
Exposure, the Revolving Exposure of that Lender, by (B) an amount equal to the
sum of the aggregate Term Loan Exposure and the aggregate Revolving Exposure of
all Lenders.
“Public Lenders” means Lenders that do not wish to receive material non-public
information with respect to Borrower, its Subsidiaries or their securities.
“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.
“Recipient” means, as applicable, (a) Administrative Agent, (b) any Lender and
(c) the Issuing Bank.
“Refinanced Revolving Commitment” as defined in Section 11.05(d).
“Refinanced Term Loan” as defined in Section 11.05(d).
“Refinancing Amendment” as defined in Section 11.05(d).
“Refunded Swing Line Loans” as defined in Section 2.03(b)(iv).
“Register” as defined in Section 2.07(b).

 

32



--------------------------------------------------------------------------------



 



“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.
“Regulation FD” means Regulation FD as promulgated by the U.S. Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.
“Reimbursement Date” as defined in Section 2.04(d).
“Related Agreements” means, collectively, the Tender Offer Documents and the
Senior Note Documents.
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
“Remaining Senior Notes” means at any time Senior Notes not purchased pursuant
to the Tender Offer and remaining outstanding at such time.
“Replacement Revolving Commitment Termination Date” means the date the
Replacement Revolving Commitments are permanently reduced to zero pursuant to
the applicable Refinancing Amendment.
“Replacement Revolving Commitments” as defined in Section 11.05(d).
“Replacement Revolving Exposure” means, with respect to any Lender, as of any
date of determination, the outstanding principal amount of the Replacement
Revolving Loans of such Lender.
“Replacement Revolving Loan” as defined in Section 11.05(d).
“Replacement Term Loan Exposure” means, with respect to any Lender, as of any
date of determination, the outstanding principal amount of the Replacement Term
Loans of such Lender.
“Replacement Term Loans” as defined in Section 11.05(d).
“Replacement Term Loan Maturity Date” means the date on which the applicable
Replacement Term Loans become due and payable in full pursuant to the applicable
Refinancing Amendment.
“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Term Loans with the incurrence by Borrower of any bank debt financing
having an effective Weighted Average Yield that is less than the Weighted
Average Yield of the Term Loans, including without limitation, as may be
effected through any amendment to this Agreement relating to the interest rate
for, or Weighted Average Yield of, the Term Loans.

 

33



--------------------------------------------------------------------------------



 



“Requisite Lenders” means one or more Lenders having or holding Term Loan
Exposure, and/or Revolving Exposure and representing more than 50% of the sum of
(i) the aggregate Term Loan Exposure of all Lenders and (ii) the aggregate
Revolving Exposure of all Lenders.
“Reserved Funds” means for any Fiscal Year of Borrower, amounts not expended
during such Fiscal Year, but designated by Borrower as committed or projected to
be paid within 365 days after the end thereof, in each case in respect of one or
more Consolidated Capital Expenditures, Investments or Permitted Acquisitions
(collectively, a “Permitted Reserved Funds Use”), provided that as of any date
of determination of Consolidated Excess Cash Flow, Borrower or one or more of
its Restricted Subsidiaries has either (i) entered into a legally binding
commitment to expend such funds on such Permitted Reserved Funds Use or
(ii) deposited such funds into a segregated account identified as the “Reserved
Funds Account” to, and maintained with Administrative Agent. Any amounts
designated as Reserved Funds may, to the extent no longer held or being used for
a Permitted Reserved Funds Use, be redesignated by a certificate of a Financial
Officer of Borrower to the Administrative Agent, as no longer being Reserved
Funds.
“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Borrower or any
of its Subsidiaries (or any direct or indirect parent of Borrower) now or
hereafter outstanding, except a dividend payable solely in shares of that class
of stock to the holders of that class; (ii) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares of any class of stock of Borrower or any of its
Restricted Subsidiaries (or any direct or indirect parent thereof) now or
hereafter outstanding; (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of Borrower or any of its Restricted Subsidiaries
(or any direct or indirect parent of Borrower) now or hereafter outstanding; and
(iv) any payment or prepayment of principal of, premium, if any, or interest on,
or redemption, purchase, retirement, defeasance (including in substance or legal
defeasance), sinking fund or similar payment with respect to, any Subordinated
Indebtedness.
“Restricted Subsidiary” means at any time any Subsidiary of Borrower other than
an Unrestricted Subsidiary.
“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swing Line Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender’s Revolving Commitment,
if any, is set forth on Appendix A, in the applicable Assignment Agreement, in a
Joinder Agreement or in a Refinancing Amendment, as applicable, subject to any
adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Revolving Commitments as of the Closing Date is
$100,000,000.
“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

 

34



--------------------------------------------------------------------------------



 



“Revolving Commitment Termination Date” means (x) the earliest to occur of
(i) October 19, 2011, if the Term Loans are not made on or before that date;
(ii) October 12, 2016, (iii) the date the Revolving Commitments are permanently
reduced to zero pursuant to Section 2.13(b) or 2.14, and (iv) the date of the
termination of the Revolving Commitments pursuant to Section 9.01, (y) the New
Revolving Loan Maturity Date or (z) the Replacement Revolving Commitment
Termination Date, as applicable.
“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of Issuing Bank, the aggregate
Letter of Credit Usage in respect of all Letters of Credit issued by that Lender
(net of any participations by Lenders in such Letters of Credit), (c) the
aggregate amount of all participations by that Lender in any outstanding Letters
of Credit or any unreimbursed drawing under any Letter of Credit, (d) in the
case of Swing Line Lender, the aggregate outstanding principal amount of all
Swing Line Loans (net of any participations therein by other Lenders), and
(e) the aggregate amount of all participations therein by that Lender in any
outstanding Swing Line Loans.
“Revolving Loan” means a Loan made by a Lender to Borrower pursuant to
Section 2.02(a) and/or a New Revolving Loan and/or a Replacement Revolving Loan.
“Revolving Loan Note” means a promissory note in the form of Exhibit B-2, as it
may be amended, restated, supplemented or otherwise modified from time to time.
“S&P” means Standard & Poor’s, a Division of The McGraw -Hill Companies, Inc.
“Satellite” means any satellite owned by, or leased to, Borrower or any of its
Restricted Subsidiaries, including, without limitation, any satellite purchased
pursuant to the terms of a satellite purchase agreement, whether such satellite
is in the process of manufacture, has been delivered for launch or is in orbit
(whether or not in operational service).
“Secured Hedge Agreement” means an Interest Rate Agreement or a Currency
Agreement among one or more Credit Parties and a Lender Counterparty.
“Secured Parties” has the meaning assigned to that term in the Collateral Agency
Agreement.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing; provided that “Securities” shall not
include any earn-out agreement or obligation or any employee bonus or other
incentive compensation plan or agreement.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

35



--------------------------------------------------------------------------------



 



“Securities Pledge Agreement” means the Securities Pledge Agreement, dated as of
April 28, 2009, among the Collateral Agent, Borrower, each other Grantor and the
other parties thereto.
“Security Agreement” means the Security Agreement, dated as of April 28, 2009,
among the Collateral Agent, Borrower, each other Grantor and the other parties
thereto.
“Senior Notes” means the 10.50% Senior Secured Notes due 2014 of Borrower,
issued pursuant to the Senior Notes Indenture.
“Senior Notes Consent” means the solicitation of consents with respect to the
Senior Notes to proposed amendments to the Senior Notes Indenture, providing
for, among other things, elimination or modification of substantially all of the
restrictive covenants and certain events of default.
“Senior Notes Documents” means the Senior Notes Indenture and the Senior Notes
Security Documents.
“Senior Notes Indenture” means the Indenture dated as of April 28, 2009 among
Borrower, as issuer, the guarantors party thereto and U.S. Bank National
Association, as trustee.
“Senior Notes Security Documents” means the “Security Documents” as defined in
the Senior Notes Indenture.
“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt or Permitted Second Priority Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.
“Series” means a series of Loans.
“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Borrower substantially in the form of Exhibit G 2.
“Solvent” means, with respect to the Credit Parties, taken as a whole, that as
of the date of determination, (a) the sum of debt (including contingent
liabilities) of the Credit Parties, taken as a whole, does not exceed the
present fair saleable value of the present assets of the Credit Parties, taken
as a whole; (b) the capital of the Credit Parties, taken as a whole, is not
unreasonably small in relation to the business of the Credit Parties, taken as a
whole, as contemplated on the Closing Date or with respect to any transaction
contemplated to be undertaken after the Closing Date, as contemplated as of the
date thereof; and (c) the Credit Parties have not incurred and do not intend to
incur, or believe (nor should it reasonably believe) that they will incur, debts
beyond its ability to pay such debts as they become due (whether at maturity or
otherwise). For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

 

36



--------------------------------------------------------------------------------



 



“Subject Transaction” as defined in Section 1.02(b).
“Subordinated Indebtedness” means any subordinated debt permitted under
Section 6.01.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time. The Swing Line Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swing Line Exposure
at such time.
“Swing Line Lender” means JPMorgan Chase Bank, in its capacity as Swing Line
Lender hereunder, together with its permitted successors and assigns in such
capacity.
“Swing Line Loan” means a Loan made by Swing Line Lender to Borrower pursuant to
Section 2.03.
“Swing Line Note” means a promissory note in the form of Exhibit B 3, as it may
be amended, restated, supplemented or otherwise modified from time to time.
“Swing Line Sublimit” means the lesser of (i) $20,000,000, and (ii) the
aggregate unused amount of Revolving Commitments then in effect.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other similar charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.
“Telecommunications Approval” means an order, instrument or approval of any
applicable Telecommunications Authority granting Borrower authority to
construct, launch, operate and maintain each of the Satellites and TTC&M
Facilities used in connection with the DigitalGlobe Business, including national
and local telecommunications licenses and compliance with International
Telecommunication Union procedures and requirements.

 

37



--------------------------------------------------------------------------------



 



“Telecommunications Authority” means the FCC and NOAA, or any successor agency
thereto.
“Tender Offer” means the offer by Borrower to purchase for cash any and all of
the outstanding Senior Notes.
“Tender Offer Documents” means (i) Senior Notes Consent and (ii) the Offer to
Purchase and Consent Solicitation Statement and the related Letter of
Transmittal, each dated September 21, 2011, as each may be amended and
supplemented from time to time.
“Term Loan” means a loan made by a Lender to Borrower pursuant to
Section 2.01(a) and/or a New Term Loan and/or a Replacement Term Loan, as
applicable.
“Term Loan Commitment” means the commitment of a Lender to make or otherwise
fund a Term Loan and/or a New Term Loan and/or a Replacement Term Loan, as
applicable, and “Term Loan Commitments” means such commitments of all Lenders in
the aggregate. The amount of each Lender’s Term Loan Commitment, if any, is set
forth in the applicable Assignment Agreement, in the applicable Joinder
Agreement or in the applicable Refinancing Amendment, subject to any adjustment
or reduction pursuant to the terms and conditions hereof. The aggregate amount
of the Term Loan Commitments as of the Closing Date is $500,000,000.
“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Term Loans, the Term
Loan Exposure of any Lender shall be equal to such Lender’s Term Loan
Commitment.
“Term Loan Maturity Date” means (x) the earlier of (i) the seventh anniversary
of the Closing Date, and (ii) the date on which all Term Loans shall become due
and payable in full hereunder, whether by acceleration or otherwise, (y) the New
Term Loan Maturity Date and (z) the Replacement Term Loan Maturity Date, as
applicable.
“Term Loan Note” means a promissory note in the form of Exhibit B-1, as it may
be amended, restated, supplemented or otherwise modified from time to time.
“Total Failure” has the meaning ascribed to that term or a term substantially
similar to such term in the launch and initial operations insurance or the orbit
insurance Borrower or any Restricted Subsidiary of Borrower is required to
obtain pursuant to Section 5.05, whichever is then in effect.
“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing Issuing Bank for any amount drawn under
any Letter of Credit, but not yet so applied), (ii) the aggregate principal
amount of all outstanding Swing Line Loans, and (iii) the Letter of Credit
Usage.
“Transaction Costs” means the fees, costs and expenses payable by Borrower or
any of Borrower’s Restricted Subsidiaries on or before the Closing Date in
connection with the transactions contemplated by the Credit Documents and the
Related Agreements.

 

38



--------------------------------------------------------------------------------



 



“TTC&M Facilities” means the facilities and other ground equipment necessary for
the tracking, telemetry, control and monitoring of any Satellite operated by or
on behalf of Borrower or any Restricted Subsidiary of Borrower in connection
with the DigitalGlobe Business and includes such facilities and such other
ground equipment located at the Mission Control Center and at Fairbanks, Alaska,
Prudhoe Bay, Alaska, Tromsø, Norway and Wilkes-Barre, Pennsylvania.
“Type of Loan” means (i) with respect to either Term Loans or Revolving Loans, a
Base Rate Loan or a Eurodollar Rate Loan, and (ii) with respect to Swing Line
Loans, a Base Rate Loan.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.
“Unrestricted Subsidiary” means (i) DigitalGlobe China Ventures LLC and (ii) any
Subsidiary of Borrower that at the time of determination has previously been
designated, and continues to be, an Unrestricted Subsidiary in accordance with
Section 5.14.
“U.S. Government Obligations” means obligations issued or directly and fully
guaranteed or insured by the United States of America or by any agent or
instrumentality thereof, provided that the full faith and credit of the United
States of America is pledged in support thereof.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.20(f)(ii)(D)(2).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.
“Weighted Average Yield” means with respect to any Loan or any other loan or
other Indebtedness, on any date of determination, the weighted average yield to
maturity, in each case, to be determined by the Administrative Agent consistent
with generally accepted financial practice, after giving effect to interest
rates and bases, margins, floors, upfront or similar fees or original issue
discount shared with all lenders or holders thereof, but excluding the effect of
any arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders or holders thereof] as of the
date of such determination.
“Withholding Agent” means any Credit Party and Administrative Agent.
Section 1.02. Accounting Terms; Certain Pro Forma Adjustments.

 

39



--------------------------------------------------------------------------------



 



(a) Accounting Terms. Except as otherwise expressly provided herein, all terms
of an accounting or financial nature shall be construed in accordance with GAAP,
as in effect from time to time; provided that, if Borrower notifies the
Administrative Agent that Borrower requests an amendment to any provision hereof
to eliminate the effect of any change occurring after the date hereof in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies Borrower that the Requisite Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. All terms of an accounting or financial nature (including,
without limitation, the definitions of Capital Lease, Consolidated Interest
Expense, Consolidated Total Debt and Indebtedness) shall be construed without
giving effect to any changes to the current GAAP accounting model for leases of
the type described in the FASB and IASB joint exposure draft published on
August 17, 2010 entitled “Leases (Topic 840)” or otherwise arising out of the
FASB project on lease accounting described in such exposure draft.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Statement of Financial Accounting Standards 159, The Fair
Value Option for Financial Assets and Financial Liabilities, or any successor
thereto (including pursuant to the Accounting Standards Codification), to value
any Indebtedness of Borrower or any Restricted Subsidiary at “fair value”, as
defined therein.
(b) Certain Pro Forma Adjustments. With respect to any period during which a
Permitted Acquisition or an Asset Sale has occurred (each, a “Subject
Transaction”), for purposes of determining compliance with the financial
covenants set forth in Article 7 and any calculation of the Leverage Ratio or
the Interest Coverage Ratio and for purposes of determining the Applicable
Commitment Fee Percentage], Consolidated Adjusted EBITDA, Consolidated Total
Debt and Consolidated Interest Expense shall be calculated with respect to such
period on a pro forma basis (including pro forma adjustments arising out of
events which are directly attributable to a specific transaction, are factually
supportable and are expected to have a continuing impact, in each case
determined on a basis consistent with Article 11 of Regulation S-X promulgated
under the Securities Act and as interpreted by the staff of the Securities and
Exchange Commission, unless otherwise agreed to by Administrative Agent, which
would include cost savings resulting from head count reduction, closure of
facilities and similar restructuring charges, which pro forma adjustments shall
be certified by the Financial Officer of Borrower) using the historical audited
financial statements of any business so acquired or to be acquired or sold or to
be sold and the consolidated financial statements of Borrower and its
Subsidiaries which shall be reformulated as if such Subject Transaction, and any
Indebtedness incurred or repaid in connection therewith, had been consummated or
incurred or repaid at the beginning of such period (and assuming that such
Indebtedness bears interest during any portion of the applicable measurement
period prior to the relevant acquisition at the weighted average of the interest
rates applicable to outstanding Loans incurred during such period).

 

40



--------------------------------------------------------------------------------



 



Section 1.03 . Interpretation, Etc. Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference. References herein to any Section, Appendix, Schedule or
Exhibit shall be to a Section, an Appendix, a Schedule or an Exhibit, as the
case may be, hereof unless otherwise specifically provided. The use herein of
the word “include” or “including”, when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter. The terms lease and license shall include sub-lease and
sub-license, as applicable. References to agreements or other Contractual
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time (subject to any applicable restrictions
hereunder).
ARTICLE 2
Loans and Letters of Credit
Section 2.01. Term Loans.
(a) Loan Commitments. Subject to the terms and conditions hereof, each Lender
severally agrees to make, on the Closing Date, a Term Loan to Borrower in an
amount equal to such Lender’s Term Loan Commitment. Any amount borrowed under
this Section 2.01(a) and subsequently repaid or prepaid may not be reborrowed.
Subject to Sections 2.13(a) and 2.14, all amounts owed hereunder with respect to
the Term Loans shall be paid in full no later than the Term Loan Maturity Date.
Each Lender’s Term Loan Commitment shall terminate immediately and without
further action on the Closing Date after giving effect to the funding of such
Lender’s Term Loan Commitment on such date.
(b) Borrowing Mechanics for Term Loans.
(i) Subject to Section 2.25, Borrower shall deliver to Administrative Agent a
fully executed Funding Notice no later than three days prior to the Closing
Date. Promptly upon receipt by Administrative Agent of such Funding Notice,
Administrative Agent shall notify each Lender of the proposed borrowing.
(ii) Each Lender shall make its Term Loan available to Administrative Agent not
later than 12:00 p.m. (New York City time) on the Closing Date, by wire transfer
of same day funds in Dollars, at the Principal Office designated by
Administrative Agent. Upon satisfaction or waiver of the conditions precedent
specified herein, Administrative Agent shall make the proceeds of the Term Loans
available to Borrower on the Closing Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Loans received by Administrative
Agent from Lenders to be credited to the account of Borrower at the Principal
Office designated by Administrative Agent or to such other account as may be
designated in writing to Administrative Agent by Borrower.
Section 2.02. Revolving Loans.

 

41



--------------------------------------------------------------------------------



 



(a) Revolving Commitments. During the Revolving Commitment Period, subject to
the terms and conditions hereof, each Lender severally agrees to make Revolving
Loans to Borrower in an aggregate amount up to but not exceeding such Lender’s
Revolving Commitment; provided, that after giving effect to the making of any
Revolving Loans in no event shall the Total Utilization of Revolving Commitments
exceed the Revolving Commitments then in effect. Amounts borrowed pursuant to
this Section 2.02(a) may be repaid and reborrowed during the Revolving
Commitment Period. Each Lender’s Revolving Commitment shall expire on the
Revolving Commitment Termination Date and all Revolving Loans and all other
amounts owed hereunder with respect to the Revolving Loans and the Revolving
Commitments shall be paid in full no later than such date.
(b) Borrowing Mechanics for Revolving Loans.
(i) Except pursuant to 2.04(d), Revolving Loans that are Base Rate Loans shall
be made in an aggregate minimum amount of $5,000,000 and integral multiples of
$1,000,000 in excess of that amount, and Revolving Loans that are Eurodollar
Rate Loans shall be in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess of that amount.
(ii) Subject to Section 2.24, whenever Borrower desires that Lenders make
Revolving Loans, Borrower shall deliver to Administrative Agent a fully executed
and delivered Funding Notice no later than 12:00 p.m. (New York City time) at
least three Business Days in advance of the proposed Credit Date in the case of
a Eurodollar Rate Loan, and at least one Business Day in advance of the proposed
Credit Date in the case of a Revolving Loan that is a Base Rate Loan. Except as
otherwise provided herein, a Funding Notice for a Revolving Loan that is a
Eurodollar Rate Loan shall be irrevocable on and after the related Interest Rate
Determination Date, and Borrower shall be bound to make a borrowing in
accordance therewith.
(iii) Notice of receipt of each Funding Notice in respect of Revolving Loans,
together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by Administrative
Agent to each applicable Lender by telefacsimile with reasonable promptness, but
(provided Administrative Agent shall have received such Funding Notice by
12:00 p.m. (New York City time)) not later than 3:00 p.m. (New York City time)
on the same day as Administrative Agent’s receipt of such Funding Notice from
Borrower.
(iv) Each Lender shall make the amount of its Revolving Loan available to
Administrative Agent not later than 2:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Principal Office of Administrative Agent. Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Revolving Loans available
to Borrower on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Revolving Loans received by
Administrative Agent from Lenders to be credited to the account of Borrower at
the Principal Office designated by Administrative Agent or such other account as
may be designated in writing to Administrative Agent by Borrower.

 

42



--------------------------------------------------------------------------------



 



Section 2.03. Swing Line Loans.
(a) Swing Line Loans Commitments. During the Revolving Commitment Period,
subject to the terms and conditions hereof, Swing Line Lender may, from time to
time in its discretion, agree to make Swing Line Loans to Borrower in the
aggregate amount up to but not exceeding the Swing Line Sublimit; provided, that
after giving effect to the making of any Swing Line Loan, in no event shall the
Total Utilization of Revolving Commitments exceed the Revolving Commitments then
in effect. Amounts borrowed pursuant to this Section 2.03 may be repaid and
reborrowed during the Revolving Commitment Period. Swing Line Lender’s Revolving
Commitment shall expire on the Revolving Commitment Termination Date and all
Swing Line Loans and all other amounts owed hereunder with respect to the Swing
Line Loans and the Revolving Commitments shall be paid in full no later than
such date.
(b) Borrowing Mechanics for Swing Line Loans.
(i) Swing Line Loans shall be made in an aggregate minimum amount of $500,000
and integral multiples of $100,000 in excess of that amount.
(ii) Subject to Section 2.24, whenever Borrower desires that Swing Line Lender
make a Swing Line Loan, Borrower shall deliver to Administrative Agent a Funding
Notice no later than 12:00 p.m. (New York City time) on the proposed Credit
Date.
(iii) Swing Line Lender shall make the amount of its Swing Line Loan available
to Administrative Agent not later than 3:00 p.m.(New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at
Administrative Agent’s Principal Office. Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Swing Line Loans available
to Borrower on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Swing Line Loans received by
Administrative Agent from Swing Line Lender to be credited to the account of
Borrower at Administrative Agent’s Principal Office, or to such other account as
may be designated in writing to Administrative Agent by Borrower.
(iv) With respect to any Swing Line Loans which have not been voluntarily
prepaid by Borrower pursuant to Section 2.13, Swing Line Lender may at any time
in its sole and absolute discretion, deliver to Administrative Agent (with a
copy to Borrower), no later than 12:00 p.m. (New York City time) at least one
Business Day in advance of the proposed Credit Date, a notice (which shall be
deemed to be a Funding Notice given by Borrower) requesting that each Lender
holding a Revolving Commitment make Revolving Loans that are Base Rate Loans to
Borrower on such Credit Date in an amount equal to the amount of such Swing Line
Loans (the “Refunded Swing Line Loans”) outstanding on the date such notice is
given which Swing Line Lender requests Lenders to prepay. Anything contained in
this Agreement to the contrary notwithstanding, (1) the proceeds of such
Revolving Loans made by the Lenders other than Swing Line Lender shall be
immediately delivered by Administrative Agent to Swing Line Lender (and not to
Borrower) and applied to repay a corresponding portion of the Refunded Swing
Line Loans and (2) on the day

 

43



--------------------------------------------------------------------------------



 



such Revolving Loans are made, Swing Line Lender’s Pro Rata Share of the
Refunded Swing Line Loans shall be deemed to be paid with the proceeds of a
Revolving Loan made by Swing Line Lender to Borrower, and such portion of the
Swing Line Loans deemed to be so paid shall no longer be outstanding as Swing
Line Loans and shall no longer be due under the Swing Line Note of Swing Line
Lender but shall instead constitute part of Swing Line Lender’s outstanding
Revolving Loans to Borrower and shall be due under the Revolving Loan Note
issued by Borrower to Swing Line Lender. Borrower hereby authorizes
Administrative Agent and Swing Line Lender to charge Borrower’s accounts with
Administrative Agent and Swing Line Lender (up to the amount available in each
such account) in order to immediately pay Swing Line Lender the amount of the
Refunded Swing Line Loans to the extent the proceeds of such Revolving Loans
made by Lenders, including the Revolving Loans deemed to be made by Swing Line
Lender, are not sufficient to repay in full the Refunded Swing Line Loans. If
any portion of any such amount paid (or deemed to be paid) to Swing Line Lender
should be recovered by or on behalf of Borrower from Swing Line Lender in
bankruptcy, by assignment for the benefit of creditors or otherwise, the loss of
the amount so recovered shall be ratably shared among all Lenders in the manner
contemplated by Section 2.17.
(v) If for any reason Revolving Loans are not made pursuant to
Section 2.03(b)(iv) in an amount sufficient to repay any amounts owed to Swing
Line Lender in respect of any outstanding Swing Line Loans on or before the
third Business Day after demand for payment thereof by Swing Line Lender, each
Lender holding a Revolving Commitment shall be deemed to, and hereby agrees to,
have purchased a participation in such outstanding Swing Line Loans, and in an
amount equal to its Pro Rata Share of the applicable unpaid amount together with
accrued interest thereon. Upon one Business Day’s notice from Swing Line Lender,
each Lender holding a Revolving Commitment shall deliver to Swing Line Lender an
amount equal to its respective participation in the applicable unpaid amount in
same day funds at the Principal Office of Swing Line Lender. In the event any
Lender holding a Revolving Commitment fails to make available to Swing Line
Lender the amount of such Lender’s participation as provided in this paragraph,
Swing Line Lender shall be entitled to recover such amount on demand from such
Lender together with interest thereon for three Business Days at the rate
customarily used by Swing Line Lender for the correction of errors among banks
and thereafter at the Base Rate, as applicable.
(vi) Notwithstanding anything contained herein to the contrary, (1) each
Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to the second preceding paragraph and each
Lender’s obligation to purchase a participation in any unpaid Swing Line Loans
pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set off, counterclaim, recoupment, defense or other right which such Lender may
have against Swing Line Lender, any Credit Party or any other Person for any
reason whatsoever; (B) the occurrence or continuation of a Default or Event of
Default; (C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (D) any
breach of this Agreement or any other Credit Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not

 

44



--------------------------------------------------------------------------------



 



similar to any of the foregoing; provided that such obligations of each Lender
are subject to the condition that Swing Line Lender had not received prior
notice from Borrower or the Requisite Lenders that any of the conditions under
Section 3.02 to the making of the applicable Refunded Swing Line Loans or other
unpaid Swing Line Loans, were not satisfied at the time such Refunded Swing Line
Loans or unpaid Swing Line Loans were made; and (2) Swing Line Lender shall not
be obligated to make any Swing Line Loans (A) if it has elected not to do so
after the occurrence and during the continuation of a Default or Event of
Default, (B) it does not in good faith believe that all conditions under
Section 3.02 to the making of such Swing Line Loan have been satisfied or waived
by the Requisite Lenders or (C) at a time when any Lender is a Defaulting Lender
unless Swing Line Lender has entered into arrangements satisfactory to it and
Borrower to eliminate Swing Line Lender’s risk with respect to the Defaulting
Lender’s participation in such Swing Ling Loan, including by cash
collateralizing such Defaulting Lender’s Pro Rata Share of the outstanding Swing
Line Loans.
(c) Resignation and Removal of Swing Line Lender. Swing Line Lender may resign
as Swing Line Lender upon 30 days prior written notice to Administrative Agent,
Lenders and Borrower. Swing Line Lender may be replaced at any time by written
agreement among Borrower, Administrative Agent, the replaced Swing Line Lender
(provided that no consent will be required if the replaced Swing Line Lender has
no Swing Line Loans outstanding or such Swing Line Loans will be prepaid on the
effective date of removal) and the successor Swing Line Lender. Administrative
Agent shall notify the Lenders of any such replacement of Swing Line Lender. At
the time any such replacement or resignation shall become effective,
(i) Borrower shall prepay any outstanding Swing Line Loans made by the resigning
or removed Swing Line Lender, (ii) upon such prepayment, the resigning or
removed Swing Line Lender shall surrender any Swing Line Note held by it to
Borrower for cancellation, and (iii) Borrower shall issue, if so requested by
the successor Swing Line Loan Lender, a new Swing Line Note to the successor
Swing Line Lender, in the principal amount of the Swing Line Loan Sublimit then
in effect and with other appropriate insertions. From and after the effective
date of any such replacement or resignation, (x) any successor Swing Line Lender
shall have all the rights and obligations of a Swing Line Lender under this
Agreement with respect to Swing Line Loans made thereafter and (y) references
herein to the term “Swing Line Lender” shall be deemed to refer to such
successor or to any previous Swing Line Lender, or to such successor and all
previous Swing Line Lenders, as the context shall require.
Section 2.04. Issuance of Letters of Credit and Purchase of Participations
Therein.
(a) Letters of Credit. During the Revolving Commitment Period, subject to the
terms and conditions hereof, Issuing Bank agrees to issue Letters of Credit (or
amend, renew or extend an outstanding Letter of Credit) for the account of
Borrower in the aggregate amount up to but not exceeding the Letter of Credit
Sublimit; provided, (i) each Letter of Credit shall be denominated in Dollars;
(ii) the stated amount of each Letter of Credit shall not be less than $50,000
or such lesser amount as is acceptable to Issuing Bank; (iii) after giving
effect to such issuance, in no event shall the Total Utilization of Revolving
Commitments exceed the Revolving Commitments then in effect; (iv) after giving
effect to such issuance, in no event shall the Letter of Credit Usage exceed the
Letter of Credit Sublimit then in effect; (v) in no event shall any standby
Letter of Credit have an expiration date later than the earlier of (1) five days
prior

 

45



--------------------------------------------------------------------------------



 



to the Revolving Commitment Termination Date and (2) the date which is one year
from the date of issuance of such standby Letter of Credit; and (vi) in no event
shall any commercial Letter of Credit (x) have an expiration date later than the
earlier of (1) the Revolving Loan Commitment Termination Date and (2) the date
which is 180 days from the date of issuance of such commercial Letter of Credit
or (y) be issued if such commercial Letter of Credit is otherwise unacceptable
to Issuing Bank in its reasonable discretion. Subject to the foregoing, Issuing
Bank may agree that a standby Letter of Credit will automatically be extended
for one or more successive periods not to exceed one year each, unless Issuing
Bank elects not to extend for any such additional period; provided, Issuing Bank
shall not extend any such Letter of Credit if it has received written notice
that an Event of Default has occurred and is continuing at the time Issuing Bank
must elect to allow such extension; provided, further, if any Lender is a
Defaulting Lender, Issuing Bank shall not be required to issue any Letter of
Credit unless Issuing Bank has entered into arrangements satisfactory to it and
Borrower to eliminate Issuing Bank’s risk with respect to the participation in
Letters of Credit of the Defaulting Lender, including by cash collateralizing
such Defaulting Lender’s Pro Rata Share of the Letter of Credit Usage.
(b) Notice of Issuance. Subject to Section 2.24, whenever Borrower desires the
issuance of a Letter of Credit, it shall deliver to Administrative Agent an
Issuance Notice no later than 12:00 p.m. (New York City time) at least three
Business Days (in the case of standby letters of credit) or five Business Days
(in the case of commercial letters of credit), or in each case such shorter
period as may be agreed to by Issuing Bank in any particular instance, in
advance of the proposed date of issuance. Upon satisfaction or waiver of the
conditions set forth in Section 3.02, Issuing Bank shall issue the requested
Letter of Credit only in accordance with Issuing Bank’s standard operating
procedures. Upon the issuance of any Letter of Credit or amendment or
modification to a Letter of Credit, Issuing Bank shall promptly notify each
Lender with a Revolving Commitment of such issuance, which notice shall be
accompanied by a copy of such Letter of Credit or amendment or modification to a
Letter of Credit and the amount of such Lender’s respective participation in
such Letter of Credit pursuant to Section 2.04(e).
(c) Responsibility of Issuing Bank With Respect to Requests for Drawings and
Payments. In determining whether to honor any drawing under any Letter of Credit
by the beneficiary thereof, Issuing Bank shall be responsible only to examine
the documents delivered under such Letter of Credit with reasonable care so as
to ascertain whether they appear on their face to be in accordance with the
terms and conditions of such Letter of Credit. As between Borrower and Issuing
Bank, Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit issued by Issuing Bank, by the respective beneficiaries of
such Letters of Credit. In furtherance and not in limitation of the foregoing,
Issuing Bank shall not be responsible for: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) failure of the beneficiary of any such Letter of Credit to
comply fully with any conditions required in order to draw upon such Letter of
Credit; (iv) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher;

 

46



--------------------------------------------------------------------------------



 



(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of Issuing Bank, including any Governmental Acts;
none of the above shall affect or impair, or prevent the vesting of, any of
Issuing Bank’s rights or powers hereunder. Without limiting the foregoing and in
furtherance thereof, any action taken or omitted by Issuing Bank under or in
connection with the Letters of Credit or any documents and certificates
delivered thereunder, if taken or omitted in good faith, shall not give rise to
any liability on the part of Issuing Bank to Borrower. Notwithstanding anything
to the contrary contained in this Section 2.04(c), Borrower shall retain any and
all rights it may have against Issuing Bank for any liability arising solely out
of the gross negligence or willful misconduct of Issuing Bank as determined by a
final, non-appealable judgment of a court of competent jurisdiction.
(d) Reimbursement by Borrower of Amounts Drawn or Paid Under Letters of Credit.
In the event Issuing Bank has determined to honor a drawing under a Letter of
Credit, it shall immediately notify Borrower and Administrative Agent, and
Borrower shall reimburse Issuing Bank on or before the Business Day immediately
following the date on which such drawing is honored (the “Reimbursement Date”)
in an amount in Dollars and in same day funds equal to the amount of such
honored drawing; provided, anything contained herein to the contrary
notwithstanding, (i) unless Borrower shall have notified Administrative Agent
and Issuing Bank prior to 12:00 p.m. (New York City time) on the date such
drawing is honored that Borrower intends to reimburse Issuing Bank for the
amount of such honored drawing with funds other than the proceeds of Revolving
Loans, Borrower shall be deemed to have given a timely Funding Notice to
Administrative Agent requesting Lenders with Revolving Commitments to make
Revolving Loans that are Base Rate Loans on the Reimbursement Date in an amount
in Dollars equal to the amount of such honored drawing, and (ii) subject to
satisfaction or waiver of the conditions specified in Section 3.02, Lenders with
Revolving Commitments shall, on the Reimbursement Date, make Revolving Loans
that are Base Rate Loans in the amount of such honored drawing, the proceeds of
which shall be applied directly by Administrative Agent to reimburse Issuing
Bank for the amount of such honored drawing; and provided further, if for any
reason proceeds of Revolving Loans are not received by Issuing Bank on the
Reimbursement Date in an amount equal to the amount of such honored drawing,
Borrower shall reimburse Issuing Bank, on demand, in an amount in same day funds
equal to the excess of the amount of such honored drawing over the aggregate
amount of such Revolving Loans, if any, which are so received. Nothing in this
Section 2.04(d) shall be deemed to relieve any Lender with a Revolving
Commitment from its obligation to make Revolving Loans on the terms and
conditions set forth herein, and Borrower shall retain any and all rights it may
have against any such Lender resulting from the failure of such Lender to make
such Revolving Loans under this Section 2.04(d).
(e) Lenders’ Purchase of Participations in Letters of Credit. Immediately upon
the issuance of each Letter of Credit, each Lender having a Revolving Commitment
shall be deemed to have purchased, and hereby agrees to irrevocably purchase,
from Issuing Bank a participation in such Letter of Credit and any drawings
honored thereunder in an amount equal to such Lender’s Pro Rata Share (with
respect to the Revolving Commitments) of the maximum amount which is or at any
time may become available to be drawn thereunder. In the event that Borrower
shall fail for any reason to reimburse Issuing Bank as provided in
Section 2.04(d), Issuing Bank shall promptly

 

47



--------------------------------------------------------------------------------



 



notify each Lender with a Revolving Commitment of the unreimbursed amount of
such honored drawing and of such Lender’s respective participation therein based
on such Lender’s Pro Rata Share of the Revolving Commitments. Each Lender with a
Revolving Commitment shall make available to Administrative Agent, for the
account of Issuing Bank, an amount equal to its respective participation, in
Dollars and in same day funds, no later than 12:00 p.m. (New York City time) on
the first business day (under the laws of the jurisdiction in which the
Principal Office of Administrative Agent is located) after the date notified by
Issuing Bank. In the event that any Lender with a Revolving Commitment fails to
make available to Administrative Agent on such business day the amount of such
Lender’s participation in such Letter of Credit as provided in this Section
2.04(e), Issuing Bank shall be entitled to recover such amount on demand from
such Lender together with interest thereon for three Business Days at the rate
customarily used by Issuing Bank for the correction of errors among banks and
thereafter at the Base Rate. Nothing in this Section 2.04(e) shall be deemed to
prejudice the right of any Lender with a Revolving Commitment to recover from
Issuing Bank any amounts made available by such Lender to Issuing Bank pursuant
to this Section in the event that the payment with respect to a Letter of Credit
in respect of which payment was made by such Lender constituted gross negligence
or willful misconduct on the part of Issuing Bank. In the event Issuing Bank
shall have been reimbursed by other Lenders pursuant to this Section 2.04(e) for
all or any portion of any drawing honored by Issuing Bank under a Letter of
Credit, such Issuing Bank shall distribute to each Lender which has paid all
amounts payable by it under this Section 2.04(e) with respect to such honored
drawing such Lender’s Pro Rata Share of all payments subsequently received by
Issuing Bank from Borrower in reimbursement of such honored drawing when such
payments are received. Any such distribution shall be made to a Lender at its
primary address set forth below its name on Appendix B or at such other address
as such Lender may request.
(f) Obligations Absolute. The obligation of Borrower to reimburse Issuing Bank
for drawings honored under the Letters of Credit issued by it and to repay any
Revolving Loans made by Lenders pursuant to Section 2.04(d) and the obligations
of Lenders under Section 2.04(e) shall be unconditional and irrevocable and
shall be paid strictly in accordance with the terms hereof under all
circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set off, defense or other right which Borrower or any Lender may have at
any time against a beneficiary or any transferee of any Letter of Credit (or any
Persons for whom any such transferee may be acting), Issuing Bank, Lender or any
other Person or, in the case of a Lender, against Borrower, whether in
connection herewith, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between Borrower or one of its
Restricted Subsidiaries and the beneficiary for which any Letter of Credit was
procured); (iii) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; (iv) payment
by Issuing Bank under any Letter of Credit against presentation of a draft or
other document which does not substantially comply with the terms of such Letter
of Credit; (v) any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of Borrower or any of
its Restricted Subsidiaries; (vi) any breach hereof or any other Credit Document
by any party thereto; (vii) any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing; or (viii) the fact that an Event
of Default or a Default shall have occurred and be continuing; provided, in each
case, that payment by Issuing Bank under the applicable Letter of Credit shall
not have constituted gross negligence or willful misconduct of Issuing Bank
under the circumstances in question as determined by a final, non-appealable
judgment of a court of competent jurisdiction.

 

48



--------------------------------------------------------------------------------



 



(g) Indemnification. Without duplication of any obligation of Borrower under
Section 11.02 or 11.03, in addition to amounts payable as provided herein,
Borrower hereby agrees to protect, indemnify, pay and save harmless Issuing Bank
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel and allocated costs of internal counsel) which Issuing
Bank may incur or be subject to as a consequence, direct or indirect, of (i) the
issuance of any Letter of Credit by Issuing Bank, other than as a result of
(1) the gross negligence or willful misconduct of Issuing Bank as determined by
a final, non-appealable judgment of a court of competent jurisdiction or (2) the
wrongful dishonor by Issuing Bank of a proper demand for payment made under any
Letter of Credit issued by it, or (ii) the failure of Issuing Bank to honor a
drawing under any such Letter of Credit as a result of any Governmental Act.
(h) Resignation and Removal of Issuing Bank. An Issuing Bank may resign as
Issuing Bank upon 60 days prior written notice to Administrative Agent, Lenders
and Borrower. An Issuing Bank may be replaced at any time by written agreement
among Borrower, Administrative Agent, the replaced Issuing Bank (provided that
no consent will be required if the replaced Issuing Bank has no Letters of
Credit or Reimbursement Obligations with respect thereto outstanding) and the
successor Issuing Bank. Administrative Agent shall notify the Lenders of any
such replacement of such Issuing Bank. At the time any such replacement or
resignation shall become effective, Borrower shall pay all unpaid fees accrued
for the account of the replaced Issuing Bank. From and after the effective date
of any such replacement or resignation, (i) any successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement or resignation of an Issuing
Bank hereunder, the replaced Issuing Bank shall remain a party hereto to the
extent that Letters of Credit issued by it remain outstanding and shall continue
to have all the rights and obligations of an Issuing Bank under this Agreement
with respect to Letters of Credit issued by it prior to such replacement or
resignation, but shall not be required to issue additional Letters of Credit.
(i) Cash Collateral. If any Event of Default shall occur and be continuing, on
the Business Day that Borrower receives notice from Administrative Agent or the
Requisite Lenders (or, if the maturity of the Loans has been accelerated,
Lenders with Letter of Credit Usage representing greater than 50% of the total
Letter of Credit Usage) demanding the deposit of cash collateral pursuant to
this paragraph, Borrower shall deposit in an account with Administrative Agent,
in the name of Administrative Agent and for the benefit of the Lenders, an
amount in cash equal to the Letter of Credit Usage as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to Borrower described
in Section 9.01(f) or Section 9.01(g). Such deposit shall be held by
Administrative Agent as collateral for the payment and performance of the
obligations of Borrower under this Agreement. Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on

 

49



--------------------------------------------------------------------------------



 



the investment of such deposits, which investments shall be made at the option
and sole discretion of Administrative Agent and at Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by Administrative Agent to reimburse the Issuing Bank for any
disbursements under Letters of Credit made by it and for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of Borrower for the Letter of Credit Usage at
such time or, if the maturity of the Loans has been accelerated (but subject to
the consent of Lenders with Letter of Credit Usage representing greater than 50%
f the total Letter of Credit Usage), be applied to satisfy other obligations of
Borrower under this Agreement. If Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to
Borrower within three Business Days after all Events of Default have been cured
or waived.
Section 2.05 . Pro Rata Shares; Availability of Funds.
(a) Pro Rata Shares. All Loans shall be made, and all participations purchased,
by Lenders simultaneously and proportionately to their respective Pro Rata
Shares, it being understood that no Lender shall be responsible for any default
by any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby nor shall any Term Loan
Commitment or any Revolving Commitment of any Lender be increased or decreased
as a result of a default by any other Lender in such other Lender’s obligation
to make a Loan requested hereunder or purchase a participation required hereby.
(b) Availability of Funds. Unless Administrative Agent shall have been notified
by any Lender prior to the applicable Credit Date that such Lender does not
intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Borrower a corresponding amount on such Credit
Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall promptly notify Borrower and Borrower shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from such Credit Date until the date such amount is paid to
Administrative Agent, at the rate payable hereunder for Base Rate Loans for such
Class of Loans. Nothing in this Section 2.05(b) shall be deemed to relieve any
Lender from its obligation to fulfill its Term Loan Commitments and Revolving
Commitments hereunder or to prejudice any rights that Borrower may have against
any Lender as a result of any default by such Lender hereunder.

 

50



--------------------------------------------------------------------------------



 



Section 2.06 . Use of Proceeds. The proceeds of the Term Loans and the Revolving
Loans, if any, made on the Closing Date shall be applied by Borrower to fund in
part the consideration for the Senior Notes validly tendered pursuant to the
Tender Offer and for general corporate purposes, including Permitted
Acquisitions and Restricted Junior Payments. The proceeds of the Revolving
Loans, Swing Line Loans and Letters of Credit made after the Closing Date shall
be applied by Borrower for working capital and general corporate purposes of
Borrower and its Restricted Subsidiaries, including Permitted Acquisitions and
Restricted Junior Payments. No portion of the proceeds of any Credit Extension
shall be used in any manner that causes or might cause such Credit Extension or
the application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Board of Governors or any other regulation thereof or to
violate the Exchange Act.
Section 2.07 . Evidence of Debt; Register; Lenders’ Books and Records; Notes.
(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrower to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Revolving Commitments or Borrower’s Obligations in respect of any
applicable Loans; and provided further, in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern.
(b) Register. Administrative Agent (or its agent or sub-agent appointed by it)
shall maintain at its Principal Office a register for the recordation of the
names and addresses of Lenders and the Commitments and Loans of, and principal
amount of and interest on the Loans owing to, and drawings under Letters of
Credit owing to, each Lender from time to time (the “Register”). The entries in
the Register shall be conclusive in the absence of manifest error, and Borrower,
the Administrative Agent, the Issuing Bank and the Lenders shall treat each
person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by Borrower or any
Lender (with respect to any entry relating to such Lender’s Loans) at any
reasonable time and from time to time upon reasonable prior notice.
Administrative Agent shall record, or shall cause to be recorded, in the
Register the Commitments and the Loans in accordance with the provisions of
Section 11.06, and each repayment or prepayment in respect of the principal
amount of the Loans, and any such recordation shall be conclusive and binding on
Borrower and each Lender, absent manifest error; provided, that failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Commitments or Borrower’s Obligations in respect of any Loan. Borrower
hereby designates Administrative Agent to serve as Borrower’s agent solely for
purposes of maintaining the Register as provided in this Section 2.07, and
Borrower hereby agrees that, to the extent Administrative Agent serves in such
capacity, Administrative Agent and its officers, directors, employees, agents,
sub-agents and affiliates shall constitute “Indemnitees.”
(c) Notes. If so requested by any Lender by written notice to Borrower (with a
copy to Administrative Agent) at least two Business Days prior to the Closing
Date, or at any time thereafter, Borrower shall execute and deliver to such
Lender (and/or, if applicable and if so specified in such notice, to any Person
who is an assignee of such Lender pursuant to Section 11.06) on the Closing Date
(or, if such notice is delivered after the Closing Date, promptly after
Borrower’s receipt of such notice) a Note or Notes to evidence such Lender’s
Term Loan, New Term Loan, Replacement Term Loan, Revolving Loan or Swing Line
Loan, as the case may be.

 

51



--------------------------------------------------------------------------------



 



Section 2.08. Interest on Loans.
(a) Except as otherwise set forth herein, each Class of Loan shall bear interest
on the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:
(i) in the case of Term Loans and Revolving Loans:
(A) if a Base Rate Loan, at the Base Rate plus the Applicable Margin for such
Class of Loan; or
(B) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin for such Class of Loan; and
(ii) in the case of Swing Line Loans, at the Base Rate plus the Applicable
Margin.
(b) The basis for determining the rate of interest with respect to any Loan
(except a Swing Line Loan which can be made and maintained as Base Rate Loans
only), and the Interest Period with respect to any Eurodollar Rate Loan, shall
be selected by Borrower and notified to Administrative Agent and Lenders
pursuant to the applicable Funding Notice or Conversion/Continuation Notice, as
the case may be; provided, until the date on which the Arrangers notify Borrower
that the primary syndication of the Loans and Revolving Commitments has been
completed, as determined by the Arrangers, the Term Loans shall be maintained as
either (1) Eurodollar Rate Loans having an Interest Period of no longer than one
month or (2) Base Rate Loans.
(c) In connection with Eurodollar Rate Loans there shall be no more than ten
(10) Interest Periods outstanding at any time. In the event Borrower fails to
specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
Eurodollar Rate Loan) will be automatically converted into a Base Rate Loan on
the last day of the then current Interest Period for such Loan (or if
outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan). In the event Borrower fails to specify an
Interest Period for any Eurodollar Rate Loan in the applicable Funding Notice or
Conversion/ Continuation Notice, Borrower shall be deemed to have selected an
Interest Period of one month. As soon as practicable after 12:00 p.m. (New York
City time) on each Interest Rate Determination Date, Administrative Agent shall
determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurodollar Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to Borrower and each Lender.

 

52



--------------------------------------------------------------------------------



 



(d) Interest payable pursuant to Section 2.08(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365 day or 366 day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360 day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or,
with respect to a Term Loan, the last Interest Payment Date with respect to such
Term Loan or, with respect to a Base Rate Loan being converted from a Eurodollar
Rate Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a Eurodollar Rate Loan, the
date of conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the
case may be, shall be excluded; provided, if a Loan is repaid on the same day on
which it is made, one day’s interest shall be paid on that Loan.
(e) Except as otherwise set forth herein, interest on each Loan (i) shall accrue
on a daily basis and shall be payable in arrears on each Interest Payment Date
with respect to interest accrued on and to each such payment date; (ii) shall
accrue on a daily basis and shall be payable in arrears upon any prepayment of
that Loan, whether voluntary or mandatory, to the extent accrued on the amount
being prepaid; and (iii) shall accrue on a daily basis and shall be payable in
arrears at maturity of the Loans, including final maturity of the Loans;
provided, however, with respect to any voluntary prepayment of a Base Rate Loan,
accrued interest shall instead be payable on the applicable Interest Payment
Date.
(f) Borrower agrees to pay to Issuing Bank, with respect to drawings honored
under any Letter of Credit, interest on the amount paid by Issuing Bank in
respect of each such honored drawing from the date such drawing is honored to
but excluding the date such amount is reimbursed by or on behalf of Borrower at
a rate equal to (i) for the period from the date such drawing is honored to but
excluding the applicable Reimbursement Date, the rate of interest otherwise
payable hereunder with respect to Revolving Loans that are Base Rate Loans, and
(ii) thereafter, a rate which is 2% per annum in excess of the rate of interest
otherwise payable hereunder with respect to Revolving Loans that are Base Rate
Loans.
(g) Interest payable pursuant to Section 2.08(f) shall be computed on the basis
of a 365/366 day year for the actual number of days elapsed in the period during
which it accrues, and shall be payable on demand or, if no demand is made, on
the date on which the related drawing under a Letter of Credit is reimbursed in
full. Promptly upon receipt by Issuing Bank of any payment of interest pursuant
to Section 2.08(f), Issuing Bank shall distribute to Administrative Agent, for
the account of each Lender, out of the interest received by Issuing Bank in
respect of the period from the date such drawing is honored to but excluding the
date on which Issuing Bank is reimbursed for the amount of such drawing
(including any such reimbursement out of the proceeds of any Revolving Loans),
the amount that such Lender would have been entitled to receive in respect of
the letter of credit fee that would have been payable in respect of such Letter
of Credit for such period if no drawing had been honored under such Letter of
Credit. In the event Issuing Bank shall have been reimbursed by Lenders for all
or any portion of such honored drawing, Issuing Bank shall distribute to
Administrative Agent, for the account of each Lender which has paid all amounts
payable by it under Section 2.04(e) with respect to such honored drawing such
Lender’s Pro Rata Share of any interest received by Issuing Bank in respect of
that portion of such honored drawing so reimbursed by Lenders for the period
from the date on which Issuing Bank was so reimbursed by Lenders to but
excluding the date on which such portion of such honored drawing is reimbursed
by Borrower.

 

53



--------------------------------------------------------------------------------



 



Section 2.09. Conversion/Continuation.
(a) Subject to Section 2.18 and so long as no Default or Event of Default shall
have occurred and then be continuing, Borrower shall have the option:
(i) to convert at any time all or any part of any Term Loan or Revolving Loan
equal to $5,000,000 and integral multiples of $1,000,000 in excess of that
amount from one Type of Loan to another Type of Loan; provided, a Eurodollar
Rate Loan may only be converted on the expiration of the Interest Period
applicable to such Eurodollar Rate Loan unless Borrower shall pay all amounts
due under Section 2.18 in connection with any such conversion; or
(ii) upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $5,000,000 and
integral multiples of $1,000,000 in excess of that amount as a Eurodollar Rate
Loan.
(b) Subject to Section 2.24, Borrower shall deliver a Conversion/ Continuation
Notice to Administrative Agent no later than 12:00 p.m. (New York City time) at
least one Business Day in advance of the proposed conversion date (in the case
of a conversion to a Base Rate Loan) and at least three Business Days in advance
of the proposed conversion/continuation date (in the case of a conversion to, or
a continuation of, a Eurodollar Rate Loan). Except as otherwise provided herein,
a Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans shall be irrevocable on and after the related Interest
Rate Determination Date, and Borrower shall be bound to effect a conversion or
continuation in accordance therewith. If on any day a Loan is outstanding with
respect to which a Funding Notice or Conversion/Continuation Notice has not been
delivered to Administrative Agent in accordance with the terms hereof specifying
the applicable basis for determining the rate of interest, then for that day
such Loan shall be a Base Rate Loan.
Section 2.10 . Default Interest. Upon the occurrence and during the continuance
of an Event of Default under Section 9.01(a), (f) or (g), the principal amount
of all Loans outstanding and, to the extent permitted by applicable law, any
interest payments on the Loans or any fees or other amounts owed hereunder,
shall thereafter bear interest (including post petition interest in any
proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable on demand at a rate that is 2% per annum in excess of the interest rate
otherwise payable hereunder with respect to the applicable Loans (or, in the
case of any such fees and other amounts, at a rate which is 2% per annum in
excess of the interest rate otherwise payable hereunder for Base Rate Loans that
are Revolving Loans); provided, in the case of Eurodollar Rate Loans, upon the
expiration of the Interest Period in effect at the time any such increase in
interest rate is effective such Eurodollar Rate Loans shall thereupon become
Base Rate Loans and shall thereafter bear interest payable upon demand at a rate
which is 2% per annum in excess of the interest rate otherwise payable hereunder
for Base Rate Loans. Payment or acceptance of the increased rates of interest
provided for in this Section 2.10 is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Administrative Agent or any Lender.

 

54



--------------------------------------------------------------------------------



 



Section 2.11. Fees.
(a) Subject to Section 2.21, Borrower agrees to pay to Lenders having Revolving
Exposure:
(i) commitment fees equal to (A) the average of the daily difference between
(1) the Revolving Commitments and (2) the aggregate principal amount of (x) all
outstanding Revolving Loans (for the avoidance of doubt, excluding Swing Line
Loans) plus (y) the Letter of Credit Usage, times (3) the Applicable Commitment
Fee Percentage; and
(ii) letter of credit fees equal to (A) the Applicable Margin for Revolving
Loans that are Eurodollar Rate Loans, times (B) the average aggregate daily
maximum amount available to be drawn under all such Letters of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination).
All fees referred to in this Section 2.11(a) shall be paid to Administrative
Agent at its Principal Office and upon receipt, Administrative Agent shall
promptly distribute to each Lender its Pro Rata Share thereof.
(b) Borrower agrees to pay directly to Issuing Bank, for its own account, the
following fees:
(i) a fronting fee equal to 0.125%, per annum, times the average aggregate daily
maximum amount available to be drawn under all Letters of Credit (determined as
of the close of business on any date of determination); and
(ii) such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with Issuing
Bank’s standard schedule for such charges and as in effect at the time of such
issuance, amendment, transfer or payment, as the case may be.
(c) All fees referred to in Section 2.11(a) and 2.11(b)(i) shall be calculated
on the basis of a 360 day year and the actual number of days elapsed and shall
be payable quarterly in arrears on March 31, June 30, September 30 and
December 31 of each year during the Revolving Commitment Period, commencing on
the first such date to occur after the Closing Date, and on the Revolving
Commitment Termination Date.
(d) Borrower agrees to pay on the Closing Date to each Lender with a Term Loan
Commitment on the Closing Date, as fee compensation for the funding of such
Lender’s Loan, a closing fee in an amount agreed in writing between Borrower and
Administrative Agent, payable to such Lender from the proceeds of its Loan as
and when funded on the Closing Date. Such closing fee will be in all respects
fully earned, due and payable on the Closing Date and non-refundable and
non-creditable thereafter.
(e) In addition to any of the foregoing fees, Borrower agrees to pay to Agents
such other fees in the amounts and at the times separately agreed upon.

 

55



--------------------------------------------------------------------------------



 



Section 2.12 . Scheduled Payments/Commitment Reductions. The principal amounts
of the Term Loans shall be repaid (i) in consecutive quarterly installments, on
the last Business Day of each Fiscal Quarter, beginning with the first Fiscal
Quarter of 2012 and ending with the last Fiscal Quarter ending prior to the Term
Loan Maturity Date (each such payment, an “Installment”) in the aggregate
principal amount for each such quarterly Installment equal to (x) the
outstanding principal amount of Term Loans on the Closing Date multiplied by (y)
0.25% and (ii) to the extent of the remainder of the outstanding principal
amount thereof, together with all other amounts owed hereunder with respect
thereto, on the Term Loan Maturity Date; provided, in the event any New Term
Loans or Replacement Term Loans are made, such New Term Loans or Replacement
Term Loans shall be repaid on the dates and in the amounts specified in the
applicable Joinder Agreement or Refinancing Amendment. Notwithstanding the
foregoing, Installments shall be reduced in connection with any voluntary or
mandatory prepayments of the Term Loans in accordance with Sections 2.13, 2.14
and 2.15, as applicable.
Section 2.13 . Voluntary Prepayments/Commitment Reductions.
(a) Voluntary Prepayments.
(i) Any time and from time to time:
(A) with respect to Base Rate Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $5,000,000
and integral multiples of $1,000,000 in excess of that amount;
(B) with respect to Eurodollar Rate Loans, Borrower may prepay any such Loans on
any Business Day in whole or in part in an aggregate minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess of that amount; and
(C) with respect to Swing Line Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part in an aggregate minimum amount of $500,000, and
in integral multiples of $100,000 in excess of that amount.
(ii) All such prepayments shall be made:
(A) upon not less than one Business Day’s prior written or telephonic notice in
the case of Base Rate Loans;
(B) upon not less than three Business Days’ prior written or telephonic notice
in the case of Eurodollar Rate Loans; and
(C) upon written or telephonic notice on the date of prepayment, in the case of
Swing Line Loans;

 

56



--------------------------------------------------------------------------------



 



in each case given to Administrative Agent or Swing Line Lender, as the case may
be, by 12:00 p.m. (New York City time) on the date required and, if given by
telephone, promptly confirmed by delivery of written notice thereof to
Administrative Agent (and Administrative Agent will promptly transmit such
written notice for Term Loans or Revolving Loans, as the case may be, by
telefacsimile or telephone to each Lender) or Swing Line Lender, as the case may
be. Upon the giving of any such notice, the principal amount of the Loans
specified in such notice shall become due and payable on the prepayment date
specified therein; provided, that such notice may state that it is conditioned
upon the effectiveness of other transactions, in which case such notice may be
revoked or delayed by Borrower (by notice to Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any such
voluntary prepayment shall be applied as specified in Section 2.15(a).
(b) Voluntary Commitment Reductions.
(i) Borrower may, upon not less than three Business Days’ prior written or
telephonic notice promptly confirmed by delivery of written notice thereof to
Administrative Agent (which written notice Administrative Agent will promptly
transmit by telefacsimile or telephone to each applicable Lender), at any time
and from time to time terminate in whole or permanently reduce in part, without
premium or penalty, the Revolving Commitments in an amount up to the amount by
which the Revolving Commitments exceed the Total Utilization of Revolving
Commitments at the time of such proposed termination or reduction; provided, any
such partial reduction of the Revolving Commitments shall be in an aggregate
minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess of
that amount.
(ii) Borrower’s notice to Administrative Agent shall designate the date (which
shall be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in Borrower’s notice and
shall reduce the Revolving Commitment of each Lender proportionately to its Pro
Rata Share thereof; provided, that such notice may state that it is conditioned
upon the effectiveness of other transactions, in which case such notice may be
revoked or delayed by Borrower (by notice to Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.
(c) In the event that all or any portion of the Term Loans are either repaid
through voluntary repayments or repriced (or effectively refinanced), in each
case in connection with a Repricing Transaction, each Lender holding Term Loans
shall be paid an amount equal to 101% of the amount of such Term Loans repaid or
repriced, if such repayment or repricing is effected prior to the one year
anniversary of the Closing Date.
(d) Certain Permitted Term Loan Repurchases.
Notwithstanding anything to the contrary contained in this Section 2.13 or any
other provision of this Agreement, so long as no Default or Event of Default has
occurred and is continuing or would result therefrom, Borrower may repurchase
outstanding Term Loans on the following basis:

 

57



--------------------------------------------------------------------------------



 



(i) Borrower may conduct one or more modified Dutch auctions (each, an
“Auction”) to repurchase all or any portion of the Term Loans (such Term Loans,
the “Offer Loans”) of Lenders, provided that, (A) Borrower delivers a notice of
the Term Loans that will be subject to such Auction to Administrative Agent (for
distribution to the Lenders) no later than noon (New York City time) at least
three Business Days in advance of a proposed consummation date of such Auction
indicating (1) the date on which the Auction will conclude, (2) the maximum
principal amount of Term Loans Borrower is willing to purchase in the Auction
and (3) the range of discounts to par at which Borrower would be willing to
repurchase the Offer Loans; (B) the maximum dollar amount of the Auction shall
be no less than an aggregate $1,000,000 or an integral multiple of $500,000 in
excess thereof; (C) Borrower shall hold the Auction open for a minimum period of
two Business Days; (D) a Lender who elects to participate in the Auction may
choose to tender all or part of such Lender’s Offer Loans; (E) the Auction shall
be made to Lenders holding the Offer Loans on a pro rata basis in accordance
with their Pro Rata Shares; and (F) the Auction shall be conducted pursuant to
such procedures as Administrative Agent may establish which are consistent with
this Section 2.13(d) and are reasonably acceptable to Borrower and
Administrative Agent, that a Lender must follow in order to have its Offer Loans
repurchased;
(ii) With respect to all repurchases made by Borrower pursuant to this Section
2.13(d), (A) Borrower shall pay to the applicable assigning Lender all accrued
and unpaid interest, if any, on the repurchased Term Loans to the date of
repurchase of such Term Loans, (B) Borrower shall represent that, as of the
launch date of the related Auction and the effective date of any Assignment
Agreement, it is not in possession of any information regarding Borrower or its
Subsidiaries that may be material to a decision by any Lender to participate in
any Auction or enter into any Assignment Agreement or any of the transactions
contemplated thereby and that has not previously been disclosed to
Administrative Agent and the Lenders (except to the extent that the assigning
Lender expressly waives its right to receive such information), (C) such
repurchases shall not be deemed to be voluntary prepayments pursuant to this
Section 2.13, Section 2.15 or Section 2.16 except that the amount of the Loans
so repurchased shall be applied on a pro rata basis to reduce the scheduled
remaining Installments of principal on such Term Loans and (D) borrowings of
Revolving Loans shall not be made to directly or indirectly fund any such
repurchase; and
(iii) Following repurchase by Borrower pursuant to this Section 2.13(d), the
Term Loans so repurchased shall, without further action by any Person, be deemed
cancelled for all purposes and no longer outstanding (and may not be resold by
Borrower), for all purposes of this Agreement and all other Credit Documents,
including, but not limited to (A) the making of, or the application of, any
payments to the Lenders under this Agreement or any other Credit Document,
(B) the making of any request, demand, authorization, direction, notice, consent
or waiver under this Agreement or any other Credit Document or (C) the
determination of Requisite Lenders, or for any similar or related purpose, under
this Agreement or any other Credit Document. In connection with any Term Loans
repurchased and cancelled pursuant to this Section 2.13(d), Administrative Agent
is authorized to make appropriate entries in the Register to reflect any such
cancellation. Any payment made by Borrower in connection with a repurchase
permitted by this Section 2.13(d) shall not be subject to the provisions of
either Section 2.16(a) or Section 2.17. Failure by Borrower to make any payment
to a Lender required by an agreement permitted by this Section 2.13(d) shall not
constitute an Event of Default under Section 9.01(a).

 

58



--------------------------------------------------------------------------------



 



Section 2.14. Mandatory Prepayments/Commitment Reductions.
(a) Asset Sales. No later than the second Business Day following the date of
receipt by Borrower or any of its Restricted Subsidiaries of any Net Asset Sale
Proceeds, Borrower shall prepay the Loans and/or the Revolving Commitments shall
be permanently reduced as set forth in Section 2.15(b) in an aggregate amount
equal to such Net Asset Sale Proceeds; provided, that so long as no Event of
Default shall have occurred and be continuing, Borrower shall have the option,
directly or through one or more of its Restricted Subsidiaries, to invest (or
commit to invest) Net Asset Sale Proceeds within 12 months of receipt thereof in
long term productive assets of the general type used in the business of Borrower
and its Restricted Subsidiaries (or if committed to be so invested within such
12 months, then invested within 18 months after receipt thereof).
(b) Insurance/Condemnation Proceeds. No later than the later of (i) the second
Business Day following the date of receipt by Borrower or any of its Restricted
Subsidiaries, or Administrative Agent as loss payee, of any Net
Insurance/Condemnation Proceeds and (ii) 30 days after the casualty event or
condemnation, Borrower shall prepay the Loans and/or the Revolving Commitments
shall be permanently reduced as set forth in Section 2.15(b) in an aggregate
amount equal to such Net Insurance/Condemnation Proceeds; provided, that (i) so
long as no Default or Event of Default shall have occurred and be continuing
both immediately before and after giving effect to such investment and (ii) to
the extent any such Net Insurance/Condemnation Proceeds relate to a Satellite
that has suffered a Partial Failure, Total Failure or Constructive Total
Failure, the Borrower shall have delivered to the Administrative Agent
Projections revised to reflect such Partial Failure, Total Failure or
Constructive Total Failure and reasonably satisfactory to the Administrative
Agent, Borrower shall have the option, directly or through one or more of its
Restricted Subsidiaries to invest (or commit to invest) such Net
Insurance/Condemnation Proceeds within 12 months of receipt thereof in long term
productive assets of the general type used in the business of Borrower and its
Restricted Subsidiaries, which investment may include the repair, restoration or
replacement of the applicable assets thereof (or if committed to be so invested
within such 12 months, then invested within 18 months after receipt thereof).
(c) Issuance of Debt. On the date of receipt by Borrower or any of its
Restricted Subsidiaries of any Cash proceeds from the incurrence of any
Indebtedness of Borrower or any of its Restricted Subsidiaries (other than with
respect to any Indebtedness permitted to be incurred pursuant to Section 6.01),
Borrower shall prepay Term Loans in an aggregate amount equal to 100% of such
proceeds, net of underwriting discounts and commissions and other reasonable
costs and expenses associated therewith, including reasonable legal fees and
expenses.
(d) Consolidated Excess Cash Flow. In the event that there shall be Consolidated
Excess Cash Flow for any Fiscal Year (commencing with the Fiscal Year ending
December 31, 2012), Borrower shall, no later than ninety days after the end of
such Fiscal Year, prepay the Loans and/or the Revolving Commitments shall be
permanently reduced as set forth in Section 2.15(b) in an aggregate amount equal
to (i) the ECF Percentage of such Consolidated Excess Cash Flow minus
(ii) voluntary repayments of the Loans (excluding repayments of Revolving Loans
or Swing Line Loans except to the extent the Revolving Commitments are
permanently reduced in connection with such repayments).

 

59



--------------------------------------------------------------------------------



 



(e) Revolving Loans and Swing Loans. Borrower shall from time to time prepay
first, the Swing Line Loans, and second, the Revolving Loans to the extent
necessary so that the Total Utilization of Revolving Commitments shall not at
any time exceed the Revolving Commitments then in effect.
(f) Prepayment Certificate. Concurrently with any prepayment of the Loans and/or
reduction of the Revolving Commitments pursuant to Sections 2.14(a) and 2.14(b),
Borrower shall deliver to Administrative Agent a certificate of an Authorized
Officer demonstrating the calculation of the amount of the applicable net
proceeds. In the event that Borrower shall subsequently determine that the
actual amount received exceeded the amount set forth in such certificate,
Borrower shall promptly make an additional prepayment of the Loans and/or the
Revolving Commitments shall be permanently reduced in an amount equal to such
excess, and Borrower shall concurrently therewith deliver to Administrative
Agent a certificate of an Authorized Officer demonstrating the derivation of
such excess.
Section 2.15. Application of Prepayments/Reductions.
(a) Application of Voluntary Prepayments by Type of Loans. Any prepayment of any
Loan pursuant to Section 2.13(a) shall be applied as specified by Borrower in
the applicable notice of prepayment; provided, in the event Borrower fails to
specify the Loans to which any such prepayment shall be applied, such prepayment
shall be applied as follows:
first, to repay outstanding Swing Line Loans to the full extent thereof;
second, to repay outstanding Revolving Loans to the full extent thereof; and
third, to prepay the Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof); and further applied on a pro
rata basis to reduce the scheduled remaining Installments of principal of the
Term Loans.
(b) Application of Mandatory Prepayments by Type of Loans. Any amount required
to be paid pursuant to Sections 2.14(a) through 2.14(c) shall be applied as
follows:
first, to prepay Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof) and further applied on a pro
rata basis to the remaining scheduled Installments of principal of the Term
Loans;
second, to prepay the Swing Line Loans to the full extent thereof and to
permanently reduce the Revolving Commitments by the amount of such prepayment;
third, to prepay the Revolving Loans to the full extent thereof and to further
permanently reduce the Revolving Commitments by the amount of such prepayment;

 

60



--------------------------------------------------------------------------------



 



fourth, to prepay outstanding reimbursement obligations with respect to Letters
of Credit and to further permanently reduce the Revolving Loan Commitments by
the amount of such prepayment;
fifth, to cash collateralize Letters of Credit and to further permanently reduce
the Revolving Loan Commitments by the amount of such cash collateralization; and
sixth, to further permanently reduce the Revolving Commitments to the full
extent thereof.
(c) Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate
Loans. Considering each Class of Loans being prepaid separately, any prepayment
thereof shall be applied first to Base Rate Loans to the full extent thereof
before application to Eurodollar Rate Loans, in each case in a manner which
minimizes the amount of any payments required to be made by Borrower pursuant to
Section 2.18(c).
Section 2.16. General Provisions Regarding Payments.
(a) All payments by Borrower of principal, interest, fees and other Obligations
shall be made in Dollars in same day funds, without defense, recoupment, setoff
or counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 12:00 p.m. (New York City time) on the date
due at the Principal Office of Administrative Agent for the account of Lenders;
for purposes of computing interest and fees, funds received by Administrative
Agent after that time on such due date shall be deemed to have been paid by
Borrower on the next succeeding Business Day.
(b) All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Revolving Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid, and all such
payments (and, in any event, any payments in respect of any Loan on a date when
interest is due and payable with respect to such Loan) shall be applied to the
payment of interest then due and payable before application to principal.
(c) Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by Administrative Agent.
(d) Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Loans in lieu of its Pro Rata Share of any Eurodollar
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.
(e) Subject to the provisos set forth in the definition of “Interest Period” as
they may apply to Revolving Loans, whenever any payment to be made hereunder
with respect to any Loan shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.

 

61



--------------------------------------------------------------------------------



 



(f) Borrower hereby authorizes Administrative Agent to charge Borrower’s
accounts with Administrative Agent in order to cause timely payment to be made
to Administrative Agent of all principal, interest, fees and expenses due
hereunder (subject to sufficient funds being available in its accounts for that
purpose).
(g) Borrower shall make each payment required to be made by it hereunder or
under any other Credit Document on or before the time expressly required
hereunder or under such other Credit Document for such payment (or, if no such
time is expressly required, prior to 12:00 p.m., New York City Time), on the
date when due, in immediately available funds, without setoff, deduction or
counterclaim. Any amounts received after such time on any date shall be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.
(h) If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 9.01, all payments or proceeds received by Agents in respect of any of
the Obligations, shall be applied in accordance with the application
arrangements described in Section 10.02 of the Pledge and Security Agreement.
Section 2.17. Ratable Sharing.
(a) Lenders hereby agree among themselves that , except as otherwise provided in
the Collateral Documents with respect to amounts realized from the exercise of
rights with respect to Liens on the Collateral, if any of them shall, whether by
voluntary payment (other than a voluntary prepayment of Loans made and applied
in accordance with the terms hereof), through the exercise of any right of set
off or banker’s lien, by counterclaim or cross action or by the enforcement of
any right under the Credit Documents or otherwise, or as adequate protection of
a deposit treated as cash collateral under the Bankruptcy Code, receive payment
or reduction of a proportion of the aggregate amount of principal, interest,
amounts payable in respect of Letters of Credit, fees and other amounts then due
and owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Borrower or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest. Borrower expressly consents to
the foregoing arrangement and agrees that any holder of a participation so
purchased may exercise any and all rights of banker’s lien, consolidation, set
off or counterclaim with respect to any and all monies owing by Borrower to that
holder with respect thereto as fully as if that holder were owed the amount of
the participation held by that holder. The provisions of this Section 2.17 shall
not be construed to apply to (i) any payment made by Borrower pursuant to and in
accordance with the express terms of this Agreement or (ii) any payment obtained
by any Lender as consideration for the assignment or sale of a participation in
any of its Loans or other Obligations owed to it.

 

62



--------------------------------------------------------------------------------



 



(b) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.03(b), Section 2.04(e), Section 2.04(d), or Section 10.06,
then Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by
Administrative Agent for the account of such Lender for the benefit of
Administrative Agent, the Swing Line Lender or the Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by Administrative Agent
in its discretion.
Section 2.18. Making or Maintaining Eurodollar Rate Loans.
(a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted Eurodollar Rate, Administrative
Agent shall on such date give notice (by telefacsimile or by telephone confirmed
in writing) to Borrower and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, Eurodollar Rate Loans until such time as
Administrative Agent notifies Borrower and Lenders that the circumstances giving
rise to such notice no longer exist, and (ii) any Funding Notice or
Conversion/Continuation Notice given by Borrower with respect to the Loans in
respect of which such determination was made shall be deemed to be rescinded by
Borrower.
(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto) that the making, maintaining
or continuation of its Eurodollar Rate Loans (i) has become unlawful as a result
of compliance by such Lender in good faith with any law, treaty, governmental
rule, regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or (ii) has
become impracticable, as a result of contingencies occurring after the date
hereof which materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” and it shall on that day give notice (by e-mail,
telefacsimile or by telephone confirmed in writing) to Borrower and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). If Administrative Agent receives
a notice from (x) any Lender pursuant to clause (i) of the preceding sentence or
(y) a notice from Lenders constituting Requisite Lenders pursuant to clause
(ii) of the preceding sentence, then (i) the obligation of the Lenders (or, in
the case of any notice pursuant to clause (i)

 

63



--------------------------------------------------------------------------------



 



of the preceding sentence, such Lender) to make Loans as, or to convert Loans
to, Eurodollar Rate Loans shall be suspended until such notice shall be
withdrawn by each Affected Lender, (ii) to the extent such determination by the
Affected Lender relates to a Eurodollar Rate Loan then being requested by
Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice, the
Lenders (or in the case of any notice pursuant to clause (i) of the preceding
sentence, such Lender) shall make such Loan as (or continue such Loan as or
convert such Loan to, as the case may be) a Base Rate Loan, (iii) the Lenders’
(or in the case of any notice pursuant to clause (i) of the preceding sentence,
such Lender’s) obligations to maintain their respective outstanding Eurodollar
Rate Loans (the “Affected Loans”) shall be terminated at the earlier to occur of
the expiration of the Interest Period then in effect with respect to the
Affected Loans or when required by law, and (iv) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a Eurodollar Rate Loan then being requested
by Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice,
Borrower shall have the option, subject to the provisions of Section 2.18(c), to
rescind such Funding Notice or Conversion/Continuation Notice as to all Lenders
by giving written or telephonic notice (promptly confirmed by delivery of
written notice thereof) to Administrative Agent of such rescission on the date
on which the Affected Lender gives notice of its determination as described
above (which notice of rescission Administrative Agent shall promptly transmit
to each other Lender).
(c) Compensation for Breakage or Non Commencement of Interest Periods. Borrower
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including any interest paid or payable by such
Lender to Lenders of funds borrowed by it to make or carry its Eurodollar Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re employment of such funds but excluding loss of
anticipated profits) which such Lender may sustain: (A) if for any reason (other
than a default by such Lender) a borrowing of any Eurodollar Rate Loan does not
occur on a date specified therefor in a Funding Notice or a telephonic request
for borrowing, or a conversion to or continuation of any Eurodollar Rate Loan
does not occur on a date specified therefor in a Conversion/Continuation Notice
or a telephonic request for conversion or continuation; (B) if any prepayment or
other principal payment of, or any conversion of, any of its Eurodollar Rate
Loans (including in connection with the replacement of a Lender pursuant to
Section 2.22) occurs on a date prior to the last day of an Interest Period
applicable to that Loan; or (C) if any prepayment of any of its Eurodollar Rate
Loans is not made on any date specified in a notice of prepayment given by
Borrower.
(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender
(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.18 and under Section 2.19 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.18 and under
Section 2.19.

 

64



--------------------------------------------------------------------------------



 



Section 2.19 . Increased Costs; Capital Adequacy.
(a) If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted Eurodollar Rate) or the Issuing Bank;
(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Loans made by such
Lender or any Letter of Credit or participation therein;
(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clause (c) of the definition of Excluded Taxes and
(C) Other Connection Taxes that are imposed on or measured by net income,
however denominated, or that are franchise Taxes or branch profits Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender, the Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender, the Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise), then Borrower will pay
to such Lender, the Issuing Bank or such other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, the Issuing
Bank or such other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.
(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

 

65



--------------------------------------------------------------------------------



 



(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to Borrower and shall be conclusive absent manifest
error. Borrower shall pay such Lender or the Issuing Bank, as the case may be,
the amount shown as due on any such certificate within 15 days after receipt
thereof.
(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Banks
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
Section 2.20. Taxes; Withholding, Etc.
(a) Withholding Taxes; Gross-Up. Each payment by any Credit Party under any
Credit Document shall be made without withholding for any Taxes, unless such
withholding is required by law. If any Withholding Agent determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Withholding Agent may so withhold and shall timely pay the full amount
of withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
any Credit Party shall be increased as necessary so that net of such withholding
(including withholding applicable to additional amounts payable under this
Section) the applicable Recipient receives the amount it would have received had
no such withholding been made.
(b) Payment of Other Taxes by Borrower. Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
(c) Evidence of Payment. As soon as practicable after any payment of Indemnified
Taxes by any Credit Party to a Governmental Authority, such Credit Party shall
deliver to Administrative Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Administrative Agent.
(d) Indemnification by Borrower. The Credit Parties shall jointly and severally
indemnify each Recipient for any Indemnified Taxes that are paid or payable by
such Recipient in connection with any Credit Document (including amounts paid or
payable under this Section 2.20(d)) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnity under this Section 2.20(d) shall be paid within 10 days after the
Recipient delivers to the Borrower a certificate stating the amount of any
Indemnified Taxes so paid or payable by such Recipient or Beneficial Owner and
describing in reasonable detail the calculation of and the basis for the
indemnification claim. Such certificate shall be conclusive of the amount so
paid or payable absent manifest error. Such Recipient shall deliver a copy of
such certificate to Administrative Agent.

 

66



--------------------------------------------------------------------------------



 



(e) Indemnification by the Lenders. Each Lender shall severally indemnify
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Credit Party has not already indemnified
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so) attributable to such Lender that are
paid or payable by Administrative Agent in connection with any Credit Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.20(e) shall be paid
within 10 days after Administrative Agent or the applicable Credit Party (as
applicable) delivers to the applicable Lender a certificate stating the amount
of Taxes so paid or payable by Administrative Agent or the applicable Credit
Party (as applicable). Such certificate shall be conclusive of the amount so
paid or payable absent manifest error.
(f) Status of Lenders.
(i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Credit
Document shall deliver to Borrower and Administrative Agent, at the time or
times reasonably requested by Borrower or Administrative Agent, such properly
completed and executed documentation reasonably requested by Borrower or
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding. In addition, any Lender, if requested by Borrower
or Administrative Agent, shall deliver such other documentation prescribed by
law or reasonably requested by Borrower or Administrative Agent as will enable
Borrower or Administrative Agent to determine whether or not such Lender is
subject to any withholding (including backup withholding) or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.20(f)(ii)(A)
through (E) below) shall not be required if in the Lender’s judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense (or, in the case of a Change in Law, any
incremental material unreimbursed cost or expense) or would materially prejudice
the legal or commercial position of such Lender. Upon the reasonable request of
such Borrower or Administrative Agent, any Lender shall update any form or
certification previously delivered pursuant to this Section 2.20. If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, such Lender
shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify such Borrower and Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.
(ii) Without limiting the generality of the foregoing, if Borrower is a U.S.
Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and Administrative Agent (in such
number of copies reasonably requested by such Borrower and Administrative Agent)
on or prior to the date on which such Lender becomes a party hereto, duly
completed and executed copies of whichever of the following is applicable:

 

67



--------------------------------------------------------------------------------



 



(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;
(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Credit Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;
(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit F (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
Borrower within the meaning of Section 881(c)(3)(B) of the Code (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;
(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership) (1) an IRS Form
W-8IMY on behalf of itself and (2) the relevant forms prescribed in clauses (A),
(B), (C), (D) and (F) of this paragraph (f)(ii) that would be required of each
such beneficial owner or partner of such partnership if such beneficial owner or
partner were a Lender; provided, however, that if the Lender is a partnership
and one or more of its partners are claiming the exemption for portfolio
interest under Section 881(c) of the Code, such Lender may provide a U.S. Tax
Certificate on behalf of such partners; or
(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable Borrower or Administrative Agent to determine
the amount of Tax (if any) required by law to be withheld.

 

68



--------------------------------------------------------------------------------



 



(iii) If a payment made to a Lender under any Credit Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.20(f)(iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.
(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including
additional amounts paid pursuant to this Section 2.20), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything
herein to the contrary in this Section 2.20(g), in no event will any indemnified
party be required to pay any amount to any indemnifying party pursuant to this
Section 2.20(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.20(g).shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
(h) Issuing Bank. For purposes of Section 2.20(e) and (f), the term “Lender”
includes any Issuing Bank.
Section 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender :
(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.11(a);
(b) the Revolving Exposure of such Defaulting Lender shall not be included in
determining whether the Requisite Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 11.05); provided, that this clause (b) shall not apply to
the vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender affected
thereby which affects such Defaulting Lender differently than other affected
Lenders;

 

69



--------------------------------------------------------------------------------



 



(c) if any Swing Line Exposure or Letter of Credit Usage exists at the time such
Lender becomes a Defaulting Lender then:
(i) all or any part of the Swing Line Exposure and Letter of Credit Usage of
such Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that (x) the sum of all non-Defaulting Lenders’ Revolving Exposures plus such
Defaulting Lender’s Swing Line Exposure and Letter of Credit Usage does not
exceed the total of all non-Defaulting Lenders’ Commitments and (y) the
conditions set forth in Section 3.02 are satisfied at such time;
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, Borrower shall within one Business Day following notice
by Administrative Agent (x) first, prepay such Swing Line Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only
Borrower’s obligations corresponding to such Defaulting Lender’s Letter of
Credit Usage (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.04(i) for so
long as such Letter of Credit Usage is outstanding;
(iii) if Borrower cash collateralizes any portion of such Defaulting Lender’s
Letter of Credit Usage pursuant to clause (ii) above, Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to
Section 2.11(a)(ii) with respect to such Defaulting Lender’s Letter of Credit
Usage during the period such Defaulting Lender’s Letter of Credit Usage is cash
collateralized;
(iv) if the Letter of Credit Usage of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(a)(i) and Section 2.11(a)(ii) shall be adjusted in accordance with
such non-Defaulting Lenders’ Applicable Percentages; and
(v) if all or any portion of such Defaulting Lender’s Letter of Credit Usage is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Bank or any other Lender hereunder, all letter of credit fees payable under
Section 2.11(a)(ii) with respect to such Defaulting Lender’s Letter of Credit
Usage shall be payable to the Issuing Bank until and to the extent that such
Letter of Credit Usage is reallocated and/or cash collateralized; and
(d) so long as such Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to fund any Swing Line Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Letter of Credit Usage will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by Borrower in
accordance with Section 2.21(c), and participating interests in any newly made
Swing Line Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and such Defaulting Lender shall not participate therein).

 

70



--------------------------------------------------------------------------------



 



If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swing Line Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swing Line Lender
shall not be required to fund any Swing Line Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the Swing
Line Lender or the Issuing Bank, as the case may be, shall have entered into
arrangements with Borrower or such Lender, reasonably satisfactory to the Swing
Line Lender or the Issuing Bank, as the case may be, to defease any risk to it
in respect of such Lender hereunder.
In the event that Administrative Agent, Borrower, the Swing Line Lender and the
Issuing Bank each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Swing Line
Exposure and Letter of Credit Usage of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than Swing
Line Loans) as Administrative Agent shall determine may be necessary in order
for such Lender to hold such Loans in accordance with its Applicable Percentage.
Section 2.22. Obligation to Mitigate; Removal or Replacement of a Lender.
(a) If any Lender (which term shall include Issuing Bank for purposes of this
Section 2.22(a)) requests compensation under Section 2.18, Section 2.19, or if
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.20,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Sections 2.18, 2.19 or 2.20, as the case
may be, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. A certificate as to the
amount of any such expenses payable by Borrower pursuant to this Section 2.22
(setting forth in reasonable detail the basis for such amount) submitted by such
Lender to Borrower (with a copy to Administrative Agent) shall be conclusive
absent manifest error.
(b) If any Lender (which term shall include Issuing Banks for purposes of this
Section 2.22(b) requests compensation under Section 2.19, or if Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.20, or if any
Lender becomes a Defaulting Lender, then Borrower may, at its sole expense and
effort, upon notice to such Lender and Administrative Agent, require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 11.06), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such

 

71



--------------------------------------------------------------------------------



 



assignment); provided that (i) Borrower shall have received the prior written
consent of Administrative Agent (and if a Revolving Commitment is being
assigned, Issuing Bank and the Swing Line Lender), which consent shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in drawings under Letters of Credit and Swing Line Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or Borrower (in the case of all other amounts) and (iii) in
the case of any such assignment resulting from a claim for compensation under
Section 2.19 or payments required to be made pursuant to Section 2.20, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling Borrower to require such assignment and delegation cease to apply.
Section 2.23. Incremental Facilities.
(a) Borrower may by written notice to Administrative Agent elect to request
(A) prior to the Revolving Commitment Termination Date, an increase to the
existing Revolving Loan Commitments (any such increase, the “New Revolving Loan
Commitments”) and/or (B) the establishment of one or more new term loan
commitments (the “New Term Loan Commitments”), by an amount not in excess of
$200,000,000 in the aggregate and not less than $10,000,000 individually (or
such lesser amount which shall be approved by Administrative Agent. Each such
notice shall specify (A) the date (each, an “Increased Amount Date”) on which
Borrower proposes that the New Revolving Loan Commitments or New Term Loan
Commitments, as applicable, shall be effective, and (B) the identity of each
Lender or other Person that is an Eligible Assignee (each, a “New Revolving Loan
Lender” or “New Term Loan Lender”, as applicable) to whom Borrower proposes any
portion of such New Revolving Loan Commitments or New Term Loan Commitments, as
applicable, be allocated and the amounts of such allocations; provided that any
Lender approached to provide all or a portion of the New Revolving Loan
Commitments or New Term Loan Commitments may elect or decline, in its sole
discretion, to provide a New Revolving Loan Commitment or a New Term Loan
Commitment. Such New Revolving Loan Commitments or New Term Loan Commitments
shall become effective, as of such Increased Amount Date; provided that (1) no
Event of Default shall exist on such Increased Amount Date before or after
giving effect to such New Revolving Loan Commitments or New Term Loan
Commitments, as applicable; (2) Borrower and its Restricted Subsidiaries shall
be in pro forma compliance with each of the covenants set forth in Article 7 as
of the last day of the most recently ended Fiscal Quarter after giving effect to
such New Revolving Loan Commitments or New Term Loan Commitments, as applicable;
(3) the New Revolving Loan Commitments or New Term Loan Commitments, as
applicable, shall be effected pursuant to one or more Joinder Agreements
executed and delivered by Borrower, the New Revolving Loan Lender or New Term
Loan Lender, as applicable, and Administrative Agent, and each of which shall be
recorded in the Register and each New Revolving Loan Lender and New Term Loan
Lender shall be subject to the requirements set forth in Section 2.20(c); and
(4) (i) the Weighted Average Life to Maturity of all New Term Loans of any
Series shall be no shorter than the Weighted Average Life Maturity of the Terms
Loans, (ii) the applicable New Term Loan Maturity Date of each Series shall be
no shorter than the Term Loan Maturity Date and (iii) the Weighted Average Yield
and any amortization schedule applicable to the New Term

 

72



--------------------------------------------------------------------------------



 



Loans of each Series shall be determined by Borrower and the applicable new
Lenders and shall be set forth in each applicable Joinder Agreement; provided
however that the Weighted Average Yield applicable to the New Term Loans shall
not be greater than the applicable Weighted Average Yield payable pursuant to
the terms of this Agreement as amended through the date of such calculation with
respect to the Term Loans plus 0.50% per annum unless the interest rate with
respect to the Term Loan is increased so as to cause the then applicable
Weighted Average Yield under this Agreement on the Term Loans to equal the
Weighted Average Yield then applicable to the New Term Loans minus 0.50%. Each
Joinder Agreement with a New Revolving Loan Lender not previously a Lender with
a Revolving Commitment hereunder, shall be subject to the consent (not to be
unreasonably withheld or delayed) of Issuing Bank and the Swing Line Lender. Any
New Term Loans made on an Increased Amount Date shall be designated a separate
Series of New Term Loans for all purposes of this Agreement.
(b) On any Increased Amount Date on which New Revolving Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(a) each of the Lenders with Revolving Exposure shall assign to each of the New
Revolving Loan Lenders, and each of the New Revolving Loan Lenders shall
purchase from each of the Revolving Loan Lenders, at the principal amount
thereof (together with accrued interest), such interests in the Revolving Loans
outstanding on such Increased Amount Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
will be held by existing Revolving Loan Lenders and New Revolving Loan Lenders
ratably in accordance with their Revolving Loan Commitments after giving effect
to the addition of such New Revolving Loan Commitments to the Revolving Loan
Commitments, (b) each New Revolving Loan Commitment shall be deemed for all
purposes a Revolving Loan Commitment and each Loan made thereunder (a “New
Revolving Loan”) shall be deemed, for all purposes, a Revolving Loan and
(c) each New Revolving Loan Lender shall become a Lender with respect to the New
Revolving Loan Commitment and all matters relating thereto.
(c) On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each New Term Loan Lender of any Series shall make a Loan to
Borrower (a “New Term Loan”) in an amount equal to its New Term Loan Commitment
of such Series, and (ii) each New Term Loan Lender of any Series shall become a
Lender hereunder with respect to the New Term Loan Commitment of such Series and
the New Term Loans of such Series made pursuant thereto.
(d) Administrative Agent shall notify Lenders promptly upon receipt of
Borrower’s notice of each Increased Amount Date and in respect thereof (y) the
New Revolving Loan Commitments and the New Revolving Loan Lenders or the Series
of New Term Loan Commitments and the New Term Loan Lenders of such Series, as
applicable, and (z) in the case of each notice to any Lender with Revolving
Exposure, the respective interests in such Lender’s Revolving Loans, in each
case subject to the assignments contemplated by this Section.

 

73



--------------------------------------------------------------------------------



 



(e) Any New Revolving Loan Commitments shall be on terms and pursuant to
documentation applicable to the Revolving Commitments (including the Revolving
Commitment Termination Date) and any New Term Commitments and New Term Loans
shall be on terms and pursuant to the applicable Joinder Agreement, provided
that, to the extent such terms are not consistent with the Term Commitments and
Term Loans (except as provided in clause (4) of Section 2.23(a)), such terms
shall be reasonably satisfactory to Administrative Agent. The proceeds of each
Incremental Facility shall be used for general corporate purposes of Borrower
and its Restricted Subsidiaries, including Permitted Acquisitions and Restricted
Junior Payments.
(f) Each Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Credit Documents as may be
necessary or appropriate, in the opinion of Administrative Agent to effect the
provision of this Section 2.23.
Section 2.24. Notices. Any Notice shall be executed by an Authorized Officer in
a writing delivered to Administrative Agent. In lieu of delivering a Notice,
Borrower may give Administrative Agent telephonic notice by the required time of
any proposed borrowing, conversion/continuation or issuance of a Letter of
Credit, as the case may be; provided each such notice shall be promptly
confirmed in writing by delivery of the applicable Notice to Administrative
Agent on or before the close of business on the date that the telephonic notice
is given. In the event of a discrepancy between the telephone notice and the
written Notice, the written Notice shall govern. In the case of any Notice that
is irrevocable once given, if Borrower provides telephonic notice in lieu
thereof, such telephone notice shall also be irrevocable once given. Neither
Administrative Agent nor any Lender shall incur any liability to Borrower in
acting upon any telephonic notice referred to above that Administrative Agent
believes in good faith to have been given by a duly authorized officer or other
person authorized on behalf of Borrower or for otherwise acting in good faith.
ARTICLE 3
Conditions Precedent
Section 3.01 . Closing Date. The obligation of each Lender or Issuing Bank, as
applicable, to make a Credit Extension on the Closing Date is subject to the
satisfaction, or waiver in accordance with Section 11.05, of the following
conditions on or before the Closing Date, provided that the Closing Date shall
occur, if at all, only if such conditions are satisfied not later than
October 19, 2011:
(a) Credit Documents. Administrative Agent and Arranger shall have received
executed counterparts of each Credit Document from each applicable Credit Party.
(b) Organizational Documents; Incumbency. Administrative Agent and Arranger
shall have received, in respect of each Credit Party, (i) each Organizational
Document of such Credit Party, and, to the extent applicable, certified as of
the Closing Date or a recent date prior thereto by the appropriate Governmental
Authority; (ii) signature and incumbency certificates of the officers of such
Credit Party; (iii) resolutions of the Board of Directors or similar governing
body of such Credit Party approving and authorizing the execution, delivery and
performance of this Agreement and the other Credit Documents and the Tender
Offer Documents to which it is a party or by which it or its assets may be bound
as of the Closing Date, certified as of the Closing Date by its secretary or an
assistant secretary as being in full force and effect without modification or
amendment; and (iv) a good standing certificate from the applicable Governmental
Authority of such Credit Party’s jurisdiction of incorporation, organization or
formation, each dated the Closing Date or a recent date prior thereto.

 

74



--------------------------------------------------------------------------------



 



(c) Consummation of Tender Offer.
(i) (A) All conditions to the initial settlement of the Tender Offer set forth
in the Tender Offer Documents shall have been satisfied or the fulfillment of
any such conditions shall have been waived and (B) the amendments to the Senior
Notes Documents shall have become effective in accordance with the terms of the
Senior Notes Consent.
(ii) Administrative Agent and the Arrangers shall each have received a fully
executed or conformed copy of each Tender Offer Document and any documents
executed in connection therewith. Each Tender Offer Document shall be in full
force and effect, and shall include terms and provisions reasonably satisfactory
to Administrative Agent.
(d) Governmental Approvals and Consents. Each Credit Party shall have obtained
all Governmental Approvals and all consents of other Persons, in each case that
are necessary in connection with the transactions contemplated by the Credit
Documents and the Tender Offer Documents and each of the foregoing shall be in
full force and effect.
(e) Personal Property Collateral. Each Credit Party shall have delivered to
Collateral Agent:
(i) evidence satisfactory to Collateral Agent of the compliance by each Credit
Party of their obligations under the Security Agreement, the Securities Pledge
Agreement and the other Collateral Documents (including their obligations to
execute and deliver UCC financing statements;
(ii) fully executed counterparts of the Accession Agreement and amendments to or
assignments of the Collateral Agency Agreement, the Security Agreement and the
Securities Pledge Agreement and any intellectual property security agreements
appointing JPMorgan Chase Bank, N.A., as Collateral Agent;
(iii) a completed Collateral Questionnaire dated the Closing Date and executed
by an Authorized Officer of each Credit Party, together with all attachments
contemplated thereby; and
(iv) fully executed IP Security Agreement Supplements (if any), in proper form
for filing or recording in the United States.
(f) Financial Statements; Projections. Administrative Agent and the Arrangers
shall have received from Borrower (i) the Historical Financial Statements,
(ii) pro forma consolidated and consolidating balance sheets of Borrower and its
Subsidiaries as at the Closing Date, and reflecting the consummation of the
Tender Offer, the related financings and the other transactions contemplated by
the Credit Documents to occur on or prior to the Closing Date, which pro forma
financial statements shall be in form and substance reasonably satisfactory to
Administrative Agent and Arranger, and (iii) the Projections.

 

75



--------------------------------------------------------------------------------



 



(g) Evidence of Insurance. Collateral Agent shall have received a certificate
from the applicable Credit Party’s insurance broker or other evidence reasonably
satisfactory to it that all insurance required to be maintained pursuant to
Section 5.05 is in full force and effect, together with endorsements naming
Collateral Agent, for the benefit of Secured Parties, as additional insured and
loss payee thereunder to the extent required under Section 5.05.
(h) Opinions of Counsel to Credit Parties. Agents and Lenders and their
respective counsel shall have received originally executed copies of the
favorable written opinions of Skadden, Arps, Slate, Meagher & Flom LLP, counsel
for Credit Parties as to such matters as Administrative Agent or Arranger may
reasonably request, dated as of the Closing Date and otherwise in form and
substance reasonably satisfactory to Administrative Agent and Arranger (and each
Credit Party hereby instructs such counsel to deliver such opinions to Agents
and Lenders).
(i) Fees. Borrower shall have paid to each Agent and the Collateral Agent the
fees payable on or before the Closing Date referred to in Section 2.11(d) and
(e) and all expenses payable pursuant to Section 11.02 which have accrued to the
Closing Date.
(j) Solvency Certificate. On the Closing Date, Administrative Agent and Arranger
shall have received a Solvency Certificate in form, scope and substance
reasonably satisfactory to Administrative Agent and Arranger, and demonstrating
that the Credit Parties, on a consolidated basis, are and will be Solvent.
(k) Closing Date Certificate. Borrower shall have delivered to Administrative
Agent and Arranger an executed Closing Date Certificate, together with all
attachments thereto.
(l) Credit Rating. Borrower shall have been assigned a corporate family rating
from Moody’s, a corporate credit rating from S&P and the Term Loans shall have
been assigned a credit rating from each of Moody’s and S&P, in each case after
using commercially reasonable efforts.
(m) No Litigation. There shall not exist any action, suit, investigation,
litigation, proceeding, hearing or other legal or regulatory developments,
pending or, to the knowledge of Borrower, threatened in any court or before any
arbitrator or Governmental Authority that, singly or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
(n) Know Your Customer. At least 5 days prior to the Closing Date, the Lenders
shall have received all documentation and other information reasonably requested
by any Lender at least 10 days prior to the Closing Date that is required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act (Title III of Pub. L. 107-56) (the “PATRIOT Act”).

 

76



--------------------------------------------------------------------------------



 



Section 3.02. Conditions to Each Credit Extension. The obligation of each Lender
to make any Loan, or Issuing Bank to issue any Letter of Credit, on any Credit
Date, including the Closing Date, are subject to the satisfaction, or waiver in
accordance with Section 11.05, of the following conditions precedent:
(i) Administrative Agent shall have received a fully executed and delivered
Funding Notice or Issuance Notice, as the case may be;
(ii) after making the Credit Extensions requested on such Credit Date, the Total
Utilization of Revolving Commitments shall not exceed the Revolving Commitments
then in effect;
(iii) as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; provided that, in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof;
(iv) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default; and
(v) on or before the date of issuance of any Letter of Credit, Administrative
Agent shall have received all other information required by the applicable
Issuance Notice.
ARTICLE 4
Representations and Warranties
In order to induce Agents, Lenders and Issuing Bank to enter into this Agreement
and to make each Credit Extension to be made thereby, each Credit Party
represents and warrants that:
Section 4.01 . Organization; Requisite Power and Authority; Qualification. Each
of Borrower and its Restricted Subsidiaries (i) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
as identified in Schedule 4.01, (ii) has all requisite power and authority to
own and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Credit Documents to which it is a
party and to carry out the transactions contemplated thereby, and (iii) is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.

 

77



--------------------------------------------------------------------------------



 



Section 4.02 . Equity Interests and Ownership. The Equity Interests of each of
Borrower and its Restricted Subsidiaries has been duly authorized and validly
issued and is fully paid and non assessable. Except as set forth on
Schedule 4.02, as of the date hereof, there is no existing option, warrant,
call, right, commitment or other agreement to which any Restricted Subsidiary of
Borrower is a party requiring, and there is no membership interest or other
Equity Interests of any Restricted Subsidiary of Borrower outstanding which upon
conversion or exchange would require, the issuance by such Restricted Subsidiary
of any additional membership interests or other Equity Interests of such
Restricted Subsidiary or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, a membership interest or
other Equity Interests of such Restricted Subsidiary. Schedule 4.02 correctly
sets forth the ownership interest of each of Borrower’s Subsidiaries in its
respective Subsidiaries as of the Closing Date.
Section 4.03. Due Authorization. The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto.
Section 4.04. No Conflict. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
(i) violate (1) any provision of any material law or any material governmental
rule or regulation applicable to Borrower or any of its Restricted Subsidiaries,
(2) any of the Organizational Documents of Borrower or any of its Restricted
Subsidiaries, or (3) any material order, judgment or decree of any court or
other agency of government binding on Borrower or any of its Restricted
Subsidiaries; (ii) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any material Contractual
Obligation of Borrower or any of its Restricted Subsidiaries; (iii) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of Borrower or any of its Restricted Subsidiaries (other than any Liens
created under any of the Credit Documents in favor of Collateral Agent, on
behalf of the Secured Parties); or (iv) require any approval of stockholders,
members or partners or any approval or consent of any Person under any material
Contractual Obligation of Borrower or any of its Restricted Subsidiaries, except
for such approvals or consents which will be obtained on or before the Closing
Date and disclosed in writing to Lenders.
Section 4.05. Governmental Consents. The execution, delivery and performance by
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority, except for (i) filings
and recordings with respect to the Collateral to be made, or otherwise delivered
to Collateral Agent for filing and/or recordation, as of the Closing Date and
(ii) those registrations, consents, approvals, notices or actions the failure of
which to obtain or make could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
Section 4.06. Binding Obligation. Each Credit Document has been duly executed
and delivered by each Credit Party that is a party thereto and is the legally
valid and binding obligation of such Credit Party, enforceable against such
Credit Party in accordance with its respective terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability.

 

78



--------------------------------------------------------------------------------



 



Section 4.07. Historical Financial Statements. The Historical Financial
Statements were prepared in conformity with GAAP and fairly present, in all
material respects, the financial position, on a consolidated basis, of the
Persons described in such financial statements as at the respective dates
thereof and the results of operations and cash flows, on a consolidated basis,
of the entities described therein for each of the periods then ended, subject,
in the case of any such unaudited financial statements, to changes resulting
from audit and normal year end adjustments. As of the Closing Date, neither
Borrower nor any of its Restricted Subsidiaries has any contingent liability or
liability for Taxes, long term lease or unusual forward or long term commitment
that is not reflected in the Historical Financial Statements or the notes
thereto and which in any such case is material in relation to the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of Borrower and any of its Restricted Subsidiaries taken as a whole.
Section 4.08. Projections. On and as of the Closing Date, the projections of
Borrower and its Restricted Subsidiaries for the period of Fiscal Year 2011
through and including Fiscal Year 2015 (the “Projections”) are based on good
faith estimates and assumptions believed by it to be reasonable at the time so
furnished; provided, the Projections are not to be viewed as facts and that
actual results during the period or periods covered by the Projections may
differ from such Projections and that the differences may be material.
Section 4.09. No Material Adverse Effect. Since December 31, 2010, no event,
circumstance or change has occurred that has caused or evidences, or could
reasonably be expected to result in, either in any case or in the aggregate, a
Material Adverse Effect.
Section 4.10. Adverse Proceedings, Etc. There are no Adverse Proceedings,
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect. Neither Borrower nor any of its Restricted Subsidiaries
(i) is in violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (ii) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
Section 4.11. Payments of Taxes. Except as otherwise permitted under
Section 5.03, all Tax returns and reports of Borrower and its Restricted
Subsidiaries required to be filed by any of them have been timely filed, and all
Taxes shown on such tax returns to be due and payable and all other Taxes of
Borrower and its Restricted Subsidiaries and upon their respective properties,
assets, income, businesses and franchises which are due and payable have been
paid when due and payable except, in each case, Taxes that are being contested
in good faith by appropriate proceedings and for which adequate reserves have
been set aside in accordance with GAAP and except, in each case, to the extent
that the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. Neither Borrower
nor any of its Restricted Subsidiaries has knowledge of any proposed Tax
assessment against Borrower or any of its Restricted Subsidiaries which is not
being actively contested by Borrower or such Restricted Subsidiary in good faith
and by appropriate proceedings; provided, such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.

 

79



--------------------------------------------------------------------------------



 



Section 4.12. Properties.
(a) Title. Each of Borrower and its Restricted Subsidiaries has (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
tangible personal property), (iii) to the knowledge of Borrower, valid licensed
rights in (in the case of licensed interests in intellectual property) and
(iv) good title to (in the case of all other tangible personal property), all of
their respective properties and assets, in each case except for defects in title
that do not materially interfere with its ability to conduct its business as
currently conducted or to utilize such properties and assets for their intended
purposes and where the failure to have such title, interest, or right could not
reasonably be expected to have a Material Adverse Effect. Except as permitted by
this Agreement, all such properties and assets are free and clear of Liens,
other than (i) Permitted Liens, (ii) Liens arising by operation of law and
(iii) minor defects in title that do not materially interfere with the ability
of Borrower and its Restricted Subsidiaries to conduct their businesses.
(b) Real Estate. As of the Closing Date, Schedule 4.12 contains a true, accurate
and complete list of all Real Estate Assets.
Section 4.13. Environmental Matters. Except with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, none of Borrower or any Restricted
Subsidiary (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has, to the knowledge of Borrower, become subject to any
Environmental Claim, (iii) has received written notice of any Environmental
Claim or (iv) has, to the knowledge of Borrower, any basis to reasonably expect
that Borrower or any Restricted Subsidiary will become subject to any
Environmental Claim.
Section 4.14. No Defaults. Neither Borrower nor any of its Restricted
Subsidiaries is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any of its material
Contractual Obligations, and no condition exists which, with the giving of
notice or the lapse of time or both, could constitute such a default, except
where the consequences, direct or indirect, of such default or defaults, if any,
could not reasonably be expected to have a Material Adverse Effect.
Section 4.15. Material Contracts. Schedule 4.15 contains a true, correct and
complete list of all the Material Contracts in effect on the Closing Date, and
except as described thereon, all such Material Contracts are in full force and
effect and no defaults currently exist thereunder as of the Closing Date.
Section 4.16. Governmental Regulation.
(a) All Governmental Approvals, other than the filings and recordations
contemplated by the Collateral Documents, required to be obtained by Borrower or
any of its Restricted Subsidiaries for the DigitalGlobe Business have been duly
obtained, are validly issued, are in full force and effect, are held in the name
or extend to the benefit of Borrower or one of its Restricted Subsidiaries and
are free from any conditions or requirements that Borrower could not reasonably
be expected to satisfy on or prior to the date such Governmental Approval is
required for the DigitalGlobe Business, except where the failure to have so
obtained, issued or to be in force and effect, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

80



--------------------------------------------------------------------------------



 



(b) To the knowledge of Borrower, all Governmental Approvals that have been
obtained by any Person other than Borrower or any of its Restricted Subsidiaries
for the DigitalGlobe Business have been duly obtained, are validly issued, are
in full force and effect, are held in the name or extend to the benefit of the
relevant Person and are free from any conditions or requirements that Borrower
could not reasonably expect such other Person to satisfy in the ordinary course
of the DigitalGlobe Business, except where the failure to have so obtained,
issued or to be in force and effect, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
(c) Except as provided in Schedule 4.16, the DigitalGlobe Business in all
material respects conforms to and complies with all applicable covenants,
conditions, restrictions and reservations in all Governmental Approvals required
for the DigitalGlobe Business and all Regulations applicable thereto, except
where the failure to conform or comply, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.
(d) Neither Borrower nor any of its Restricted Subsidiaries is subject to
regulation under the Investment Company Act of 1940 or under any other federal
or state statute or regulation which may limit its ability to incur Indebtedness
or which may otherwise render all or any portion of the Obligations
unenforceable. Neither Borrower nor any of its Restricted Subsidiaries is a
“registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.
Section 4.17. Employee Matters. Neither Borrower nor any of its Restricted
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect. There is (i) no unfair labor
practice complaint pending against Borrower or any of its Restricted
Subsidiaries, or to the knowledge of Borrower, threatened against it before the
National Labor Relations Board and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement that is so pending
against Borrower or any of its Restricted Subsidiaries or to the knowledge of
Borrower, threatened against it, (ii) no strike or work stoppage in existence or
threatened involving Borrower or any of its Restricted Subsidiaries, and
(iii) to the knowledge of Borrower, no union representation question existing
with respect to the employees of Borrower or any of its Restricted Subsidiaries
and, to the knowledge of Borrower, no union organization activity that is taking
place, except (with respect to any matter specified in clause (i), (ii) or
(iii) above, either individually or in the aggregate) such as could not
reasonably be expected to have a Material Adverse Effect.

 

81



--------------------------------------------------------------------------------



 



Section 4.18. Employee Benefit Plans. Borrower, each of its Restricted
Subsidiaries and each of their respective ERISA Affiliates are in material
compliance with all applicable provisions and requirements of ERISA and the
Internal Revenue Code and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and have administered and
operated each Employee Benefit Plan materially in accordance with its terms.
Each Employee Benefit Plan which is intended to qualify under Section 401(a) of
the Internal Revenue Code has received a favorable determination letter from the
Internal Revenue Service indicating that such Employee Benefit Plan is so
qualified and, to the knowledge of Borrower, nothing has occurred subsequent to
the issuance of such determination letter which would cause such Employee
Benefit Plan to lose its qualified status. No liability to the PBGC (other than
required premium payments), the Internal Revenue Service, any Employee Benefit
Plan or any trust established under Title IV of ERISA has been or reasonably is
expected to be incurred by Borrower, any of its Restricted Subsidiaries or any
of their ERISA Affiliates. No ERISA Event has occurred or is reasonably expected
to occur. The present value of the aggregate benefit liabilities under each
Pension Plan sponsored, maintained or contributed to by Borrower, any of its
Restricted Subsidiaries or any of their ERISA Affiliates (determined as of the
end of the most recent plan year on the basis of the actuarial assumptions
specified for funding purposes in the most recent actuarial valuation for such
Pension Plan), did not exceed the aggregate current value of the assets of such
Pension Plan. As of the most recent valuation date for each Multiemployer Plan
for which the actuarial report is available, the potential liability of
Borrower, its Restricted Subsidiaries and their respective ERISA Affiliates for
a complete withdrawal from such Multiemployer Plan (within the meaning of
Section 4203 of ERISA), when aggregated with such potential liability for a
complete withdrawal from all Multiemployer Plans, based on information available
pursuant to Section 4221(e) of ERISA is zero. Borrower, each of its Restricted
Subsidiaries and each of their ERISA Affiliates have complied (if and to the
extent applicable) with the requirements of Section 515 of ERISA with respect to
each Multiemployer Plan and are not in material “default” (as defined in
Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan.
Section 4.19. Certain Fees. No broker’s or finder’s fee or commission will be
payable with respect to the transactions contemplated by the Related Agreements,
except as payable to Agents and Lenders.
Section 4.20. Solvency. Immediately after the transactions to occur on the
Closing Date and immediately following the making of each Loan and after giving
effect to the application of the proceeds of each Loan, the Credit Parties,
taken as a whole, will be Solvent.
Section 4.21. Tender Offer Documents.
(a) Delivery. Borrower has delivered to Administrative Agent complete and
correct copies of (i) each Tender Offer Document and of all exhibits and
schedules thereto as of the date hereof and (ii) copies of any material
amendment, restatement, supplement or other modification to or waiver of each
Tender Offer Document entered into after the date hereof.
(b) Conditions Precedent. On the Closing Date, (i) all of the conditions to
effecting or consummating the initial settlement of the Tender Offer set forth
in the Tender Offer Documents have been duly satisfied or waived, and (ii) the
initial settlement of the Tender Offer has been consummated in accordance with
the Tender Offer Documents and all applicable laws.

 

82



--------------------------------------------------------------------------------



 



Section 4.22. Compliance with Statutes, Etc. Each of Borrower and its Restricted
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property (including compliance with all applicable Environmental Laws with
respect to any Real Estate Asset or governing its business and the requirements
of any permits issued under such Environmental Laws with respect to any such
Real Estate Asset or the operations of Borrower or any of its Restricted
Subsidiaries), except such non compliance that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
Section 4.23. Disclosure. No representation or warranty of any Credit Party
contained in any Credit Document or in any other documents, certificates or
written statements furnished to any Agent or Lender by or on behalf of Borrower
or any of its Restricted Subsidiaries for use in connection with the
transactions contemplated hereby, when furnished and taken as a whole, contains
any untrue statement of a material fact or omits to state a material fact (known
to Borrower, in the case of any document not furnished by either of them)
necessary in order to make the statements contained herein or therein not
materially misleading in light of the circumstances in which the same were made;
provided that any projections and pro forma financial information contained in
such materials are based upon good faith estimates and assumptions believed by
Borrower to be reasonable at the time made, it being recognized by Lenders that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ materially from the projected results.
Section 4.24. PATRIOT Act. To the extent applicable, each Credit Party is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the Untied
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) and
any other enabling legislation or executive order relating thereto, and (ii) the
PATRIOT Act. No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
Section 4.25. Sanctioned Persons. None of Borrower or any Subsidiary nor, to the
knowledge of Borrower, any director, officer, agent, employee or Affiliate of
Borrower or any Subsidiary is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and Borrower will not directly or indirectly use the
proceeds of the Loans or the Letters of Credit or otherwise make available such
proceeds to any Person, for the purpose of financing the activities of any
Person currently subject to any U.S. sanctions administered by OFAC.
Section 4.26. Federal Reserve Regulations.
(a) None of Borrower or any of the Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock.

 

83



--------------------------------------------------------------------------------



 



(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board of Governors, including
Regulation T, U or X.
ARTICLE 5
Affirmative Covenants
Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been made) and cancellation
or expiration or cash collateralization of all Letters of Credit on terms
reasonably satisfactory to the Issuing Bank, each Credit Party shall perform,
and shall cause each of its Restricted Subsidiaries to perform, all covenants in
this Article 5.
Section 5.01. Financial Statements and Other Reports. Borrower will deliver to
Administrative Agent for delivery to the Lenders:
(a) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each Fiscal Quarter of each Fiscal Year,
commencing with the Fiscal Quarter in which the Closing Date occurs, the
consolidated balance sheets of Borrower and its Subsidiaries as at the end of
such Fiscal Quarter and the related consolidated statements of income and cash
flows of Borrower and its Subsidiaries for such Fiscal Quarter and for the
period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, all in
reasonable detail, together with a Financial Officer Certification and a
Narrative Report with respect thereto;
(b) Annual Financial Statements. As soon as available, and in any event within
90 days after the end of each Fiscal Year, commencing with the Fiscal Year in
which the Closing Date occurs, (i) the consolidated and consolidating balance
sheets of Borrower and its Subsidiaries as at the end of such Fiscal Year and
the related consolidated statements of income, stockholders’ equity and cash
flows of Borrower and its Subsidiaries for such Fiscal Year, setting forth in
each case in comparative form the corresponding figures for the previous Fiscal
Year, in reasonable detail, together with a Financial Officer Certification and
a Narrative Report with respect thereto; and (ii) with respect to such
consolidated financial statements a report thereon of PricewaterhouseCoopers LLP
or other independent certified public accountants of recognized national
standing selected by Borrower, and reasonably satisfactory to Administrative
Agent (which report and/or the accompanying financial statements shall be
unqualified as to going concern and scope of audit, and shall state that such
consolidated financial statements fairly present, in all material respects, the
consolidated financial position of Borrower and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards) together with a certificate by such independent certified
public accountants stating whether they obtained knowledge during the course of
their examination of such financial statements that Borrower failed to comply
with Sections 7.01 and 7.02 of Article 7 (which certificate may be limited to
the extent required by accounting rules or guidelines);

 

84



--------------------------------------------------------------------------------



 



(c) Compliance Certificate; Reserved Funds Report. Together with each delivery
of financial statements of Borrower and its Subsidiaries pursuant to
Sections 5.01(a) and 5.01(b), a duly executed and completed Compliance
Certificate and a report of a Financial Officer of Borrower specifying all
amounts that have been deposited in or released from the Reserved Funds Account
during the period specified in the Compliance Certificate;
(d) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of Borrower and its Subsidiaries delivered pursuant to
Section 5.01(a) or 5.01(b) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance reasonably satisfactory to
Administrative Agent;
(e) Notice of Default. Promptly upon any officer of Borrower obtaining knowledge
(i) of any condition or event that constitutes a Default or an Event of Default
or that notice has been given to Borrower with respect thereto; (ii) that any
Person has given any notice to Borrower or any of its Restricted Subsidiaries or
taken any other action with respect to any event or condition set forth in
Section 9.01(e); or (iii) of the occurrence of any event or change that has
caused or could reasonably be expected to cause, either individually or in the
aggregate, a Material Adverse Effect, a certificate of an Authorized Officer
specifying the nature and period of existence of such condition, event or
change, or specifying the notice given and action taken by any such Person and
the nature of such claimed Event of Default, Default, event or condition, and
what action Borrower has taken, is taking and proposes to take with respect
thereto;
(f) Notice of Litigation. Promptly upon any officer of Borrower obtaining
knowledge of (i) any Adverse Proceeding not previously disclosed in writing by
Borrower to Lenders, or (ii) any development in any Adverse Proceeding that, in
the case of either clause (i) or (ii), if adversely determined could be
reasonably expected to have a Material Adverse Effect, or seeks to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated hereby, written notice
thereof together with such other information as may be reasonably available to
Borrower to enable Lenders and their counsel to evaluate such matters;
(g) ERISA. (i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event that has or is reasonably expected to result in
liability to Borrower in excess of $35,000,000, a written notice specifying the
nature thereof, what action Borrower, any of its Restricted Subsidiaries or any
of their respective ERISA Affiliates has taken, is taking or proposes to take
with respect thereto and, when known, any action taken or threatened by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto; and (ii) with reasonable promptness, copies of (1) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by
Borrower, any of its Restricted Subsidiaries or any of their respective ERISA
Affiliates with the Internal Revenue Service with respect to each Pension Plan;
(2) all notices received by Borrower, any of its Restricted Subsidiaries or any
of their respective ERISA Affiliates from a Multiemployer Plan sponsor
concerning any such ERISA Event; and (3) copies of such other documents or
governmental reports or filings relating to any Employee Benefit Plan as
Administrative Agent shall reasonably request;

 

85



--------------------------------------------------------------------------------



 



(h) Insurance Report. Upon the annual renewal of the applicable insurance
policy, a certificate from Borrower’s insurance broker(s) in form and substance
reasonably satisfactory to Administrative Agent outlining all material insurance
coverage under such policy maintained as of the date of such certificate by
Borrower and its Restricted Subsidiaries;
(i) Information Regarding Collateral. Borrower will furnish to Collateral Agent
all information regarding Collateral required pursuant to the Collateral
Documents;
(j) Annual Collateral Verification. Each year, at the time of delivery of annual
financial statements with respect to the preceding Fiscal Year pursuant to
Section 5.01(b), Borrower shall deliver to Collateral Agent a certificate of its
Authorized Officer (i) either confirming that there has been no change in such
information since the date of the Collateral Questionnaire delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section and/or identifying such changes and (ii) certifying that, to its
knowledge, all Uniform Commercial Code financing statements (including fixtures
filings, as applicable) and all supplemental intellectual property security
agreements or other appropriate filings, recordings or registrations, have been
filed of record in each governmental, municipal or other appropriate office in
each jurisdiction identified pursuant to clause (i) above (or in such Collateral
Questionnaire) to the extent necessary to effect, protect and perfect the
security interests under the Collateral Documents for a period of not less than
18 months after the date of such certificate (except as noted therein with
respect to any continuation statements to be filed within such period);
(k) Other Information. (i) Promptly upon their becoming available, copies of
(A) all financial statements, reports, notices and proxy statements sent or made
available generally by Borrower to its security holders acting in such capacity
or by any Restricted Subsidiary of Borrower to its security holders other than
Borrower or another Restricted Subsidiary of Borrower and (B) all regular and
periodic reports and all registration statements and prospectuses, if any, filed
by Borrower or any of its Restricted Subsidiaries with any securities exchange
or with the Securities and Exchange Commission or any other Governmental
Authority and (ii) such other information and data with respect to Borrower or
any of its Restricted Subsidiaries as from time to time may be reasonably
requested by Administrative Agent or any Lender; and
(l) Certification of Public Information. Borrower and each Lender acknowledge
that certain of the Lenders may be Public Lenders and, if documents or notices
required to be delivered pursuant to this Section 5.01 or otherwise are being
distributed through IntraLinks/IntraAgency, SyndTrak or another relevant website
or other information platform (the “Platform”), any document or notice that
Borrower has indicated contains Non-Public Information shall not be posted on
that portion of the Platform designated for such Public Lenders. Borrower agrees
to clearly designate all information provided to Administrative Agent by or on
behalf of Borrower which is suitable to make available to Public Lenders. If
Borrower has not indicated whether a document or notice delivered pursuant to
this Section 5.01 contains Non-Public Information, Administrative Agent reserves
the right to post such document or notice solely on that portion of the Platform
designated for Lenders who wish to receive material non-public information with
respect to Borrower, its Restricted Subsidiaries and their securities.

 

86



--------------------------------------------------------------------------------



 



Information required to be delivered pursuant to Section 5.01(a),
Section 5.01(b), and Section 5.01(k) shall be deemed to have been delivered if
such information, or one or more annual, quarterly or other periodic reports
containing such information, shall have been posted by Administrative Agent on
an IntraLinks or similar site to which the Lenders have been granted access or
shall be available on the website of the SEC at http://www.sec.gov.
Section 5.02 . Existence. Except as otherwise permitted under Section 6.07, each
Credit Party will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect its existence and all rights and
franchises, licenses and permits material to its business, except to the extent
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect; provided, that no Credit Party (other than Borrower with respect
to existence) or any of its Restricted Subsidiaries shall be required to
preserve any such existence, right or franchise, licenses and permits if such
Person’s board of directors (or similar governing body) shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Person, and that the loss thereof is not disadvantageous in any material
respect to such Person or to Lenders.
Section 5.03 . Payment of Taxes and Claims. Each Credit Party will, and will
cause each of its Restricted Subsidiaries to, pay all material Taxes imposed
upon it or any of its properties or assets or in respect of any of its income,
businesses or franchises before any penalty or fine accrues thereon, and all
material claims (including claims for labor, services, materials and supplies)
for sums that have become due and payable and that by law have or may become a
Lien upon any of its properties or assets, prior to the time when any penalty or
fine shall be incurred with respect thereto; provided, no such Tax or claim need
be paid if (i) it is not more than 30 days overdue or (ii) it is being contested
in good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as (a) adequate reserve or other appropriate provision, as
shall be required in conformity with GAAP shall have been made therefor, and
(b) in the case of a Tax or claim which has or may become a Lien against any of
the Collateral, such contest proceedings conclusively operate to stay the sale
of any portion of the Collateral to satisfy such Tax or claim.
Section 5.04 . Maintenance of Properties. Each Credit Party will, and will cause
each of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties used or useful in the business of Borrower and its Restricted
Subsidiaries and from time to time will make or cause to be made all appropriate
repairs, renewals and replacements thereof , except where the failure to
maintain such properties could not reasonably be expected to have a Material
Adverse Effect.
Section 5.05 . Insurance.

 

87



--------------------------------------------------------------------------------



 



(a) General Coverage. Borrower will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Borrower and its Restricted Subsidiaries
(other than Satellites) as may customarily be carried or maintained under
similar circumstances by Persons of established reputation engaged in similar
businesses, in each case in such amounts (giving effect to self insurance), with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for such Persons. Without limiting the generality of the
foregoing, Borrower will maintain or cause to be maintained flood insurance with
respect to each Flood Hazard Property that is located in a community that
participates in the National Flood Insurance Program, in each case in compliance
with any applicable regulations of the Board of Governors. Except as otherwise
agreed by Collateral Agent, each such policy of insurance shall (i) name
Collateral Agent, on behalf of the Secured Parties, as an additional insured
thereunder as its interests may appear, (ii) in the case of each casualty
insurance policy, contain a loss payable clause or endorsement, reasonably
satisfactory in form and substance to Collateral Agent, that names Collateral
Agent, on behalf of the Secured Parties, as the loss payee thereunder and
provide for at least thirty days’ prior written notice to Collateral Agent of
any modification or cancellation of such policy.
(b) Satellite Coverage.
(i) Launch and Initial Operations Insurance. Prior to the launch of any
Satellite not in orbit as of the Closing Date, Borrower shall procure, or cause
to be procured, at its own expense, launch and initial operations insurance for
a period commencing no later than the time of the launch of such Satellite and
expiring thereafter, in an amount as is reasonable and customary in the case of
satellites having similar value and properties for companies engaged in the same
or similar business or having similar properties, similarly situated, such
insurance to be on terms and conditions, including customary exclusions and
having such deductibles, as are customary in the case of satellites having
similar value and properties for companies engaged in the same or similar
business or having similar properties, similarly situated.
(ii) In-Orbit Insurance. Unless the Board of Directors of Borrower shall have
passed a resolution that in-orbit insurance is not available to Borrower at such
time on terms that are commercially reasonable, Borrower shall use commercially
reasonable efforts to procure and maintain, at its own expense, in-orbit
insurance for each Satellite (other than “Quickbird”) in orbit during the
commercial useful life of such Satellite, commencing immediately upon the
expiration of the applicable launch and initial operations insurance coverage,
such insurance to be in such amounts and on such terms and conditions as are
reasonable and customary in the case of satellites having similar value and
properties for companies engaged in the same or similar business or having
similar properties, similarly situated; provided that such resolution of the
Board of Directors of Borrower shall be effective for a period not in excess of
6 months.

 

88



--------------------------------------------------------------------------------



 



(iii) Common Terms. The Collateral Agent shall be named as additional insured
and, together with Borrower as the only loss payees, as their interests may
appear, on terms and conditions set forth in this clause (iii) in respect of the
insurance policies required to be maintained pursuant to Section 5.05(b)(i) and
Section 5.05(b)(ii). All policies of insurance required to be maintained
pursuant to such Sections shall provide, either as a clause in, or an
endorsement to, such policies, that (A) there shall be no recourse against the
Collateral Agent or any Collateral for payment of premiums or other amounts with
respect thereto, and (B) the insurers will endeavor to provide the Collateral
Agent with at least 15 days’ prior written notice of reduction in coverage or
amount (other than a reduction in coverage or amount resulting from a payment
thereunder), cancellation (including in the case of nonpayment of premiums) of
any policy. If Borrower fails or may fail to timely file any proof of loss, the
Collateral Agent shall have the right to submit such proof of loss in the place
of Borrower, subject to compliance by the Collateral Agent with the terms and
conditions of the applicable policy. Each such policy shall, either as a clause
in, or an endorsement to, such policies, (A) waive any right of subrogation
against the Collateral Agent (and its officers, employees, agents and insurers),
(B) provide that the insurance be primary and not excess to or contributory to
any insurance or self-insurance maintained by Borrower and (C) waive any right
of the insurers to any set off or counterclaim or any other deduction (other
than non payment of premiums). All endorsements referred to in this
Section 5.05(b)(iii) with respect to insurance currently held by or on behalf of
Borrower shall be delivered no later than 180 days after the Closing Date.
(iv) Claims Under Launch and Initial Operations Policies and Under In Orbit
Policies. Borrower shall promptly and simultaneously notify the Lenders and
Borrower’s insurance broker in writing of any loss covered by any insurance
referred to in Section 5.05(b)(i) or Section 5.05(b)(ii) and, upon obtaining
knowledge thereof, of any such potential loss and shall file a proof of loss
with respect thereto with the insurers (with copies thereof sent simultaneously
to the Lenders) as early as possible within the period allowed therefor in the
related insurance policy (and in any event not later than the last date on which
each proof of loss may be filed).
Section 5.06. Books and Records; Inspections. Each Credit Party will, and will
cause each of its Restricted Subsidiaries to, keep proper books of record and
accounts in which full, true and correct entries in conformity in all material
respects with GAAP shall be made of all dealings and transactions in relation to
its business and activities. Each Credit Party will, and will cause each of its
Restricted Subsidiaries to, permit any authorized representatives of the Lenders
designated by Administrative Agent to visit and inspect any of the properties of
any Credit Party and any of its respective Restricted Subsidiaries, to inspect,
copy and take extracts from its and their financial and accounting records, and
to discuss its and their affairs, finances and accounts with its and their
officers and independent public accountants, all upon reasonable notice and at
such reasonable times during normal business hours and as often as may
reasonably be requested; provided that unless an Event of Default has occurred
and is continuing, such visitation and inspection rights may only be exercised
by Administrative Agent once per calendar year.
Section 5.07. Lenders’ Meetings. Borrower will, upon the request of
Administrative Agent or Requisite Lenders, participate in a meeting of
Administrative Agent and Lenders not more than once during each Fiscal Year to
be held at Borrower’s corporate offices (or at such other location as may be
agreed by Borrower and Administrative Agent, including by telephonic conference
call) at such time as may be agreed to by Borrower and Administrative Agent.

 

89



--------------------------------------------------------------------------------



 



Section 5.08. Compliance with Laws. Each Credit Party will comply, and shall
cause each of its Restricted Subsidiaries and all other Persons, if any, on or
occupying any Facilities to comply, with the requirements of all applicable
laws, rules, regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
Section 5.09. Environmental.
(a) Environmental Disclosure. Borrower will reasonably and promptly deliver to
Administrative Agent and the Lenders reasonably detailed written notice of the
occurrence of any event, or the identification of any condition, that could
reasonably be expected to result in a Environmental Claim that could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, and shall provide with reasonable promptness, documents and information
from time to time that may be reasonably requested by Administrative Agent in
relation to any such events or conditions.
(b) Hazardous Materials Activities, Etc. Each Credit Party shall promptly take,
and shall cause each of its Restricted Subsidiaries promptly to take, any and
all actions necessary to (i) cure any violation of applicable Environmental Laws
by such Credit Party or its Restricted Subsidiaries that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
and (ii) make an appropriate response to any Environmental Claim against such
Credit Party or any of its Restricted Subsidiaries and discharge any obligations
it may have to any Person thereunder where failure to do so could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Section 5.10. Subsidiaries. In the event that any Person becomes a Domestic
Subsidiary of Borrower, Borrower shall promptly (i) cause such Domestic
Subsidiary that is a Restricted Subsidiary to become a Guarantor hereunder by
executing and delivering to Administrative Agent a Counterpart Agreement and a
Grantor under the Security Agreement, the Securities Pledge Agreement and the
Collateral Agency Agreement by executing and delivering to Collateral Agent the
joinder and assumption agreements required thereunder respectively, and
(ii) take all such actions and execute and deliver, or cause to be executed and
delivered, all such documents, instruments, agreements, and certificates
reasonably requested by Collateral Agent in the Collateral Documents. In the
event that any Person becomes a Foreign Subsidiary of Borrower, and the
ownership interests of such Foreign Subsidiary are owned by Borrower or by any
Domestic Subsidiary of Borrower that is a Restricted Subsidiary, Borrower shall
take, or shall cause such Domestic Subsidiary that is a Restricted Subsidiary to
take, all of the actions referred to in the Securities Pledge Agreement
necessary to grant a perfected security interest in favor of Collateral Agent,
for the benefit of Secured Parties, under the Securities Pledge Agreement in the
Equity Interests of such Foreign Subsidiary (provided, that in no event shall
more than 65% of the total outstanding Equity Interests of any such Foreign
Subsidiary be required to be so pledged). With respect to each such Subsidiary,
Borrower shall promptly send to Administrative Agent written notice setting
forth with respect to such Person (i) the date on which such Person became a
Subsidiary of Borrower, and (ii) all of the data required to be set forth in
Schedules 4.01 and 4.02 with respect to all Subsidiaries of Borrower; and such
written notice shall be deemed to supplement Schedules 4.01 and 4.02 for all
purposes hereof.

 

90



--------------------------------------------------------------------------------



 



Section 5.11. Additional Material Real Estate Assets. In the event that any
Credit Party acquires a Material Real Estate Asset or a Real Estate Asset owned
or leased on the Closing Date becomes a Material Real Estate Asset and such
interest has not otherwise been made subject to the Lien of the Collateral
Documents in favor of Collateral Agent, for the benefit of Secured Parties, then
such Credit Party shall promptly take all such actions and execute and deliver,
or cause to be executed and delivered, all such mortgages, documents,
instruments, agreements, opinions and certificates, with respect to each such
Material Real Estate Asset that Collateral Agent shall reasonably request to
create in favor of Collateral Agent, for the benefit of Secured Parties, a valid
and, subject to any filing and/or recording referred to herein, perfected
security interest in such Material Real Estate Assets.
Section 5.12. Further Assurances. At any time or from time to time upon the
request of Administrative Agent, each Credit Party will, at its expense,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as Administrative Agent or Collateral Agent may reasonably
request in order to effect fully the purposes of the Credit Documents. In
furtherance and not in limitation of the foregoing, each Credit Party shall take
such actions as Administrative Agent or Collateral Agent may reasonably request
from time to time to ensure that the Obligations are guarantied by the
Guarantors and are secured by substantially all of the assets of Borrower, and
its Restricted Subsidiaries and all of the outstanding Equity Interests of
Borrower’s Subsidiaries (subject to limitations contained in the Credit
Documents and the Collateral Documents, including with respect to Foreign
Subsidiaries).
Section 5.13. Maintenance of Ratings. Unless otherwise consented to by Agents or
Requisite Lenders, at all times, Borrower shall use commercially reasonable
efforts to maintain public ratings issued by Moody’s and S&P with respect to its
senior secured debt.
Section 5.14. Designation Of Restricted And Unrestricted Subsidiaries.
(a) The Board of Directors may designate any Subsidiary, including a newly
acquired or created Subsidiary, to be an Unrestricted Subsidiary if it meets the
following qualifications and the designation would not cause an Event of
Default:
(i) Such Subsidiary does not own any Equity Interest of Borrower or any
Restricted Subsidiary.
(ii) Borrower would be permitted to make an Investment at the time of the
designation in an amount equal to the aggregate Fair Market Value of all
Investments of Borrower or its Restricted Subsidiaries in such Subsidiary.
(iii) Any guarantee or other credit support thereof by Borrower or any
Restricted Subsidiary is permitted under Section 6.01 or Section 6.06.
(iv) Neither Borrower nor any Restricted Subsidiary has any obligation to
subscribe for additional Equity Interests of the Subsidiary or to maintain or
preserve its financial condition or cause it to achieve specified levels of
operating results except to the extent permitted by Section 6.01 or
Section 6.06.

 

91



--------------------------------------------------------------------------------



 



Once so designated the Subsidiary will remain an Unrestricted Subsidiary,
subject to subsection (b).
(b)
(i) A Subsidiary previously designated an Unrestricted Subsidiary which fails to
meet the qualifications set forth in subsection (a) will be deemed to become at
that time a Restricted Subsidiary, subject to the consequences set forth in
subsection (d).
(ii) The Board of Directors may designate an Unrestricted Subsidiary to be a
Restricted Subsidiary if the designation would not cause an Event of Default.
(c) Upon a Restricted Subsidiary becoming an Unrestricted Subsidiary,
(i) all existing Investments of Borrower and the Restricted Subsidiaries therein
(valued at Borrower’s proportional share of the Fair Market Value of its assets
less liabilities) will be deemed made at that time;
(ii) all existing Equity Interest or Indebtedness of Borrower or a Restricted
Subsidiary held by it will be deemed incurred at that time, and all Liens on
property of Borrower or a Restricted Subsidiary held by it will be deemed
incurred at that time;
(iii) all existing transactions between it and Borrower or any Restricted
Subsidiary will be deemed entered into at that time;
(iv) it is released at that time from the Guaranty, if any; and
(v) it will cease to be subject to the provisions of this Agreement as a
Restricted Subsidiary.
(d) Upon an Unrestricted Subsidiary becoming, or being deemed to become, a
Restricted Subsidiary,
(i) all of its Indebtedness and Disqualified Equity Interests will be deemed
incurred at that time for purposes of Section 6.01, but will not be considered
the sale or issuance of Equity Interests for purposes of Section 6.08;
(ii) Investments therein previously charged under Section 6.06 will be credited
thereunder;
(iii) it may be required to become a Guarantor pursuant to Section 5.10; and
(iv) it will thenceforward be subject to the provisions of this Agreement as a
Restricted Subsidiary.

 

92



--------------------------------------------------------------------------------



 



(e) Any designation by the Board of Directors of a Subsidiary as an Unrestricted
Subsidiary will be evidenced to Administrative Agent by promptly filing with
Administrative Agent a copy of the resolutions of the Board of Directors giving
effect to the designation and a certificate of an officer of Borrower certifying
that the designation complied with the foregoing provisions.
ARTICLE 6
Negative Covenants
Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been made) and cancellation
or expiration or cash collateralization of all Letters of Credit on terms
reasonably satisfactory to the Issuing Bank, such Credit Party shall perform,
and shall cause each of its Restricted Subsidiaries to perform, all covenants in
this Article 6.
Section 6.01 . Indebtedness. No Credit Party shall, nor shall it permit any of
its Restricted Subsidiaries to, directly or indirectly, create, incur, assume or
guaranty, or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness, except:
(a) the Obligations;
(b) DAP Debt;
(c) Indebtedness in respect of the Remaining Senior Notes;
(d) Indebtedness of any Restricted Subsidiary to Borrower or to any other
Restricted Subsidiary, or of Borrower to any Restricted Subsidiary; provided
that (i) all such Indebtedness owing by a Credit Party to any Restricted
Subsidiary that is not a Guarantor shall be unsecured and subordinated in right
of payment to the payment in full of the Obligations (but only to the extent
permitted by applicable law and not giving rise to material adverse Tax
consequences) and (ii) any such Indebtedness of any Restricted Subsidiary that
is not a Guarantor owing to any Credit Party shall be subject to the limitations
set forth in Section 6.06(d);
(e) Indebtedness in an aggregate principal amount not to exceed $150,000,000
that is (i) subordinated to the Obligations on terms customary at the time for
high-yield subordinated debt securities issued in a public offering,
(ii) matures after, and does not require any scheduled amortization or other
scheduled payments of principal prior to, the maturity date of the Term Loans
(it being understood that such Indebtedness may have mandatory prepayment,
repurchase or redemptions provisions satisfying the requirement of clause
(iii) hereof), (iii) has terms and conditions (other than interest rate,
redemption premiums and subordination terms), taken as a whole, that are not
materially less favorable to Borrower than the terms and conditions customary at
the time for high-yield subordinated debt securities issued in a public offering
and (iv) is incurred by Borrower or a Guarantor; provided that (1) both
immediately prior and after giving effect to the incurrence thereof, (x) no
Event of Default shall exist or result therefrom and (y) Borrower will be in
compliance with the financial covenants set forth in Article 7 on a pro forma
basis and provided further that a certificate of an Authorized Officer delivered
to Administrative Agent at least 4 Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that Borrower has determined in good faith that such
terms and conditions satisfy the requirements of this clause (e) shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless Administrative Agent notifies Borrower within 2 days of
receipt of such certificate that it disagrees with such determination;

 

93



--------------------------------------------------------------------------------



 



(f) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations (including in
connection with workers’ compensation) or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto incurred in the
ordinary course of business;
(g) Indebtedness in connection with Cash Management Agreements, netting
services, overdraft protections and otherwise in connection with deposit
accounts;
(h) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of Borrower and its Restricted
Subsidiaries;
(i) guaranties by Borrower of Indebtedness of a Restricted Subsidiary or
guaranties by a Restricted Subsidiary or of Indebtedness of Borrower or another
Restricted Subsidiary with respect, in each case, to Indebtedness otherwise
permitted to be incurred pursuant to this Section 6.01; provided, that (i) if
the Indebtedness that is being guarantied is unsecured and/or subordinated to
the Obligations, the guaranty shall also be unsecured and/or subordinated to the
Obligations and (ii) in the case of guaranties by a Credit Party of the
obligations of a Restricted Subsidiary that is not a Guarantor, such guaranties
shall be permitted by Section 6.06;
(j) Indebtedness described in Schedule 6.01 and any Permitted Refinancing
thereof;
(k) Indebtedness of Borrower or its Restricted Subsidiaries with respect to
Capital Leases, sale-lease back transactions and purchase money Indebtedness in
an aggregate principal amount not to exceed at any time $100,000,000; provided
that any such purchase money Indebtedness shall be secured only by the asset
acquired in connection with the incurrence of such Indebtedness;
(l) (i) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Restricted Subsidiary or Indebtedness attaching
to assets that are acquired by Borrower or any of its Restricted Subsidiaries,
in each case after the Closing Date as the result of a Permitted Acquisition, in
an aggregate principal amount not to exceed $150,000,000 at any one time
outstanding, provided that (x) such Indebtedness existed at the time such Person
became a Subsidiary or at the time such assets were acquired and, in each case,
was not created in anticipation thereof and (y) such Indebtedness is not
guaranteed in any respect by Borrower or any Restricted Subsidiary (other than
by any such person that so becomes a Subsidiary), and (ii) any refinancing,
refunding, renewal or extension of any Indebtedness specified in subclause
(i) above, provided, that (1) the principal amount of any such Indebtedness is
not increased above the principal amount thereof outstanding immediately prior
to such refinancing, refunding, renewal or extension, (2) the direct and
contingent obligors with respect to such Indebtedness are not changed and
(3) not more than $50,000,000 aggregate principal amount of such Indebtedness
outstanding at any time (determined without regard to any Capital Leases,
purchase money Indebtedness, performance bonds, industrial revenue bonds and
other similar types of Indebtedness) shall be secured by a Lien;

 

94



--------------------------------------------------------------------------------



 



(m) Indebtedness under any Secured Hedge Agreement;
(n) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, or from guaranties, surety
bonds or performance bonds securing the performance of Borrower or any of its
Restricted Subsidiaries pursuant to such agreements, in connection with
permitted Investments or permitted asset sales;
(o) Indebtedness consisting of promissory notes issued to present or former
officers, directors or employees of any Credit Party upon the death, disability,
retirement or termination of employment or service of such officer, director or
employee or otherwise to finance the purchase or redemption of Equity Interest
of Borrower, to the extent the applicable Restricted Junior Payment is permitted
by Section 6.04 and in an aggregate principal amount not to exceed $2,000,000
for any Fiscal Year;
(p) unsecured Indebtedness representing insurance premiums owing in the ordinary
course of business;
(q) Indebtedness representing deferred compensation to employees of Borrower and
its Restricted Subsidiaries permitted by the terms of this Agreement and
incurred in the ordinary course of business, in an aggregate principal amount
not to exceed $2,000,000 for any Fiscal Year;
(r) other Indebtedness of Borrower and its Restricted Subsidiaries in an
aggregate outstanding principal amount not to exceed at any time $200,000,000;
provided that (i) the aggregate outstanding principal amount of such
Indebtedness incurred by Restricted Subsidiaries that are not Guarantors shall
not at any time exceed $100,000,000 and (ii) immediately after giving effect to
the incurrence of any such Indebtedness under this clause (r), Borrower will be
in compliance with the financial covenants set forth in Article 7 determined on
a pro forma basis; and
(s) (i) Permitted First Priority Refinancing Debt, Permitted Second Priority
Refinancing Debt, Permitted Unsecured Refinancing Debt and Incremental
Equivalent Debt and (ii) any Permitted Refinancing thereof.
Section 6.02. Liens. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, directly or indirectly, create, incur, assume or
permit to exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Borrower or any of its Restricted Subsidiaries, whether now owned
or hereafter acquired or licensed, or any income, profits or royalties
therefrom, or file or permit the filing of, or permit to remain in effect, any
financing statement or other similar notice of any Lien with respect to any such
property, asset, income, profits or royalties under the UCC of any State or
under any similar recording or notice statute or under any applicable
intellectual property laws, rules or procedures, except:

 

95



--------------------------------------------------------------------------------



 



(a) Liens under the Collateral Documents and the Accession Agreement in favor of
Collateral Agent for the benefit of Secured Parties;
(b) Liens for Taxes if obligations with respect to such Taxes are not yet due
and payable or are being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted and adequate reserves have been
made in accordance with GAAP;
(c) statutory Liens of landlords, banks (and rights of set off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 430(k) of
the Internal Revenue Code or ERISA or a violation of Section 436 of the Internal
Revenue Code), in each case (i) incurred in the ordinary course of business,
(ii) for amounts not yet overdue or (iii) for amounts that are overdue and that
(in the case of any such amounts overdue for a period in excess of 30 days) are
being contested in good faith by appropriate proceedings, so long as such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made for any such contested amounts;
(d) Liens incurred in the ordinary course of business in connection with
(i) workers’ compensation, unemployment insurance and other types of social
security, retirement benefits, pensions or similar legislation, (ii) to secure
the performance of tenders, statutory obligations, surety and appeal bonds,
bids, leases, government contracts, trade contracts, performance and return of
money bonds and other similar obligations (exclusive of obligations for the
payment of borrowed money or other Indebtedness) or (iii) to secure liability
for insurance claims;
(e) easements, rights of way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Borrower or any of its Restricted Subsidiaries;
(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder and other statutory or common law landlords’ liens
under leases;
(g) Liens solely on any Cash or Cash Equivalent earnest money deposits made by
Borrower or any of its Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder or to secure any letter of
credit, bank guarantee or similar obligation issued in respect thereof;
(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property, consignment
of goods and similar arrangements entered into in the ordinary course of
business;
(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(j) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property;
(k) leases, subleases, licenses or sublicenses granted by Borrower or any of its
Restricted Subsidiaries in the ordinary course of business and not materially
interfering in any respect with the ordinary conduct of or materially detracting
from the value of the business of Borrower and its Restricted Subsidiaries,
taken as a whole;

 

96



--------------------------------------------------------------------------------



 



(l) Liens described in Schedule 6.02 and modifications, replacements, renewals
or extensions thereof, provided, that no such Lien is spread to cover any
additional property after the Closing Date and the amount of the aggregate
obligations, if any, secured by any such Lien are not increased;
(m) Liens securing Indebtedness permitted pursuant to Section 6.01(k); provided,
any such Lien shall encumber only the asset acquired with the proceeds of such
Indebtedness;
(n) Liens securing Indebtedness permitted by Section 6.01(l), provided any such
Lien shall encumber only those assets which secured such Indebtedness at the
time such assets were acquired by Borrower or its Restricted Subsidiaries;
(o) Liens on Cash and Cash Equivalents securing Borrower’s obligations under
letters of credit outstanding on the Closing Date with an aggregate stated and
reimbursement obligation amount not in excess of $25,000,000;
(p) Liens securing obligations under Secured Hedge Agreements permitted under
Section 6.01(m);
(q) attachment and judgment Liens, to the extent and for so long as the
underlying judgments and decrees do not constitute an Event of Default pursuant
to Section 9.01;
(r) customary encumbrances or restrictions (including put and call agreements)
with respect to the Equity Interests of any Joint Venture in favor of the other
parties to such Joint Venture;
(s) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection or (ii) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of set-off) and which are within the general parameters customary in
the banking industry;
(t) Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with the Credit Parties in the ordinary course of
business;
(u) Liens securing Indebtedness permitted pursuant to Section 6.01(r) in an
aggregate amount not to exceed $10,000,000 at any time outstanding;
(v) Liens securing Indebtedness permitted under Section 6.01(b);
(w) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums thereto to the extent permitted under Section 6.01;
(x) Liens on the Collateral securing (i) Permitted First Priority Refinancing
Debt, Permitted Second Priority Refinancing Debt or Incremental Equivalent Debt
and (ii) any Permitted Refinancing thereof; and

 

97



--------------------------------------------------------------------------------



 



(y) other Liens on assets securing Indebtedness and other obligations in an
aggregate amount not to exceed $25,000,000 at any time outstanding.
Section 6.03 . No Further Negative Pledges. No Credit Party nor any of its
Restricted Subsidiaries shall enter into any agreement prohibiting the creation
or assumption of any Lien upon any of its properties or assets, whether now
owned or hereafter acquired, to secure the Obligations, except with respect to
(a) restrictions identified on Schedule 6.03, (b) this Agreement and the other
Credit Documents, (c) the Senior Notes Documents, (d) any agreements governing
any purchase money Liens or Capital Lease obligations otherwise permitted
hereby, if the prohibition or limitation therein is only effective against the
assets financed thereby, (e) agreements for the benefit of the holders of Liens
described in Section 6.02(n) and applicable solely to the property subject to
such Lien, (f) covenants in documents creating Liens permitted by
Section 6.02(n) prohibiting further Liens on the properties encumbered thereby;
(g) any other agreement that does not restrict in any manner (directly or
indirectly) Liens created pursuant to the Credit Documents on any Collateral
securing the Obligations and that does not require the direct or indirect
granting of any Lien securing any Indebtedness or other obligation by virtue of
the granting of Liens on or pledge of property of any Credit Party to secure the
Obligations; (h) covenants in any Indebtedness permitted pursuant to
Section 6.01 to the extent such restrictions or conditions are no more
restrictive than the restrictions and conditions in the Credit Documents or, in
the case of Subordinated Indebtedness, are market terms at the time of issuance
or, in the case of Indebtedness of any Foreign Subsidiary, are imposed solely on
Foreign Subsidiaries; (i) any prohibition or limitation that (1) exists pursuant
to applicable law, (2) consists of customary restrictions and conditions
contained in any agreement relating to the sale of any property permitted under
Section 6.07 pending the consummation of such sale solely with respect to such
property being disposed of, (3) restricts subletting or assignment of any lease
governing a leasehold interest of Borrower or a Restricted Subsidiary,
(4) exists in any agreement in effect at the time such Restricted Subsidiary
becomes a Subsidiary of Borrower, so long as such agreement was not entered into
in contemplation of such person becoming a Subsidiary, (5) is imposed by any
amendments or refinancings that are otherwise permitted by the Credit Documents
of the contracts, instruments or obligations referred to in clauses (c), (d),
(g), (h) or (i)(4), provided that such amendments and refinancings are, taken as
a whole, no more materially restrictive with respect to such prohibitions and
limitations than those prior to such amendment or refinancing and (j) customary
provisions in Joint Venture agreements and other similar agreements applicable
to Joint Ventures and applicable solely to such Joint Venture entered into in
the ordinary course of business.
Section 6.04 . Restricted Junior Payments. No Credit Party shall, nor shall it
permit any of its Restricted Subsidiaries through any manner or means or through
any other Person to, directly or indirectly, declare, order, pay, make or set
apart, or agree to declare, order, pay, make or set apart, any sum for any
Restricted Junior Payment (other than in connection with a Permitted Refinancing
therefore) except that:
(a) any Restricted Subsidiary of Borrower may declare and pay dividends or make
other distributions ratably to (i) its equity holders, (ii) Borrower or
(iii) Guarantors;

 

98



--------------------------------------------------------------------------------



 



(b) so long as no Event of Default has occurred and is continuing or would
result therefrom, Borrower may purchase Borrower’s Equity Interest from present
or former officers, directors or employees upon the death, disability,
retirement or termination of employment or service of such officer, director or
employee or otherwise under any stock option or employee stock ownership plan
approved by the Board of Directors of Borrower, in an aggregate amount (net of
any proceeds received by Borrower in connection with resales of any Equity
Interest so purchased) not exceeding $2,000,000 in any Fiscal Year (and any such
portion thereof not so used, beginning the amount for Fiscal Year 2012, may be
carried forward to subsequent Fiscal Years and applied subject to the conditions
set forth in this clause (b)) and $10,000,000 in the aggregate for all periods
after the Closing Date;
(c) Borrower may make Restricted Junior Payments to redeem in whole or in part
any of its Equity Interest for another class of its Equity Interest or rights to
acquire its Equity Interest or with proceeds from substantially concurrent
equity contributions or issuances of new Equity Interest; provided that any
terms and provisions material to the interests of the Lenders, when taken as a
whole, contained in such other class of Equity Interest are at least as
advantageous to the Lenders as those contained in the Equity Interest redeemed
thereby; provided, further, that the only consideration paid for any such
redemption is Equity Interest of Borrower or the proceeds of any substantially
concurrent equity contribution or issuance of Equity Interest;
(d) Borrower may make regularly scheduled payments of interest in respect of any
Subordinated Indebtedness in accordance with the terms of, and only to the
extent required by, and subject to any subordination provisions contained in the
indenture or other agreement pursuant to which such Subordinated Indebtedness
was issued;
(e) so long as no Event of Default has occurred and is continuing or would
result therefrom, Borrower may purchase, redeem or otherwise acquire its Equity
Interest for aggregate consideration not in excess of $150,000,000 for all
periods after the Closing Date; provided that after giving effect to such
purchase, redemption or acquisition, the sum of (i) the aggregate amount of
unrestricted Cash and Cash Equivalents held by Borrower and its Restricted
Subsidiaries plus (ii) the Revolving Commitments less the Total Utilization of
Revolving Commitments, shall not be less than $75,000,000 (it being understood
that Cash and Cash Equivalents subject to the Lien of the Collateral Documents
and Reserved Funds shall not constitute restricted Cash or Cash Equivalents) and
(f) so long as no Event of Default has occurred and is continuing or would
result therefrom, additional Restricted Junior Payments in an amount not to
exceed the Available Amount determined at such time.
Section 6.05. Restrictions on Subsidiary Distributions. Except as provided
herein or in documentation relating to Permitted First Priority Refinancing
Debt, Permitted Second Priority Refinancing Debt, Permitted Unsecured
Refinancing Debt, Incremental Equivalent Debt or any Permitted Refinancing
thereof, no Credit Party shall, nor shall it permit any of its Restricted
Subsidiaries to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Restricted Subsidiary of Borrower to (a) pay dividends or make any other
distributions on any of such Restricted Subsidiary’s Equity Interests owned by
Borrower or any other Restricted Subsidiary of Borrower, (b) repay or prepay any
Indebtedness owed by such Restricted Subsidiary to Borrower or any other
Restricted Subsidiary of Borrower, (c) make loans or advances to Borrower or any
other Restricted Subsidiary of Borrower, or (d) transfer, lease or license any
of its property or assets to Borrower or any

 

99



--------------------------------------------------------------------------------



 



other Restricted Subsidiary of Borrower, other than (in the case of each of the
foregoing clauses (a) through (d)) restrictions: (i) any restrictions existing
under the Credit Documents, (ii) any encumbrance or restriction pursuant to
applicable law or an agreement in effect at or entered into on the Closing Date,
(iii) any encumbrance or restriction with respect to a Restricted Subsidiary or
any of its Restricted Subsidiaries pursuant to an agreement relating to any
Indebtedness incurred by such Restricted Subsidiary prior to the date on which
it became a Restricted Subsidiary (other than Indebtedness incurred as
consideration in, in contemplation of, or to provide all or any portion of the
funds or credit support utilized to consummate the transaction or series of
related transactions pursuant to which such Restricted Subsidiary became a
Restricted Subsidiary) and outstanding on such date, which encumbrance or
restriction is not applicable to Borrower or any other Restricted Subsidiary or
the properties or assets of Borrower or any other Restricted Subsidiary,
(iv) any encumbrance or restriction pursuant to an agreement effecting a
refinancing of Indebtedness Incurred pursuant to an agreement referred to in
clause (i), (ii) or (iii) of this covenant or this clause (iv) or contained in
any amendment to an agreement referred to in clause (i), (ii) or (iii) of this
covenant or this clause (iv); provided, however, that the encumbrances and
restrictions contained in any such refinancing agreement or amendment are not
materially less favorable taken as a whole, as determined by Borrower in good
faith, to the Lenders than the encumbrances and restrictions contained in such
predecessor agreement, (v) with respect to clause (c), any encumbrance or
restriction (A) that restricts the subletting, assignment or transfer of any
property or asset or right and is contained in any lease, license or other
contract entered into in the ordinary course of business or (B) contained in
security agreements securing Indebtedness of a Restricted Subsidiary to the
extent such encumbrance or restriction restricts the transfer of the property
subject to such security agreements, (vi) any restrictions with respect to a
Restricted Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the disposition of all or substantially all of the
Equity Interests or assets of such Restricted Subsidiary, (vii) restrictions in
the transfers of assets encumbered by a Lien permitted by Section 6.02,
(viii) any encumbrance or restriction arising under or in connection with any
agreement or instrument relating to any Indebtedness permitted by Section 6.01
if (A) either (x) the encumbrance or restriction applies only in the event of a
payment default or a default with respect to a financial covenant contained in
the terms of such agreement or instrument or (y) Borrower in good faith
determines that such encumbrance or restriction will not cause Borrower not to
have the funds necessary to pay the Obligations when due and (B) the encumbrance
or restriction is not materially more disadvantageous to the Lenders than is
customary in comparable financings (as determined in good faith by Borrower),
(ix) any encumbrance or restriction arising under or in connection with any
agreement or instrument governing Equity Interests of any Person other than a
wholly owned Subsidiary that is acquired after the Closing Date, (x) customary
restrictions and conditions contained in any agreement relating to the
disposition of any property permitted by Section 6.07 pending the consummation
of such disposition, (xi) customary provisions in Joint Venture agreements and
other similar agreements applicable to Joint Ventures, (xii) any holder of a
Lien permitted by Section 6.02(n) restricting the transfer of the property
subject thereto, (xiii) customary restrictions and conditions contained in any
agreement relating to the sale of any property permitted under Section 6.07
pending the consummation of such sale, (xiv) any encumbrances or restrictions
applicable solely to a Foreign Subsidiary and contained in any credit facility
extended to any Foreign Subsidiary and (xv) customary provisions in partnership
agreements, limited liability company organizational governance documents, asset
sale and stock sale agreements and other similar agreements entered into in the
ordinary course of business that restrict the transfer of ownership interests in
such partnership, limited liability company or similar person.

 

100



--------------------------------------------------------------------------------



 



Section 6.06. Investments. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, directly or indirectly, make or own any Investment
in any Person, including any Joint Venture, except:
(a) Investments in Cash and Cash Equivalents;
(b) Investments owned as of the Closing Date in any Restricted Subsidiary and
Investments made after the Closing Date in Borrower and any wholly owned
Restricted Subsidiary of Borrower;
(c) Investments (1) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and (2) deposits,
prepayments and other credits to suppliers made in the ordinary course of
business consistent with the past practices of Borrower and its Restricted
Subsidiaries;
(d) intercompany loans to the extent permitted under Section 6.01(c) and other
Investments in Restricted Subsidiaries which are not Guarantors, provided that
such Investments (including through intercompany loans and any Permitted
Acquisition) in Restricted Subsidiaries that are not Guarantors shall not exceed
at any time an aggregate amount of $50,000,000;
(e) loans and advances to employees of Borrower and its Restricted Subsidiaries
made in the ordinary course of business in an aggregate principal amount not to
exceed $10,000,000;
(f) Permitted Acquisitions; provided that the sum of the aggregate amount of
(i) Permitted Acquisitions pursuant to which the Person whose Equity Interests
are acquired does not become a Guarantor and (ii) Investments made pursuant to
clause (q) shall not at any time exceed $200,000,000;
(g) Investments described in Schedule 6.06;
(h) Secured Hedge Agreements which constitute Investments;
(i) short term trade receivables in the ordinary course of business;
(j) guarantees to insurers required in connection with worker’s compensation and
other insurance coverage arranged in the ordinary course of business;
(k) non-cash consideration received in any disposition permitted by Section 6.08
to Persons who are not Affiliates of Borrower;
(l) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in good faith
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;

 

101



--------------------------------------------------------------------------------



 



(m) intercompany Investments by any Foreign Subsidiary in any other Foreign
Subsidiary;
(n) advances of payroll payments to employees in the ordinary course of
business;
(o) lease, utility and other similar deposits in the ordinary course of
business;
(p) Investments of any Person in existence at the time such Person becomes a
Restricted Subsidiary; provided such Investment was not made in connection with
or anticipation of such Person becoming a Restricted Subsidiary and any
modification, replacement, renewal or extension thereof;
(q) Permitted Foreign Investments the aggregate amount of which, together with
the aggregate amount of Investments made pursuant to the proviso to clause
(f) shall not at any time exceed $200,000,000;
(r) Investments in Joint Ventures in an aggregate amount not at any time to
exceed $25,000,000;
(s) so long as no Default has occurred and is continuing before or immediately
after giving effect thereto, any Investment in an amount not to exceed the
Available Amount determined at such time; and
(t) other Investments (including Investments in Unrestricted Subsidiaries) in an
aggregate amount for all such Investments under this clause (t) not to exceed
$50,000,000 during the term of this Agreement.
For purposes of covenant compliance with this Section 6.06, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment. Notwithstanding the foregoing, in no event shall any
Credit Party make any Investment which results in or facilitates in any manner
any Restricted Junior payment not otherwise permitted under the terms of
Section 6.04.
Section 6.07. Fundamental Changes; Acquisitions. No Credit Party shall, nor
shall it permit any of its Restricted Subsidiaries to, consummate any
transaction of merger or consolidation, or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution), or acquire by purchase or otherwise
(other than purchases or other acquisitions of inventory, materials and
equipment and capital expenditures in the ordinary course of business) the
business, property or fixed assets of, or stock or other evidence of beneficial
ownership of, any Person or any division or line of business or other business
unit of any Person, except:
(a) any Restricted Subsidiary of Borrower may be merged with or into Borrower or
any Guarantor, or be liquidated, wound up or dissolved, or all or any part of
its business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to
Borrower or any Guarantor; provided, in the case of such a merger, Borrower or
such Guarantor, as applicable shall be the continuing or surviving Person;

 

102



--------------------------------------------------------------------------------



 



(b) Permitted Acquisitions;
(c) any Restricted Subsidiary may merge into or consolidate with any Person in
order to consummate a disposition made in compliance with Section 6.08;
(d) any Restricted Subsidiary may dissolve, liquidate or wind up its affairs at
any time; provided that such dissolution, liquidation or winding up, as
applicable, could not reasonably be expected to have a Material Adverse Effect;
(e) pursuant to any merger between Borrower or a wholly-owned Restricted
Subsidiary and any other Person; provided, that Borrower or such wholly-owned
Restricted Subsidiary, as the case may be, is the surviving entity of any such
merger; and
(f) Investments made in accordance with Section 6.06.
Section 6.08. Disposition of Assets. No Credit Party shall, nor shall it permit
any of its Restricted Subsidiaries to, convey, sell, lease or license, exchange,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, leased or licensed, except (a) sales
and other dispositions of assets that do not constitute Asset Sales and
(b) Asset Sales; provided that, in the case of clause (b), (x) the consideration
received for such assets shall be in an amount at least equal to the Fair Market
Value thereof and (y) no less than 75% thereof shall be paid in Cash or Cash
Equivalents.
Section 6.09. Transactions with Shareholders and Affiliates. No Credit Party
shall, nor shall it permit any of its Restricted Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of Borrower on terms that are materially less
favorable, taken as a whole, to Borrower or that Restricted Subsidiary, as the
case may be, than those that might be obtained in an arm’s length transaction
with a Person that is not an Affiliate; provided, the foregoing restriction
shall not apply to (a) any transaction between Borrower and any Guarantor;
(b) customary fees and indemnifications paid to members of the Board of
Directors of Borrower and its Restricted Subsidiaries; (c) compensation
arrangements for officers and other employees of Borrower and its Restricted
Subsidiaries entered into in the ordinary course of business; (d) Restricted
Junior Payments may be made to the extent permitted by Section 6.04; (e) loans
may be made and other transactions may be entered into by Borrower and its
Restricted Subsidiaries to the extent permitted by Sections 6.01, 6.06 and 6.07;
(f) any transaction with an Affiliate where the only consideration paid is
Equity Interests of Borrower (other than Disqualified Equity Interests); and
(g) transactions described in Schedule 6.09.
Section 6.10. Conduct of Business. From and after the Closing Date, no Credit
Party shall, nor shall it permit any of its Restricted Subsidiaries to, will
not, and will not permit any of its Restricted Subsidiaries, to engage in any
business other than a Permitted Business, except to an extent that so doing
would not be material to Borrower and its Restricted Subsidiaries, taken as a
whole.

 

103



--------------------------------------------------------------------------------



 



Section 6.11. Amendments or Waivers of Organizational Documents and Tender Offer
Documents. No Credit Party shall nor shall it permit any of its Restricted
Subsidiaries to, agree to any material amendment, restatement, supplement or
other modification to, or waiver of, any of its Organizational Documents or any
of its material rights under any Tender Offer Document after the Closing Date,
in each case in a manner that is materially adverse to the Lenders, without in
each case obtaining the prior written consent of Requisite Lenders to such
amendment, restatement, supplement or other modification or waiver.
Section 6.12. Amendments or Waivers of with Respect to Certain Indebtedness. No
Credit Party shall, nor shall it permit any of its Restricted Subsidiaries to,
amend or otherwise change the terms of any Subordinated Indebtedness, if the
effect of such amendment or change is to increase the interest rate on such
Subordinated Indebtedness, change (to earlier dates) any dates upon which
payments of principal or interest are due thereon, change any event of default
or condition to an event of default with respect thereto (other than to
eliminate any such event of default or increase any grace period related
thereto), change the redemption, prepayment or defeasance provisions thereof,
change the subordination provisions of such Subordinated Indebtedness (or of any
guaranty thereof), or if the effect of such amendment or change, together with
all other amendments or changes made, is to increase materially the obligations
of the obligor thereunder or to confer any additional rights on the holders of
such Subordinated Indebtedness (or a trustee or other representative on their
behalf) which would be materially adverse to any Credit Party or Lenders.
Section 6.13 . Fiscal Year. No Credit Party shall, nor shall it permit any of
its Restricted Subsidiaries to change its Fiscal Year end from December 31.
ARTICLE 7
Financial Covenants
Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been made) and cancellation
or expiration or cash collateralization of all Letters of Credit on terms
reasonably satisfactory to the Issuing Bank, such Credit Party shall perform,
and shall cause each of its Restricted Subsidiaries to perform, the covenants in
this Article 7.
Section 7.01. Interest Coverage Ratio. Borrower shall not permit the Interest
Coverage Ratio as of the last day of any Fiscal Quarter, beginning with the
Fiscal Quarter ending December 31, 2011, to be less than 4.00:1.00.
Section 7.02. Leverage Ratio. Borrower shall not permit the Leverage Ratio as of
the last day of any Fiscal Quarter, beginning with the Fiscal Quarter ending
December 31, 2011, to exceed 4.00:1.00.
ARTICLE 8
Guaranty
Section 8.01 . Guaranty of the Obligations. Guarantors jointly and severally
hereby irrevocably and unconditionally guaranty to Administrative Agent for the
ratable benefit of the Beneficiaries the due and punctual payment in full of all
Obligations when the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the
“Guaranteed Obligations”).

 

104



--------------------------------------------------------------------------------



 



Section 8.02. Payment by Guarantors. Guarantors hereby jointly and severally
agree, in furtherance of the foregoing and not in limitation of any other right
which any Beneficiary may have at law or in equity against any Guarantor by
virtue hereof, that upon the failure of Borrower to pay any of the Guaranteed
Obligations when and as the same shall become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Borrower’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Borrower for such interest in the related bankruptcy case)
and all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.
Section 8.03. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:
(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;
(b) Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between Borrower
and any Beneficiary with respect to the existence of such Event of Default;
(c) the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;
(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

 

105



--------------------------------------------------------------------------------



 



(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (3) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (4) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (5) request and accept other guaranties of the
Guaranteed Obligations and take and hold security for the payment hereof or the
Guaranteed Obligations; (6) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (7) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Secured Hedge Agreement and any applicable security agreement,
including foreclosure on any such security pursuant to one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable, and even though such action operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any Guarantor
against any other Credit Party or any security for the Guaranteed Obligations;
and (8) exercise any other rights available to it under the Credit Documents,
any Secured Hedge Agreements or any Cash Management Agreements; and
(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(1) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Credit Documents, any Secured
Hedge Agreements or any Cash Management Agreements, at law, in equity or
otherwise) with respect to the Guaranteed Obligations or any agreement relating
thereto, or with respect to any other guaranty of or security for the payment of
the Guaranteed Obligations; (2) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any of
the other Credit Documents, any of the Secured Hedge Agreements, any of the Cash
Management Agreements or any agreement or instrument executed pursuant thereto,
or of any other guaranty or security for the Guaranteed Obligations, in each
case whether or not in accordance with the terms hereof or such Credit Document,
such Secured Hedge Agreement, such Cash Management Agreement or any agreement
relating to such other

 

106



--------------------------------------------------------------------------------



 



guaranty or security; (3) the Guaranteed Obligations, or any agreement relating
thereto, at any time being found to be illegal, invalid or unenforceable in any
respect; (4) the application of payments received from any source (other than
payments received pursuant to the other Credit Documents, any of the Secured
Hedge Agreements or any of the Cash Management Agreements or from the proceeds
of any security for the Guaranteed Obligations, except to the extent such
security also serves as collateral for indebtedness other than the Guaranteed
Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (5) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of Borrower or any of its Restricted Subsidiaries and to any
corresponding restructuring of the Guaranteed Obligations; (6) any failure to
perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (7) any defenses, set offs or
counterclaims which Borrower may allege or assert against any Beneficiary in
respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (8) any other act or thing or omission, or delay
to do any other act or thing, which may or might in any manner or to any extent
vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.
Section 8.04. Waivers by Guarantors. Each Guarantor hereby waives, for the
benefit of Beneficiaries: i) any right to require any Beneficiary, as a
condition of payment or performance by such Guarantor, to (1) proceed against
Borrower, any other guarantor (including any other Guarantor) of the Guaranteed
Obligations or any other Person, (2) proceed against or exhaust any security
held from Borrower, any such other guarantor or any other Person, (3) proceed
against or have resort to any balance of any Deposit Account or credit on the
books of any Beneficiary in favor of any Credit Party or any other Person, or
(4) pursue any other remedy in the power of any Beneficiary whatsoever; ii) any
defense arising by reason of the incapacity, lack of authority or any disability
or other defense of Borrower or any other Guarantor including any defense based
on or arising out of the lack of validity or the unenforceability of the
Guaranteed Obligations or any agreement or instrument relating thereto or by
reason of the cessation of the liability of Borrower or any other Guarantor from
any cause other than payment in full of the Guaranteed Obligations; iii) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in other respects more
burdensome than that of the principal; iv) any defense based upon any
Beneficiary’s errors or omissions in the administration of the Guaranteed
Obligations, except behavior which amounts to bad faith; v) (1) any principles
or provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Guarantor’s
obligations hereunder, (2) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder or the enforcement hereof, (3) any rights
to set offs, recoupments and counterclaims, and (4) promptness, diligence and
any requirement that any Beneficiary protect, secure, perfect or insure any
security interest or lien or any property subject thereto; vi) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder, the Secured Hedge Agreements, the Cash Management Agreements or any
agreement or instrument related thereto, notices of any renewal, extension or
modification of the Guaranteed Obligations or any agreement related thereto,
notices of any extension of credit to Borrower and notices of any of the matters
referred to in Section 8.03 and any right to consent to any thereof; and vii)
any defenses or benefits that may be derived from or afforded by law which limit
the liability of or exonerate guarantors or sureties, or which may conflict with
the terms hereof.

 

107



--------------------------------------------------------------------------------



 



Section 8.05. Guarantors’ Rights of Subrogation, Contribution, Etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full and the
Revolving Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled or cash collateralized, each Guarantor hereby waives
any claim, right or remedy, direct or indirect, that such Guarantor now has or
may hereafter have against Borrower or any other Guarantor or any of its assets
in connection with this Guaranty or the performance by such Guarantor of its
obligations hereunder, in each case whether such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise and
including (i) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against Borrower with respect to
the Guaranteed Obligations, (ii) any right to enforce, or to participate in, any
claim, right or remedy that any Beneficiary now has or may hereafter have
against Borrower, and (iii) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by any Beneficiary. In addition,
until the Guaranteed Obligations shall have been indefeasibly paid in full and
the Revolving Commitments shall have terminated and all Letters of Credit shall
have expired or been cancelled or cash collateralized, each Guarantor shall
withhold exercise of any right of contribution such Guarantor may have against
any other guarantor (including any other Guarantor) of the Guaranteed
Obligations. Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
Borrower or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Beneficiary may have against Borrower, to all
right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been finally and indefeasibly
paid in full, such amount shall be held in trust for Administrative Agent on
behalf of Beneficiaries and shall forthwith be paid over to Administrative Agent
for the benefit of Beneficiaries to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.
Section 8.06. Subordination of Other Obligations. Any Indebtedness of Borrower
or any Guarantor now or hereafter held by any Guarantor (the “Obligee
Guarantor”) is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such Indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for Administrative Agent on behalf of Beneficiaries and shall forthwith
be paid over to Administrative Agent for the benefit of Beneficiaries to be
credited and applied against the Guaranteed Obligations but without affecting,
impairing or limiting in any manner the liability of the Obligee Guarantor under
any other provision hereof.
Section 8.07. Continual Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
paid in full and the Revolving Commitments shall have terminated and all Letters
of Credit shall have expired or been cancelled or cash collateralized. Each
Guarantor hereby irrevocably waives any right to revoke this Guaranty as to
future transactions giving rise to any Guaranteed Obligations.

 

108



--------------------------------------------------------------------------------



 



Section 8.08. Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.
Section 8.09. Financial Condition of Borrower. Any Credit Extension may be made
to Borrower or continued from time to time, and any Secured Hedge Agreement or
Cash Management Agreement may be entered into from time to time, in each case
without notice to or authorization from any Guarantor regardless of the
financial or other condition of Borrower at the time of any such grant or
continuation or at the time such Secured Hedge Agreement or Cash Management
Agreement is entered into, as the case may be. No Beneficiary shall have any
obligation to disclose or discuss with any Guarantor its assessment, or any
Guarantor’s assessment, of the financial condition of Borrower. Each Guarantor
has adequate means to obtain information from Borrower on a continuing basis
concerning the financial condition of Borrower and its ability to perform its
obligations under the Credit Documents, the Secured Hedge Agreements and the
Cash Management Agreements, and each Guarantor assumes the responsibility for
being and keeping informed of the financial condition of Borrower and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations.
Each Guarantor hereby waives and relinquishes any duty on the part of any
Beneficiary to disclose any matter, fact or thing relating to the business,
operations or conditions of Borrower now known or hereafter known by any
Beneficiary.
Section 8.10. Bankruptcy, Etc.
(a) So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of Administrative Agent acting pursuant
to the instructions of Requisite Lenders, commence or join with any other Person
in commencing any bankruptcy, reorganization or insolvency case or proceeding of
or against Borrower or any other Guarantor. The obligations of Guarantors
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of Borrower or any other Guarantor or by any defense which
Borrower or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.
(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Borrower of any portion of
such Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
Person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

 

109



--------------------------------------------------------------------------------



 



(c) In the event that all or any portion of the Guaranteed Obligations are paid
by Borrower, the obligations of Guarantors hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.
Section 8.11. Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such sale or disposition.
ARTICLE 9
Events Of Default
Section 9.01. Events of Default. If any one or more of the following conditions
or events shall occur:
(a) Failure to Make Payments When Due. Failure by Borrower to pay (i) when due
any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; (ii) when due any amount payable to Issuing Bank in reimbursement of
any drawing under a Letter of Credit; or (iii) any interest on any Loan or any
fee or any other amount due hereunder within three days after the date due; or
(b) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.06, Section 5.01(e),
Section 5.02 (solely with respect to Borrower), Article 6 or Article 7; or
(c) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Restricted Subsidiaries in writing pursuant hereto or
thereto or in connection herewith or therewith shall be false in any material
respect as of the date made or deemed made; or
(d) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other Section of
this Section 9.01, and such default shall not have been remedied or waived
within thirty days after the receipt by Borrower of notice from Administrative
Agent or any Lender of such default; or

 

110



--------------------------------------------------------------------------------



 



(e) Default in Other Agreements. (i) Failure of any Credit Party or any of their
respective Restricted Subsidiaries to pay when due any principal of or interest
on or any other amount payable in respect of one or more items of Indebtedness
(other than Indebtedness referred to in Section 9.01(a) or with respect to
Secured Hedge Agreements) in an aggregate principal amount of $35,000,000 or
more, in each case beyond the grace period, if any, provided therefor or
(ii) breach or default by any Credit Party with respect to any other material
term of (1) one or more items of Indebtedness in the aggregate principal amounts
referred to in clause (i) above or (2) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Indebtedness, in each case beyond
the grace period, if any, provided therefor, if the effect of such breach or
default is to cause, or to permit the holder or holders of that Indebtedness (or
a trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or subject to a compulsory repurchase or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or
(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Borrower or any of its Restricted Subsidiaries in an involuntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, which decree or order is not stayed; or any
other similar relief shall be granted under any applicable federal or state law;
or (ii) an involuntary case shall be commenced against Borrower or any of its
Restricted Subsidiaries under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect; or a decree or
order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over Borrower or any of its Restricted Subsidiaries, or over all
or a substantial part of its property, shall have been entered; or there shall
have occurred the involuntary appointment of an interim receiver, trustee or
other custodian of Borrower or any of its Restricted Subsidiaries for all or a
substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of Borrower or any of its Restricted Subsidiaries, and any such event
described in this clause (f) shall continue for sixty days without having been
dismissed, bonded or discharged; or
(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) Borrower or any of
its Restricted Subsidiaries shall have an order for relief entered with respect
to it or shall commence a voluntary case under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or Borrower or any of its Restricted Subsidiaries shall make any
assignment for the benefit of creditors; or (ii) Borrower or any of its
Restricted Subsidiaries shall be unable, or shall fail generally, or shall admit
in writing its inability, to pay its debts as such debts become due; or the
board of directors (or similar governing body) of Borrower or any of its
Restricted Subsidiaries (or any committee thereof) shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to herein
or in Section 9.01(f); or

 

111



--------------------------------------------------------------------------------



 



(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving in the aggregate at any time an amount in excess of
$35,000,000 (to the extent not adequately covered by insurance as to which a
solvent and unaffiliated insurance company has acknowledged coverage) shall be
entered or filed against Borrower or any of its Restricted Subsidiaries or any
of their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of 60 days; or
(i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of such Credit Party (other
than as permitted under Section 6.07 and such order shall remain undischarged or
unstayed for a period in excess of 60 days; or
(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or might reasonably be expected to
result in liability of Borrower, any of its Restricted Subsidiaries or any of
their respective ERISA Affiliates in excess of $35,000,000 during the term
hereof; or (ii) there exists any fact or circumstance that reasonably could be
expected to result in the imposition of a Lien or security interest pursuant to
Section 430(k) of the Internal Revenue Code or ERISA or a violation of
Section 436 of the Internal Revenue Code; or
(k) Change of Control. A Change of Control shall occur; or
(l) Guaranties, Collateral Documents and Other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document, in each case for any
reason other than the failure of Collateral Agent or any Secured Party to take
any action within its control, or (iii) any Credit Party shall contest the
validity or enforceability of any Credit Document in writing or deny in writing
that it has any further liability, including with respect to future advances by
Lenders, under any Credit Document to which it is a party or shall contest the
validity or perfection of any Lien in any Collateral purported to be covered by
the Collateral Documents; or
(m) Subordinated Indebtedness. Any Subordinated Indebtedness permitted hereunder
or the guarantees thereof shall cease, for any reason, to be validly
subordinated to the Obligations of the Credit Parties hereunder, as provided in
the indenture governing such Subordinated Indebtedness, or any Credit Party, any
Affiliate of any Credit Party, the trustee in respect of the Subordinated Notes
or the holders of at least 25% in aggregate principal amount of the Subordinated
Notes shall so assert;

 

112



--------------------------------------------------------------------------------



 



THEN, (1) upon the occurrence of any Event of Default described in
Section 9.01(f) or 9.01(g), automatically, and (2) upon the occurrence and
during the continuance of any other Event of Default, at the request of (or with
the consent of) Requisite Lenders, upon notice to Borrower by Administrative
Agent, (A) the Revolving Commitments, if any, of each Lender having such
Revolving Commitments and the obligation of Issuing Bank to issue any Letter of
Credit shall immediately terminate; (B) each of the following shall immediately
become due and payable, in each case without presentment, demand, protest or
other requirements of any kind, all of which are hereby expressly waived by each
Credit Party: (I) the unpaid principal amount of and accrued interest on the
Loans, (II) an amount equal to the maximum amount that may at any time be drawn
under all Letters of Credit then outstanding (regardless of whether any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letters of Credit), and (III) all other Obligations
(other than Obligations in respect of Secured Hedge Agreements and Cash
Management Agreements); provided, the foregoing shall not affect in any way the
obligations of Lenders under Section 2.03(b)(v) or Section 2.04(e);
(C) Administrative Agent may cause Collateral Agent to enforce any and all Liens
and security interests created pursuant to Collateral Documents; and
(D) Administrative Agent shall direct Borrower to pay (and Borrower hereby
agrees upon receipt of such notice, or upon the occurrence of any Event of
Default specified in Sections 9.01(f) or 9.01(g) to pay) to Administrative Agent
such additional amounts of cash as reasonable requested by Issuing Bank, to be
held as security for Borrower’s reimbursement Obligations in respect of Letters
of Credit then outstanding.
ARTICLE 10
Agents
Section 10.01 . Appointment of Agents. JPMorgan Chase Bank is hereby appointed
(and JPMorgan Chase Bank hereby accepts such appointment) Administrative Agent
hereunder and under the other Credit Documents and each Lender (including in its
capacities as a potential counterparty under a Secured Hedge Agreement or Cash
Management Agreement) and the Issuing Bank hereby authorizes JPMorgan Chase Bank
(and JPMorgan Chase Bank hereby accepts such appointment) to act as
Administrative Agent in accordance with the terms hereof and the other Credit
Documents. Each Agent hereby agrees to act in its capacity as such upon the
express conditions contained herein and the other Credit Documents, as
applicable. The provisions of this Article 10 are solely for the benefit of
Agents and Lenders and no Credit Party shall have any rights as a third party
beneficiary of any of the provisions thereof. In performing its functions and
duties hereunder, each Agent shall act solely as an agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for Borrower or any of its Restricted
Subsidiaries.
Section 10.02 . Powers and Duties.
(a) No Agent shall have any duties or obligations except those expressly set
forth herein. Without limiting the generality of the foregoing, (i) no Agent
shall be subject to any fiduciary or other implied duties, regardless of whether
a Default has occurred and is continuing, (ii) no Agent shall have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that such Agent is
required to exercise in writing as directed by the Requisite Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.05), and (iii) except as expressly set
forth herein, no Agent shall have any duty to disclose, and shall not be

 

113



--------------------------------------------------------------------------------



 



liable for the failure to disclose, any information relating to Borrower or any
of its Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. No Agent shall be
liable for any action taken or not taken by it with the consent or at the
request of the Requisite Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 11.05) or in the absence of its own gross negligence or willful
misconduct. Each Agent shall be deemed not to have knowledge of any Default
unless and until written notice thereof is given to such Agent by Borrower or a
Lender, and no Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article 3 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to Administrative Agent.
(b) Each Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing believed by it to be genuine and to have
been signed or sent by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person, and shall not incur any liability for relying thereon. Each Agent
may consult with legal counsel (who may be counsel for Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
Section 10.03. General Immunity.
(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Credit Party to any Agent or any
Lender in connection with the Credit Documents and the transactions contemplated
thereby or for the financial condition or business affairs of any Credit Party
or any other Person liable for the payment of any Obligations, nor shall any
Agent be required to ascertain or inquire as to the performance or observance of
any of the terms, conditions, provisions, covenants or agreements contained in
any of the Credit Documents or as to the use of the proceeds of the Loans or as
to the existence or possible existence of any Event of Default or Default or to
make any disclosures with respect to the foregoing. Anything contained herein to
the contrary notwithstanding, Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans or the Letter of
Credit Usage or the component amounts thereof.

 

114



--------------------------------------------------------------------------------



 



(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 11.05) and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Borrower and its Subsidiaries), accountants,
experts and other professional advisors selected by it; and (ii) no Lender shall
have any right of action whatsoever against any Agent as a result of such Agent
acting or (where so instructed) refraining from acting hereunder or any of the
other Credit Documents in accordance with the instructions of Requisite Lenders
(or such other Lenders as may be required to give such instructions under
Section 11.05).
(c) Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 10.03 and of Section 10.06 shall apply to any Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 10.03 and of Section 10.06 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of Credit Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to Administrative Agent and not to any
Credit Party, Lender or any other Person and no Credit Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

 

115



--------------------------------------------------------------------------------



 



Section 10.04 . Agents Entitled to Act as Lender. Each bank serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with Borrower or any Subsidiary or
other Affiliate thereof as if it were not an Agent hereunder.
Section 10.05. Lenders’ Representations, Warranties and Acknowledgment.
(a) Each Lender acknowledges that it has, independently and without reliance
upon Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon Administrative Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder. No Agent shall have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.
(b) Each Lender, by delivering its signature page to this Agreement, an
Assignment Agreement, a Joinder Agreement or a Refinancing Amendment and funding
its Term Loans and/or Revolving Loans on the Closing Date or by the funding of
any New Term Loans, New Revolving Loans, Replacement Revolving Loans or
Replacement Term Loans, as the case may be, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Credit Document and each other
document required to be approved by any Agent, Requisite Lenders or Lenders, as
applicable on the Closing Date or as of the date of funding of such New Term
Loan, New Revolving Loans, Replacement Revolving Loans or Replacement Term
Loans.
Section 10.06. Right to Indemnity. Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify each Agent and the Issuing Bank, to the
extent that such Agent or the Issuing Bank shall not have been reimbursed by any
Credit Party, for and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
counsel fees and disbursements) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against such Agent
or the Issuing Bank in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Credit Documents or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement
or the other Credit Documents; provided, no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
or the Issuing Bank’s gross negligence or willful misconduct, as determined by a
final, non-appealable judgment of a court of competent jurisdiction. If any
indemnity furnished to any Agent or the Issuing Bank for any purpose shall, in
the opinion of such Agent or the Issuing Bank, be insufficient or become
impaired, such Agent or the Issuing Bank may call for additional indemnity and
cease, or not commence, to do the acts indemnified against until such additional
indemnity is furnished; provided, in no event shall this sentence require any
Lender to indemnify any Agent or the Issuing Bank against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement in excess of such Lender’s Pro Rata Share thereof; and provided
further, this sentence shall not be deemed to require any Lender to indemnify
any Agent or the Issuing Bank against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement described in the
proviso in the immediately preceding sentence.

 

116



--------------------------------------------------------------------------------



 



Section 10.07. Successor Administrative Agent, Collateral Agent and Swing Line
Lender.
(a) Administrative Agent shall have the right to resign at any time by giving
prior written notice thereof to Lenders and Borrower. Administrative Agent shall
have the right to appoint a financial institution to act as Administrative Agent
hereunder, subject to the reasonable satisfaction of Borrower and the Requisite
Lenders, and Administrative Agent’s resignation shall become effective on the
earliest of (1) 30 days after delivery of the notice of resignation, (2) the
acceptance of such successor Administrative Agent by Borrower and the Requisite
Lenders or (3) such other date, if any, agreed to by the Requisite Lenders. Upon
any such notice of resignation, if a successor Administrative Agent has not
already been appointed by the retiring Administrative Agent, Requisite Lenders
shall have the right, upon five Business Days’ notice to Borrower, to appoint a
successor Administrative Agent. If neither Requisite Lenders nor Administrative
Agent have appointed a successor Administrative Agent, Requisite Lenders shall
be deemed to have succeeded to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent. Upon the acceptance
of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Administrative Agent, whereupon such retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. Except as provided above, any resignation of JPMorgan Chase Bank or
its successor as Administrative Agent pursuant to this Section shall also
constitute notice of the resignation of JPMorgan Chase Bank or its successor as
Collateral Agent pursuant to Section 6.2 of the Collateral Agency Agreement.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article 10 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent hereunder.
(b) In addition to the foregoing, Collateral Agent may resign at any time
pursuant to the Collateral Agency Agreement. After any retiring Collateral
Agent’s resignation or removal under the Collateral Agency Agreement as the
Collateral Agent, the provisions of this Agreement and the Collateral Documents
shall inure to its benefit as to any actions taken or omitted to be taken by it
under this Agreement or the Collateral Documents while it was the Collateral
Agent hereunder.
(c) Any resignation of JPMorgan Chase Bank or its successor as Administrative
Agent pursuant to this Section shall also constitute the resignation of JPMorgan
Chase Bank or its successor as Swing Line Lender, and any successor
Administrative Agent appointed pursuant to this Section shall, upon its
acceptance of such appointment, become the successor Swing Line Lender for all
purposes hereunder. In such event (i) Borrower shall prepay any outstanding
Swing Line Loans made by the retiring or removed Administrative Agent in its
capacity as Swing Line Lender, (ii) upon such prepayment, the retiring or
removed Administrative Agent and Swing Line Lender shall surrender any Swing
Line Note held by it to Borrower for cancellation, and (iii) Borrower shall
issue, if so requested by successor Administrative Agent and Swing Line Loan
Lender, a new Swing Line Note to the successor Administrative Agent and Swing
Line Lender, in the principal amount of the Swing Line Loan Sublimit then in
effect and with other appropriate insertions.

 

117



--------------------------------------------------------------------------------



 



Section 10.08. Collateral Documents and Guaranty.
(a) Agents under Collateral Documents and Guaranty. Each Secured Party hereby
further authorizes Administrative Agent or Collateral Agent, as applicable, on
behalf of and for the benefit of Secured Parties, to be the agent for and
representative of Secured Parties with respect to the Guaranty, the Collateral
and the Collateral Documents; provided that neither Administrative Agent nor
Collateral Agent shall owe any fiduciary duty, duty of loyalty, duty of care,
duty of disclosure or any other obligation whatsoever to any holder of
Obligations with respect to any Secured Hedge Agreement. Subject to
Section 11.05, without further written consent or authorization from any Secured
Party, Administrative Agent or Collateral Agent, as applicable may execute any
documents or instruments necessary to (i) in connection with a sale or
disposition of assets permitted by this Agreement, release any Lien encumbering
any item of Collateral that is the subject of such sale or other disposition of
assets or to which Requisite Lenders (or such other Lenders as may be required
to give such consent under Section 11.05) have otherwise consented or
(ii) release any Guarantor from the Guaranty pursuant to Section 8.11 or with
respect to which Requisite Lenders (or such other Lenders as may be required to
give such consent under Section 11.05) have otherwise consented.
(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Borrower,
Administrative Agent, Collateral Agent and each Secured Party hereby agree that
(i) no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce the Guaranty, it being understood and agreed that
all powers, rights and remedies hereunder may be exercised solely by
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Collateral Documents
may be exercised solely by Collateral Agent, and (ii) in the event of a
foreclosure by Collateral Agent on any of the Collateral pursuant to a public or
private sale or other disposition, Collateral Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and Collateral Agent, as agent for and representative of Secured
Parties (but not any Lender or Lenders in its or their respective individual
capacities unless Requisite Lenders shall otherwise agree in writing) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any collateral payable by Collateral Agent at such sale or
other disposition.
(c) Rights under Secured Hedge Agreements. No Secured Hedge Agreement will
create (or be deemed to create) in favor of any Lender Counterparty that is a
party thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Guarantor under the Credit Documents
except as expressly provided in Section 11.05(c)(v) of this Agreement and
Section 10.02 of the Pledge and Security Agreement. By accepting the benefits of
the Collateral, such Lender Counterparty shall be deemed to have appointed
Collateral Agent as its agent and agreed to be bound by the Credit Documents as
a Secured Party, subject to the limitations set forth in this clause (c).

 

118



--------------------------------------------------------------------------------



 



(d) Release of Collateral and Guarantees, Termination of Credit Documents.
Notwithstanding anything to the contrary contained herein or any other Credit
Document, when all Obligations (other than obligations in respect of any Secured
Hedge Agreement and contingent indemnification obligations for which no claim
has been made) have been paid in full, all Commitments have terminated or
expired and no Letter of Credit shall be outstanding, upon request of Borrower,
Administrative Agent shall (without notice to, or vote or consent of, any
Lender, or any affiliate of any Lender that is a party to any Secured Hedge
Agreement) take such actions as shall be required to release its security
interest in all Collateral, and to release all Guaranteed Obligations provided
for in any Credit Document, whether or not on the date of such release there may
be outstanding Obligations in respect of Secured Hedge Agreements. Any such
release of Guaranteed Obligations shall be deemed subject to the provision that
such Guaranteed Obligations shall be reinstated if after such release any
portion of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, Borrower or any Guarantor
or any substantial part of its property, or otherwise, all as though such
payment had not been made.
ARTICLE 11
Miscellaneous
Section 11.01. Notices.
(a) Notices Generally. Any notice or other communication herein required or
permitted to be given to a Credit Party, Collateral Agent, Administrative Agent,
Swing Line Lender or Issuing Bank shall be sent to such Person’s address as set
forth on Appendix B or in the other relevant Credit Document, and in the case of
any Lender, the address as indicated on Appendix B or otherwise indicated to
Administrative Agent in writing. Except as otherwise set forth in Section 2.24
or paragraph (b) below, each notice hereunder shall be in writing and may be
personally served or sent by telefacsimile or United States mail or courier
service and shall be deemed to have been given when delivered in person or by
courier service and signed for against receipt thereof, upon receipt of
telefacsimile, or three Business Days after depositing it in the United States
mail with postage prepaid and properly addressed; provided, no notice to any
Agent or Collateral Agent shall be effective until received by such Agent or
Collateral Agent as applicable; provided further, any such notice or other
communication shall at the request of Administrative Agent be provided to any
sub-agent appointed pursuant to Section 10.03(c) hereto as designated by
Administrative Agent from time to time.
(b) Electronic Communications.

 

119



--------------------------------------------------------------------------------



 



(i) Notices and other communications to any Agent, Collateral Agent, Lenders,
Swing Line Lender and Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e mail and Internet or intranet websites,
including the Platform) pursuant to procedures approved by Administrative Agent,
provided that the foregoing shall not apply to notices to any Agent, any Lender,
Swing Line Lender or any applicable Issuing Bank pursuant to Article 2 if such
Person has notified Administrative Agent that it is incapable of receiving
notices under such Section by electronic communication. Administrative Agent or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
(ii) Each Credit Party understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of Administrative Agent, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.
(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. None of the Agents nor the Collateral Agent nor any of
their respective officers, directors, employees, agents, advisors or
representatives (the “Agent Affiliates”) warrant the accuracy, adequacy, or
completeness of the Approved Electronic Communications or the Platform and each
expressly disclaims liability for errors or omissions in the Platform and the
Approved Electronic Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects is made by the Agent Affiliates in connection with the Platform or
the Approved Electronic Communications.
(iv) Each Credit Party, each Lender, each Issuing Bank and each Agent agrees
that Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with Administrative
Agent’s customary document retention procedures and policies.
(v) Any notice of Default or Event of Default may be provided by telephone if
confirmed promptly thereafter by delivery of written notice thereof.

 

120



--------------------------------------------------------------------------------



 



(c) Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States federal and state securities laws, to
make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to Borrower, its Subsidiaries or their securities for
purposes of United States federal or state securities laws. In the event that
any Public Lender has determined for itself to not access any information
disclosed through the Platform or otherwise, such Public Lender acknowledges
that (i) other Lenders may have availed themselves of such information and
(ii) neither Borrower nor Administrative Agent has any responsibility for such
Public Lender’s decision to limit the scope of the information it has obtained
in connection with this Agreement and the other Credit Documents.
Section 11.02. Expenses. Whether or not the transactions contemplated hereby
shall be consummated, Borrower agrees to pay promptly (i) all the actual and
reasonable out-of-pocket costs and expenses incurred by the Administrative Agent
and the Arrangers in connection with the negotiation, preparation and execution
of the Credit Documents and any consents, amendments, waivers or other
modifications thereto (including the reasonable fees, expenses and disbursements
of one primary counsel (with exceptions for conflicts of interest) and one local
counsel in each relevant jurisdiction); (ii) all other actual and reasonable
out-of-pocket costs and expenses incurred by each Agent and the Issuing Bank in
connection with the syndication of the Loans and Commitments and the
transactions contemplated by the Credit Documents and any consents, amendments,
waivers or other modifications thereto; (iii) without duplication of any costs
and expenses payable by Borrower pursuant to the Collateral Agency Agreement,
all the actual costs and reasonable expenses of Collateral Agent in connection
with creating, perfecting, recording, maintaining and preserving Liens in favor
of Collateral Agent, for the benefit of Secured Parties, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums and reasonable fees, expenses and disbursements of one
primary counsel (with exceptions for conflicts of interest) and one local
counsel in each relevant jurisdiction; and (iv) after the occurrence of a
Default or an Event of Default, all costs and expenses, including reasonable
attorneys’ fees and costs of settlement, incurred by any Agent, the Issuing Bank
and Lenders in enforcing any Obligations of or in collecting any payments due
from any Credit Party hereunder or under the other Credit Documents by reason of
such Default or Event of Default (including in connection with the sale, lease
or license of, collection from, or other realization upon any of the Collateral
or the enforcement of the Guaranty) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work out” or pursuant to any insolvency or bankruptcy cases or proceedings.

 

121



--------------------------------------------------------------------------------



 



Section 11.03. Indemnity.
(a) In addition to the payment of expenses pursuant to Section 11.02, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, each Agent and Lender and each of their respective officers,
partners, members, directors, trustees, advisors, employees, agents, sub-agents
and affiliates (each, an “Indemnitee”), from and against any and all Indemnified
Liabilities; provided, no Credit Party shall have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities arise from the gross negligence or willful
misconduct of such Indemnitee, in each case, as determined by a final,
non-appealable judgment of a court of competent jurisdiction. To the extent that
the undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 11.03 may be unenforceable in whole or in part because they are
violative of any law or public policy, the applicable Credit Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.
(b) To the extent permitted by applicable law, no party hereto shall assert, and
each party hereto hereby waives, any claim against each Credit Party or each
Lender, each Agent, Arranger, as applicable, and their respective Affiliates,
directors, employees, attorneys, agents or sub-agents, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out
of, in connection with, as a result of, or in any way related to, this Agreement
or any Credit Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, any Loan or the use of the proceeds thereof or any act or omission
or event occurring in connection therewith, and each party hereto hereby waives,
releases and agrees not to sue upon any such claim or any such damages, whether
or not accrued and whether or not known or suspected to exist in its favor
provided that nothing contained in this sentence shall limit the indemnity of
the Credit Parties set forth in this Section 11.03.
(c) Each Credit Party also agrees that no Lender, Agent, Arranger nor their
respective Affiliates, directors, employees, attorneys, agents or sub-agents
will have any liability to any Credit Party or any person asserting claims on
behalf of or in right of any Credit Party or any other person in connection with
or as a result of this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, in
each case, except in the case of any Credit Party to the extent that any losses,
claims, damages, liabilities or expenses incurred by such Credit Party or its
affiliates, shareholders, partners or other equity holders have been found by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Lender, Agent,
Arranger or their respective Affiliates, directors, employees, attorneys, agents
or sub-agents in performing its obligations under this Agreement or any Credit
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein. In no event will such Lender, Agent, Arranger or
their respective Affiliates, directors, employees, attorneys, agents or
sub-agents have any liability for any indirect, consequential, special or
punitive damages in connection with or as a result of such Lender’s, Agent’s,
Arranger’s or their respective Affiliates’, directors’, employees’, attorneys’,
agents’ or sub-agents’ activities related to this Agreement or any Credit
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein.

 

122



--------------------------------------------------------------------------------



 



(d) This Section 11.03 shall not apply to any Taxes, which shall be governed
solely by Section 2.20, other than Taxes that represent losses, claims or
damages arising from any non-Tax claim.
Section 11.04. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender and Issuing Bank is hereby
authorized by each Credit Party at any time or from time to time, without notice
to any Credit Party or to any other Person (other than Administrative Agent),
any such notice being hereby expressly waived, to set off and to appropriate and
to apply any and all deposits (general or special, including Indebtedness
evidenced by certificates of deposit, whether matured or unmatured, but not
including trust accounts) and any other Indebtedness at any time held or owing
by such Lender or Issuing Bank to or for the credit or the account of any Credit
Party against and on account of the obligations and liabilities of any Credit
Party to such Lender or Issuing Bank hereunder, the Letters of Credit and
participations therein and under the other Credit Documents, including all
claims of any nature or description arising out of or connected hereto, the
Letters of Credit and participations therein or with any other Credit Document,
irrespective of whether or not (i) such Lender or Issuing Bank shall have made
any demand hereunder or (ii) the principal of or the interest on the Loans or
any amounts in respect of the Letters of Credit or any other amounts due
hereunder shall have become due and payable pursuant to Article 2 and although
such obligations and liabilities, or any of them, may be contingent or
unmatured.
Section 11.05. Amendments and Waivers.
(a) Requisite Lenders’ Consent. Subject to the additional requirements of
Sections 11.05(b) and 11.05(c), no amendment, modification, termination or
waiver of any provision of the Credit Documents, or consent to any departure by
any Credit Party therefrom, shall in any event be effective without the written
concurrence of Requisite Lenders; provided that Administrative Agent may, with
the consent of Borrower only, amend, modify or supplement this Agreement to
(i) cure any ambiguity, omission, defect or inconsistency, so long as such
amendment, modification or supplement does not adversely affect the rights of
any Lender or Issuing Bank or (ii) as provided in clause (d) or (e) of this
Section 11.05.
(b) Affected Lenders’ Consent. Without the written consent of each Lender that
would be directly affected thereby, no amendment, modification, termination, or
consent shall be effective if the effect thereof would:
(i) extend the scheduled final maturity of any Loan or Note;
(ii) waive, reduce or postpone any scheduled repayment (but not prepayment);
(iii) extend the stated expiration date of any Letter of Credit beyond the
Revolving Commitment Termination Date;

 

123



--------------------------------------------------------------------------------



 



(iv) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.10)
or any fee or any premium payable hereunder; provided that only the consent of
the Requisite Lenders shall be necessary to change the definition of Leverage
Ratio or the component definitions thereof but only to the extent that the rate
of interest on the Loans and fees and premiums payable hereunder are not or
deemed to not be reduced by such amendment, modification, termination or
consent;
(v) extend the time for payment of any such interest or fees;
(vi) reduce the principal amount of any Loan or any reimbursement obligation in
respect of any Letter of Credit;
(vii) amend, modify, terminate or waive any provision of Section 2.13(b)(ii)
(with respect to the reduction of the Revolving Commitments of each Lender
proportionately to its Pro Rata Share), this Section 11.05(b), Section 11.05(c)
or any other provision of this Agreement that expressly provides that the
consent of all Lenders is required;
(viii) amend the definition of “Requisite Lenders” or “Pro Rata Share”;
provided, with the consent of Requisite Lenders, additional extensions of credit
pursuant hereto may be included in the determination of “Requisite Lenders” or
“Pro Rata Share” on substantially the same basis as the Term Loan Commitments,
the Term Loans, the Revolving Commitments and the Revolving Loans are included
on the Closing Date; provided, further that if such amendment affects only
Lenders under the Term Loan or Lenders under the Revolving Loan, then with the
consent of Lenders in the relevant Class;
(ix) release all or substantially all of the Collateral or all or substantially
all of the Guarantors from the Guaranty except as expressly provided in the
Credit Documents; or
(x) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document except as expressly permitted
by Sections 6.07 and 6.08;
provided that for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any amendment described in clauses (vii),
(viii), (ix) and (x).
(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:
(i) increase any Revolving Commitment of any Lender over the amount thereof then
in effect without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Revolving Commitment of any Lender;

 

124



--------------------------------------------------------------------------------



 



(ii) amend, modify, terminate or waive any provision hereof relating to the
Swing Line Sublimit or the Swing Line Loans without the consent of Swing Line
Lender;
(iii) alter the required application of any repayments or prepayments as between
Classes pursuant to Section 2.15 without the consent of Lenders holding more
than 50% of the aggregate Term Loan Exposure of all Lenders or Revolving
Exposure of all Lenders, as applicable, of each Class which is being allocated a
lesser repayment or prepayment as a result thereof; provided, Requisite Lenders
may waive, in whole or in part, any prepayment so long as the application, as
between Classes, of any portion of such prepayment which is still required to be
made is not altered;
(iv) amend, modify, terminate or waive any obligation of Lenders relating to the
purchase of participations in Letters of Credit as provided in Section 2.04(e)
without the written consent of Administrative Agent and of Issuing Bank;
(v) amend, modify or waive this Agreement or the Pledge and Security Agreement
so as to alter the ratable treatment of Obligations arising under the Credit
Documents and Obligations arising under Secured Hedge Agreements or the
definition of “Lender Counterparty,” “Secured Hedge Agreement,” “Obligations,”
or “Secured Obligations” (as defined in any applicable Collateral Document) in
each case in a manner adverse to any Lender Counterparty with Obligations then
outstanding without the written consent of any such Lender Counterparty; or
(vi) amend, modify, terminate or waive any provision of Article 10 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent.
(d) Refinancing Amendments. In addition, notwithstanding Sections 11.05(a),
(b) and (c), this Agreement may be amended with the written consent of
Administrative Agent, Borrower and the Lenders providing the Replacement Term
Loans (as defined below) and/or the Replacement Revolving Commitments (as
defined below), as applicable (such amendment, a “Refinancing Amendment”), to
permit:
(i) the refinancing of all or a portion of outstanding Term Loans (“Refinanced
Term Loans”) with replacement term loans (“Replacement Term Loans”) hereunder;
provided that (A) the aggregate principal amount (exclusive of premiums and
other costs) of such Replacement Term Loans shall not exceed the aggregate
principal amount of such Refinanced Term Loans, (B) such Replacement Term Loans
will rank pari passu or junior in right of payment with the other Loans and
Commitments hereunder, (C) the Replacement Term Loan Maturity Date of such
Replacement Term Loans shall not be prior to the Term Loan Maturity Date of such
Refinanced Term Loans, (D) the Weighted Average Life to Maturity of such
Replacement Term Loans shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced Term Loans at the time of such refinancing (except
to the extent of nominal amortization for periods where amortization has been
eliminated as a result of prepayment of the Term

 

125



--------------------------------------------------------------------------------



 



Loans) and (E) all other terms applicable to such Replacement Term Loans
(excluding pricing, premiums and optional prepayment or optional redemption
provisions) are customary market terms for term loans at the time of the
issuance of such Replacement Term Loans and shall be substantially identical to,
or, taken as a whole, less favorable to the Lenders providing such Replacement
Term Loans than, those applicable to such Refinanced Term Loans, except to the
extent necessary to provide for covenants and other terms applicable to any
period after the latest final maturity of the Term Loans in effect immediately
prior to such refinancing; and/or
(ii) the refinancing of all or a portion of outstanding Revolving Commitments
(“Refinanced Revolving Commitments”) with replacement revolving commitments
(“Replacement Revolving Commitments”) hereunder; provided that (A) the aggregate
principal amount (exclusive of premiums and other costs) of such Replacement
Revolving Commitments shall not exceed the aggregate principal amount of such
Refinanced Revolving Commitments, (B) such Replacement Revolving Commitments
will rank pari passu or junior in right of payment with the other Loans and
Commitments hereunder, (C) the Replacement Revolving Commitment Termination Date
of such Replacement Term Loans shall not be prior to the Revolving Commitment
Termination Date of such Refinanced Revolving Commitments and (D) all other
terms applicable to such Replacement Revolving Commitments (excluding pricing,
premiums and optional prepayment or optional redemption provisions) are
customary market terms for term loans at the time of the issuance of such
Replacement Revolving Commitments and shall be substantially identical to, or,
taken as a whole, less favorable to the Lenders providing such Replacement
Revolving Commitments than, those applicable to such Refinanced Revolving
Commitments, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest termination of the Revolving
Commitments in effect immediately prior to such refinancing.
On the effective date of a Refinancing Amendment on which Replacement Revolving
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, each Replacement Revolving Commitment shall be deemed for all
purposes a Revolving Commitment and each Loan made thereunder (a “Replacement
Revolving Loan”) shall be deemed, for all purposes, a Revolving Loan and each
Lender providing such Replacement Revolving Commitments shall become a Lender
with respect to such Replacement Revolving Commitments and all matters relating
thereto. On the effective date of a Refinancing Amendment on which Replacement
Term Loans are effected, subject to the satisfaction of the foregoing terms and
conditions, each Replacement Term Loan shall be deemed for all purposes a Term
Loan and each Lender providing such Replacement Term Loans shall become a Lender
with respect to such Replacement Term Loans and all matters relating thereto.
(e) Interim Escrow or Other Arrangements. In addition, notwithstanding
Sections 11.05(a), (b) and (c), this Agreement may be amended with the written
consent of Administrative Agent and Borrower to provide for arrangements under
which redemption, defeasance or other payments with respect to Senior Notes are
delayed or deferred for a period to end not later than May 1, 2012 (the “Special
Arrangement Period”), which amendments may include without limitation,
provisions allowing for Loans to be borrowed by an Unrestricted Subsidiary or an
unaffiliated third party as

 

126



--------------------------------------------------------------------------------



 



borrower (such Unrestricted Subsidiary or unaffiliated third party, the “Special
Arrangement Borrower”) with no obligation on the part of Borrower or any
Guarantor during the Special Arrangement Period and before the assumption
referred to in clause (B) below) to repay the Loans, provided that (A) the
obligations with respect to the Loans are secured by an amount of Cash and Cash
Equivalents in an amount not less than 100% of the principal amount thereof plus
interest to accrue through the end of the Special Arrangement Period (assuming
for this purpose that the interest rate on the Loans in effect on the Closing
Date remains constant throughout the Special Arrangement Period) and (B) the
Loans will be required to be prepaid in full on the last day of the Special
Arrangement Period if the Borrower and the Guarantors have not assumed the
obligations of the Special Arrangement Borrower under the Credit Documents
hereunder on or before such date, including the obligation to secure the
Obligations pursuant to the Collateral Documents.
(f) Execution of Amendments, Etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 11.05 shall be
binding upon each Lender at the time outstanding, each future Lender and, if
signed by a Credit Party, on such Credit Party.
Section 11.06. Successors and Assigns; Participations.
(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of Administrative Agent and
all Lenders. Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents, the Collateral Agent and
Lenders and other Indemnitees) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b) Register. Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until recorded in the Register following receipt of a
fully executed Assignment Agreement effecting the assignment or transfer
thereof, together with the required forms and certificates regarding tax matters
and any fees payable in connection with such assignment, in each case, as
provided in Section 11.06(d). Each assignment shall be recorded in the Register
promptly following receipt by Administrative Agent of the fully executed
Assignment Agreement and all other necessary documents and approvals, prompt
notice thereof shall be provided to Borrower and a copy of such Assignment
Agreement shall be maintained, as applicable. The date of such recordation of a
transfer shall be referred to herein as the “Assignment Effective Date.” Any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans.

 

127



--------------------------------------------------------------------------------



 



(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations (provided, however, that pro rata assignments shall not be
required and each assignment shall be of a uniform, and not varying, percentage
of all rights and obligations under and in respect of any applicable Loan and
any related Commitments):
(i) to any Person meeting the criteria of clause (i) of the definition of the
term of “Eligible Assignee” upon the giving of notice to Borrower and
Administrative Agent and, in the case of assignments of Revolving Loans or
Revolving Commitments to any such Person (except in the case of assignments made
by or to JPMorgan Chase Bank), consented to by each of the Issuing Bank and the
Swing Line Lender (such consent not to be unreasonably withheld or delayed); and
(ii) to any Person meeting the criteria of clause (ii) of the definition of the
term of “Eligible Assignee” upon giving of notice to Borrower and Administrative
Agent and, in the case of assignments of Revolving Loans or Revolving
Commitments to any such Person (except in the case of assignments made by or to
JPMorgan Chase Bank), consented to by each of Borrower, the Issuing Bank, the
Swing Line Lender and Administrative Agent (such consent not to be
(x) unreasonably withheld or delayed or, (y) in the case of Borrower, required
at any time an Event of Default shall have occurred and then be continuing);
provided, further that (A) Borrower shall be deemed to have consented to any
such assignment of Revolving Loans or Revolving Commitments unless it shall
object thereto by written notice to Administrative Agent within 5 Business Days
after having received notice thereof and (B) each such assignment pursuant to
this Section 11.06(c)(ii) shall be in an aggregate amount of not less than (I)
$5,000,000 (or such lesser amount as may be agreed to by Borrower and
Administrative Agent or as shall constitute the aggregate amount of the
Revolving Commitments and Revolving Loans of the assigning Lender) with respect
to the assignment of the Revolving Commitments and Revolving Loans and (II)
$1,000,000 (or such lesser amount as may be agreed to by Borrower and
Administrative Agent or as shall constitute the aggregate amount of the Term
Loan of the assigning Lender) with respect to the assignment of Term Loans.
Notwithstanding anything herein to the contrary, no such assignment shall be
made to any Disqualified Lender; provided that no Agent shall have any liability
or responsibility to monitor, police or control any assignments to Disqualified
Lenders.
(d) Mechanics. Assignments and assumptions of Loans and Commitments by Lenders
shall be effected by manual execution and delivery to Administrative Agent of an
Assignment Agreement. Assignments made pursuant to the foregoing provision shall
be effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to Administrative Agent such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver pursuant to Section 2.20(c), together with payment to
Administrative Agent of a registration and processing fee of $3,500 (except that
no such registration and processing fee shall be payable (y) in connection with
an assignment by or to JPMorgan Chase Bank or any Affiliate thereof or (z) in
the case of an Assignee which is already a Lender or is an affiliate or an
Approved Fund of a Lender or a Person under common management with a Lender).

 

128



--------------------------------------------------------------------------------



 



(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments and Loans,
as the case may be, represents and warrants as of the Closing Date or as of the
Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it has
experience and expertise in the making of or investing in commitments or loans
such as the applicable Commitments or Loans, as the case may be; and (iii) it
will make or invest in, as the case may be, its Commitments or Loans for its own
account in the ordinary course and without a view to distribution of such
Commitments or Loans within the meaning of the Securities Act or the Exchange
Act or other federal securities laws (it being understood that, subject to the
provisions of this Section 11.06, the disposition of such Commitments or Loans
or any interests therein shall at all times remain within its exclusive
control).
(f) Effect of Assignment. Subject to the terms and conditions of this
Section 11.06, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 11.08) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, (y) Issuing Bank shall continue to
have all rights and obligations thereof with respect to such Letters of Credit
until the cancellation or expiration of such Letters of Credit and the
reimbursement of any amounts drawn thereunder and (z) such assigning Lender
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of
such assigning Lender as a Lender hereunder); (iii) the Commitments shall be
modified to reflect any Commitment of such assignee and any Revolving Commitment
of such assigning Lender, if any; and (iv) if any such assignment occurs after
the issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to Administrative Agent for cancellation, and
thereupon Borrower shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new Revolving Commitments
and/or outstanding Loans of the assignee and/or the assigning Lender.
(g) Participations.

 

129



--------------------------------------------------------------------------------



 



(i) Each Lender shall have the right at any time to sell one or more
participations to any Person (other than Borrower, any of its Subsidiaries or
any of its Affiliates) in all or any part of its Commitments, Loans or in any
other Obligation. Each Lender that sells a participation pursuant to this
Section 11.06(g) shall, acting solely for this purpose as an agent of Borrower,
maintain a register on which it records the names and addresses of each
participant and the amount and terms of its participations (including principal
amounts and interest thereon from time to time) (each, a “Participant
Register”). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of a participation with respect to the
Loan, Commitment or Obligation, as the case may be, for all purposes under this
Agreement, notwithstanding any notice to the contrary; provided, that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitment, Loans, Letters of Credit or its
other obligations under any Credit Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury regulations. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder except that the participation
agreement may provide that such holder’s consent is required for the Lender to
approve any amendment, modification or waiver that would (A) extend the final
scheduled maturity of any Loan, Note or Letter of Credit (unless such Letter of
Credit is not extended beyond the Revolving Commitment Termination Date) in
which such participant is participating, or reduce the rate or extend the time
of payment of interest or fees thereon (except in connection with a waiver of
applicability of any post default increase in interest rates) or reduce the
principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Commitment shall not constitute a change in the terms of such participation, and
that an increase in any Commitment or Loan shall be permitted without the
consent of any participant if the participant’s participation is not increased
as a result thereof), (B) consent to the assignment or transfer by any Credit
Party of any of its rights and obligations under this Agreement or (C) release
all or substantially all of the Collateral under the Collateral Documents or all
or substantially all of the Guarantors from the Guaranty (in each case, except
as expressly provided in the Credit Documents) supporting the Loans hereunder in
which such participant is participating.
(iii) Borrower agrees that each participant shall be entitled to the benefits of
Sections 2.18(c), 2.19 and 2.20 (subject to the requirements and limitations
therein, including the requirements under Section 2.20(f), it being understood
that the documentation required under Section 2.20(f) shall be delivered to the
participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (c) of this Section; provided
that (A) such participant agrees to be subject to the provisions of
Sections 2.19, 2.20 and 2.22 as if such participant were a Lender and had
acquired its interest by assignment pursuant to paragraph (c) of this Section
and (B) shall not be entitled to receive any greater payments under
Sections 2.19 and

 

130



--------------------------------------------------------------------------------



 



2.20, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the participant
acquired the applicable participation. To the extent permitted by law, each
participant also shall be entitled to the benefits of Section 11.04 as though it
were a Lender, provided such participant agrees to be subject to Section 2.17 as
though it were a Lender. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.22 with respect to any
participant.
(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 11.06 any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans, the other Obligations owed by or to such Lender, and its Notes, if any,
to secure obligations of such Lender including any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors and any
operating circular issued by such Federal Reserve Bank; provided, that no
Lender, as between Borrower and such Lender, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge, and
provided further, that no such pledge or assignment shall substitute the
applicable Federal Reserve Bank, pledgee or trustee for such Lender as a party
hereto.
Section 11.07. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
Section 11.08. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20,
11.02, 11.03 and 11.04 and the agreements of Lenders set forth in Section 2.17,
10.03(b) and 10.06 shall survive the payment of the Loans, the cancellation or
expiration of the Letters of Credit and the reimbursement of any amounts drawn
thereunder, and the termination hereof.
Section 11.09. No Waiver; Remedies Cumulative. No failure or delay on the part
of any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent, the Collateral
Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Credit Documents or any of the Secured
Hedge Agreements. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

 

131



--------------------------------------------------------------------------------



 



Section 11.10. Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes a payment or payments to
Administrative Agent, Issuing Bank or Lenders (or to Administrative Agent, on
behalf of Lenders or Issuing Bank), or any Agent, Issuing Bank or Lender
enforces any security interests or exercises any right of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, any other state or federal law, common law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred.
Section 11.11. Severability. In case any provision in or obligation hereunder or
under any other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
Section 11.12. Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.
Section 11.13. Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.
Section 11.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

132



--------------------------------------------------------------------------------



 



Section 11.15. CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING
SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER CREDIT DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL
BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH
PARTY HERETO, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY
(A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE
OF SUCH COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF
RIGHTS UNDER ANY SECURITY AGREEMENT GOVERNED BY A LAWS OTHER THAN THE LAWS OF
THE STATE OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO);
(B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT SERVICE AS
PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER
THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND
(E) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY
IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY
RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.
Section 11.16. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
11.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR
ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

133



--------------------------------------------------------------------------------



 



Section 11.17. Certain Regulatory Matters. It is the intent of Borrower and its
Restricted Subsidiaries, Administrative Agent and the Lenders that all parties
hereto and the consummation of the transactions contemplated hereby shall comply
with all laws, regulations and orders of any applicable Governmental Authority.
In the event such parties take any action hereunder or exercise any rights or
remedies herewith, Borrower and each Restricted Subsidiary of Borrower agrees to
cooperate with each Lender and Administrative Agent in taking actions as may be
reasonably requested in order for such parties to obtain all necessary approvals
or orders or similar authorizations from, or make all filings, notices or
declarations before, any Governmental Authority, including without limitation,
the FAA, FCC, NOAA or DDTC.
Section 11.18. Confidentiality. Each Agent (which term shall for the purposes of
this Section 11.18 include the Arranger and the Collateral Agent), and each
Lender (which term shall for the purposes of this Section 11.18 include the
Issuing Bank) shall hold all non public information regarding Borrower and its
Subsidiaries and their businesses identified as such by Borrower and obtained by
such Agent or such Lender pursuant to the requirements hereof in accordance with
such Agent’s and such Lender’s customary procedures for handling confidential
information of such nature, it being understood and agreed by Borrower that, in
any event, Administrative Agent may disclose such information to the Lenders and
each Agent and each Lender may make (i) disclosures of such information to
Affiliates of such Lender or Agent and to their respective agents and advisors
(and to other Persons authorized by a Lender or Agent to organize, present or
disseminate such information in connection with disclosures otherwise made in
accordance with this Section 11.18), (ii) disclosures of such information
reasonably required by any bona fide or potential assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation of any Loans or any participations therein or by any direct or
indirect contractual counterparties (or the professional advisors thereto) to
any swap or derivative transaction relating to Borrower and its obligations
(provided, such assignees, transferees, participants, counterparties and
advisors are advised of and agree to be bound by either the provisions of this
Section 11.18 or other provisions at least as restrictive as this
Section 11.18), (iii) disclosure to any rating agency when required by it,
provided that, prior to any disclosure, such rating agency shall undertake in
writing to preserve the confidentiality of any confidential information relating
to Credit Parties received by it from any Agent or any Lender, (iv) disclosures
in connection with the exercise of any remedies hereunder or under any other
Credit Document, (v) disclosures required or requested by any governmental
agency or representative thereof or by the NAIC or pursuant to legal or judicial
process; provided, unless specifically prohibited by applicable law or court
order, each Lender and each Agent shall make reasonable efforts to notify
Borrower of any request by any governmental agency or representative thereof
(other than any such request in connection with any examination of the financial
condition or other routine examination of such Lender by such governmental
agency) for disclosure of any such non public information prior to disclosure of
such information, (vi) disclosures of information that becomes publicly
available or that is received from an unaffiliated third party that is not
subject to a confidentiality agreement with Borrower

 

134



--------------------------------------------------------------------------------



 



and (vii) disclosures made with the consent of Borrower. In addition, each Agent
and each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement and the
other Credit Documents. Notwithstanding anything to the contrary set forth
herein, each party (and each of their respective employees, representatives or
other agents) may disclose to any and all persons without limitation of any
kind, the tax treatment and tax structure of the transactions contemplated by
this Agreement and all materials of any kind (including opinions and other tax
analyses) that are provided to any such party relating to such tax treatment and
tax structure. However, any information relating to the tax treatment or tax
structure shall remain subject to the confidentiality provisions hereof (and the
foregoing sentence shall not apply) to the extent reasonably necessary to enable
the parties hereto, their respective Affiliates, and their and their respective
Affiliates’ directors and employees to comply with applicable securities laws.
For this purpose, “tax structure” means any facts relevant to the federal income
tax treatment of the transactions contemplated by this Agreement but does not
include information relating to the identity of any of the parties hereto or any
of their respective Affiliates.
Section 11.19. Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Borrower shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrower.
Section 11.20. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed signature page of this Agreement by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.
Section 11.21. Effectiveness; Entire Agreement. This Agreement shall become
effective upon the execution of a counterpart hereof by each of the parties
hereto and receipt by Borrower and Administrative Agent of written notification
of such execution and authorization of delivery thereof.

 

135



--------------------------------------------------------------------------------



 



Section 11.22. PATRIOT Act. Each Lender and Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies each Credit Party that pursuant to
the requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or Administrative Agent, as applicable, to identify such Credit Party in
accordance with the PATRIOT Act.
Section 11.23. Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
Section 11.24. No Fiduciary Duty. Each Agent, the Collateral Agent, each
Arranger, each Lender and their Affiliates (collectively, solely for purposes of
this paragraph, the “Lenders”), may have economic interests that conflict with
those of the Credit Parties, their stockholders and/or their affiliates. Each
Credit Party agrees that nothing in the Credit Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any Lender, on the one hand, and such Credit Party,
its stockholders or its affiliates, on the other. The Credit Parties acknowledge
and agree that (i) the transactions contemplated by the Credit Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Lenders, on the one hand, and
the Credit Parties, on the other, and (ii) in connection therewith and with the
process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Credit Party, its stockholders or its affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender has advised, is currently advising or will advise any
Credit Party, its stockholders or its Affiliates on other matters) or any other
obligation to any Credit Party except the obligations expressly set forth in the
Credit Documents and (y) each Lender is acting solely as principal and not as
the agent or fiduciary of any Credit Party, its management, stockholders,
creditors or any other Person. Each Credit Party acknowledges and agrees that it
has consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each Credit
Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Credit Party, in connection with such transaction or the process leading
thereto.
[Remainder of page intentionally left blank]

 

136



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

            DIGITALGLOBE, INC.
      By:   /s/ Yancey L. Spruill         Name:   Yancey L. Spruill       
Title:   Executive Vice President, Chief Financial Officer and Treasurer       
      By:   /s/ J. Alison Alfers         Name:   J. Alison Alfers       
Title:   Senior Vice President, Secretary and General Counsel     

            DG CONSENTS SUB, INC.
      By:   /s/ Amy M. Gibbs         Name:   Amy M. Gibbs        Title:  
Treasurer     

            DIGITALGLOBE INTERNATIONAL, INC.
      By:   /s/ Erwin D. Sontani         Name:   Erwin D. Sontani       
Title:   Secretary     

[Signature Page to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            MORGAN STANLEY SENIOR FUNDING, INC.,
as a Lender
      By:   /s/ Reagan C. Philipp         Name:   Reagan C. Philipp       
Title:   Vice President     

[Signature Page to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as
Administrative Agent, Collateral Agent
and a Lender
      By:   /s/ Gregory T. Martin         Name:   Gregory T. Martin       
Title:   Vice President     

[Signature Page to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC, as a Lender
      By:   /s/ Mary E. Evans         Name:   Mary E. Evans        Title:  
Associate Director Banking Products Services, U.S.              By:   /s/ Iria
R. Otsa         Name:   Iria R. Otsa        Title:   Associate Director Banking
Products Services, U.S.     

[Signature Page to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC, as a Lender
      By:   /s/ Robert Chen         Name:   Robert Chen        Title:   Managing
Director     

[Signature Page to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., as a Lender
      By:   /s/ Elizabeth M. Gonzalez         Name:   Elizabeth M. Gonzalez     
  Title:   Vice President and Director     

[Signature Page to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            RAYMOND JAMES BANK, FSB, as a Lender
      By:   /s/ Alexander L. Rody         Name:   Alexander L. Rody       
Title:   Senior Vice President     

[Signature Page to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



APPENDIX A
TO CREDIT AND GUARANTY AGREEMENT
Revolving Commitments

                              Pro Rata   Lender   Revolving Commitment     Share
 
Morgan Stanley Senior Funding, Inc.
  $ 27,000,000       27.0 %
JPMorgan Chase Bank, N.A.
  $ 27,000,000       27.0 %
Citibank, N.A.
  $ 21,000,000       21.0 %
Raymond James Bank, FSB
  $ 10,000,000       10.0 %
Barclays Bank PLC
  $ 7,500,000       7.5 %
UBS Loan Finance LLC
  $ 7,500,000       7.5 %
Total
  $ 100,000,000.00       100 %
 
           

APPENDIX A-2-1

 

 



--------------------------------------------------------------------------------



 



APPENDIX B
TO CREDIT AND GUARANTY AGREEMENT
Notice Addresses
DIGITALGLOBE, INC.
1601 Dry Creek Drive
Suite 260
Longmont, Colorado 80503
Attention: Yancey L. Spruill
Facsimile: 303-684-4048
E-mail: yspruill@digitalglobe.com
DG CONSENTS SUB, INC.
DIGITALGLOBE INTERNATIONAL, INC.
1601 Dry Creek Drive
Suite 260
Longmont, Colorado 80503
Attention: Erwin D. Sontani
Facsimile: 303-684-4512
E-mail: esontani@digitalglobe.com
in each case, with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036
Attention: Stephanie Teicher
Facsimile: 917-777-2181
E-mail:stephanie.teicher@skadden.com

 

APPENDIX B-1



--------------------------------------------------------------------------------



 



JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Collateral Agent,
Swing Line Lender, Issuing Bank and a Lender
Principal Office:
10 South Dearborn, Fl #7
Chicago, IL 60603
Attention: Nanette Wilson
Phone: 312-385-7084
Facsimile: 888-299533
Email: jpm.agency.servicing.4@jpmchase.com
with a copy to:
2200 Ross Ave, Fl#3, TX1-2903
Dallas, TX 75201-2787
Attention: Gregory T. Martin
Phone: 214-965-2171
Email: gregory.t.martin@jpmorgan.com

 

APPENDIX B-2